Exhibit 10.1

 

 

REVOLVING CREDIT AGREEMENT

 

dated as of

 

June 30, 2004

 

among

 

WATSON WYATT & COMPANY,
as Borrower

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

SUNTRUST BANK,

as Administrative Agent

 

 

 

 

SUNTRUST ROBINSON HUMPHREY,
a division of SunTrust Capital Markets, Inc.,
as Lead Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE 1  DEFINITIONS; CONSTRUCTION

 

 

Section 1.1.  Definitions

 

 

Section 1.2.  Classifications of Loans and Borrowings

 

 

Section 1.3.  Accounting Terms and Determination

 

 

Section 1.4.  Terms Generally

 

 

 

 

 

ARTICLE 2  AMOUNT AND TERMS OF THE COMMITMENTS

 

 

Section 2.1.  General Description of Facilities

 

 

Section 2.2.  Revolving Loans

 

 

Section 2.3.  Procedure for Revolving Borrowings

 

 

Section 2.4.  Swingline Commitment.

 

 

Section 2.5.  Funding of Borrowings.

 

 

Section 2.6.  Multi-Currency Options.

 

 

Section 2.7.  Interest Elections.

 

 

Section 2.8.  Optional Reduction and Termination of Commitments.

 

 

Section 2.9.  Repayment of Loans.

 

 

Section 2.10.  Evidence of Indebtedness.

 

 

Section 2.11.  Optional Prepayments

 

 

Section 2.12.  Mandatory Prepayments

 

 

Section 2.13.  Interest on Loans.

 

 

Section 2.14.  Fees.

 

 

Section 2.15.  Computation of Interest and Fees.

 

 

Section 2.16.  Inability to Determine Interest Rates

 

 

Section 2.17.  Illegality

 

 

Section 2.18.  Increased Costs.

 

 

Section 2.19.  Funding Indemnity

 

 

Section 2.20.  Taxes.

 

 

Section 2.21.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

 

Section 2.22.  Letters of Credit.

 

 

Section 2.23.  Increase of Commitments; Additional Lenders.

 

 

Section 2.24.  Mitigation of Obligations

 

 

Section 2.25.  Replacement of Lenders

 

 

 

 

 

ARTICLE 3  CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

 

 

Section 3.1.  Conditions To Effectiveness

 

 

Section 3.2.  Each Credit Event

 

 

Section 3.3.  Delivery of Documents

 

 

 

 

 

ARTICLE 4  REPRESENTATIONS AND WARRANTIES

 

 

 

i

--------------------------------------------------------------------------------


 

Section 4.1.  Existence; Power

 

 

Section 4.2.  Organizational Power; Authorization

 

 

Section 4.3.  Governmental Approvals; No Conflicts

 

 

Section 4.4.  Financial Statements

 

 

Section 4.5.  Litigation and Environmental Matters.

 

 

Section 4.6.  Compliance with Laws and Agreements

 

 

Section 4.7.  Investment Company Act, Etc

 

 

Section 4.8.  Taxes

 

 

Section 4.9.  Margin Regulations

 

 

Section 4.10.  ERISA

 

 

Section 4.11.  Ownership of Property.

 

 

Section 4.12.  Disclosure

 

 

Section 4.13.  Labor Relations

 

 

Section 4.14.  Subsidiaries

 

 

Section 4.15.  Insolvency

 

 

Section 4.16.  OFAC

 

 

Section 4.17.  Patriot Act

 

 

 

 

 

ARTICLE 5  AFFIRMATIVE COVENANTS

 

 

Section 5.1.  Financial Statements and Other Information

 

 

Section 5.2.  Notices of Material Events

 

 

Section 5.3.  Existence; Conduct of Business

 

 

Section 5.4.  Compliance with Laws, Etc

 

 

Section 5.5.  Payment of Obligations

 

 

Section 5.6.  Books and Records

 

 

Section 5.7.  Visitation, Inspection, Etc

 

 

Section 5.8.  Maintenance of Properties; Insurance

 

 

Section 5.9.  Use of Proceeds and Letters of Credit

 

 

Section 5.10.  Additional Subsidiaries.

 

 

 

 

 

ARTICLE 6  FINANCIAL COVENANTS

 

 

Section 6.1.  Leverage Ratio

 

 

Section 6.2.  Fixed Charge Coverage Ratio

 

 

Section 6.3.  Minimum Asset Coverage Ratio

 

 

 

 

 

ARTICLE 7  NEGATIVE COVENANTS

 

 

Section 7.1.  Indebtedness and Preferred Equity

 

 

Section 7.2.  Negative Pledge

 

 

Section 7.3.  Fundamental Changes.

 

 

Section 7.4.  Investments, Loans, Etc

 

 

Section 7.5.  Restricted Payments

 

 

Section 7.6.  Sale of Assets

 

 

Section 7.7.  Transactions with Affiliates

 

 

Section 7.8.  Restrictive Agreements

 

 

 

ii

--------------------------------------------------------------------------------


 

Section 7.9.  Sale and Leaseback Transactions

 

 

Section 7.10.  Hedging Transactions

 

 

Section 7.11.  Amendment to Material Documents

 

 

Section 7.12.  Accounting Changes

 

 

 

 

 

ARTICLE 8  EVENTS OF DEFAULT

 

 

Section 8.1.  Events of Default

 

 

 

 

 

ARTICLE 9  THE ADMINISTRATIVE AGENT

 

 

Section 9.1.  Appointment of Administrative Agent.

 

 

Section 9.2.  Nature of Duties of Administrative Agent

 

 

Section 9.3.  Lack of Reliance on the Administrative Agent

 

 

Section 9.4.  Certain Rights of the Administrative Agent

 

 

Section 9.5.  Reliance by Administrative Agent

 

 

Section 9.6.  The Administrative Agent in its Individual Capacity

 

 

Section 9.7.  Successor Administrative Agent.

 

 

Section 9.8.  Authorization to Execute other Loan Documents

 

 

 

 

 

ARTICLE 10  MISCELLANEOUS

 

 

Section 10.1.  Notices.

 

 

Section 10.2.  Waiver; Amendments.

 

 

Section 10.3.  Expenses; Indemnification.

 

 

Section 10.4.  Successors and Assigns.

 

 

Section 10.5.  Governing Law; Jurisdiction; Consent to Service of Process.

 

 

Section 10.6.  WAIVER OF JURY TRIAL

 

 

Section 10.7.  Right of Setoff

 

 

Section 10.8.  Counterparts; Integration

 

 

Section 10.9.  Survival

 

 

Section 10.10.  Severability

 

 

Section 10.11.  Confidentiality

 

 

Section 10.12.  Interest Rate Limitation

 

 

Section 10.13.  Waiver of Effect of Corporate Seal

 

 

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

 

Schedule I

-

Applicable Margin and Applicable Percentage

Schedule 1.1

-

Foreign Currency Payment Accounts

Schedule 4.5

-

Environmental Matters

Schedule 4.14

-

Subsidiaries

Schedule 7.1

-

Outstanding Indebtedness

Schedule 7.2

-

Existing Liens

Schedule 7.4

-

Existing Investments

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

-

Form of Revolving Credit Note

Exhibit B

-

Form of Swingline Note

Exhibit C

-

Form of Assignment and Acceptance

Exhibit D-1

-

Form of Parent Guaranty Agreement

Exhibit D-2

-

Form of Subsidiary Guaranty Agreement

Exhibit E

-

Form of Pledge Agreement

Exhibit 2.3

-

Form of Notice of Revolving Borrowing

Exhibit 2.4

-

Form of Notice of Swingline Borrowing

Exhibit 2.6

-

Form of Continuation/Conversion

Exhibit 5.1(c)

-

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AGREEMENT

 

THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of June 30, 2004, by and among WATSON WYATT & COMPANY, a Delaware corporation
(the “Borrower”), the several banks and other financial institutions and lenders
from time to time party hereto (the “Lenders”), and SUNTRUST BANK, a Georgia
banking corporation, in its capacity as administrative agent for the Lenders
(the “Administrative Agent”), as issuing bank (the “Issuing Bank”) and as
swingline lender (the “Swingline Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders establish in favor of
Borrower a $50,000,000 senior revolving credit facility with a $10,000,000
swingline subfacility  and a $15,000,000 letter of credit subfacility;

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and the swingline
subfacility in favor of the Borrower.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:

 


ARTICLE 1

DEFINITIONS; CONSTRUCTION


 


SECTION 1.1.           DEFINITIONS.  IN ADDITION TO THE OTHER TERMS DEFINED
HEREIN, THE FOLLOWING TERMS USED HEREIN SHALL HAVE THE MEANINGS HEREIN SPECIFIED
(TO BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS
DEFINED):


 

“Additional Lender” shall have the meaning given to such term in Section 2.23.

 

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.  For the purposes of this definition,
“Control” shall mean the power, directly

 

--------------------------------------------------------------------------------


 

or indirectly, either to (i) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of a Person or (ii) direct or cause the direction of the management
and policies of a Person, whether through the ability to exercise voting power,
by control or otherwise.  The terms “Controlling”, “Controlled by”, and “under
common Control with” have the meanings correlative thereto.

 

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time.  On the Closing
Date, the Aggregate Revolving Commitment Amount equals $50,000,000.

 

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

 

“Aggregate Subsidiary Threshold” shall mean an amount equal to ninety-eight
percent (98%) of the total consolidated revenue or assets of the Consolidated
Group for the most recent Fiscal Quarter as shown on the financial statements
most recently delivered or required to be delivered pursuant to Section 5.1(a)
or (b), as the case may be.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Revolving Loans outstanding on any date or the letter of credit fee, as the case
may be, a percentage per annum determined by reference to the applicable
Leverage Ratio from time to time in effect as set forth on Schedule I; provided,
that a change in the Applicable Margin resulting from a change in the Leverage
Ratio shall be effective on the second Business Day after which the Borrower
delivers the financial statements required by Section 5.1(a) or (b) and the
Compliance Certificate required by Section 5.1 (c); provided further, that if at
any time the Borrower shall have failed to deliver such financial statements and
such Compliance Certificate when so required, the Applicable Margin shall be at
Level I as set forth on Schedule I until such time as such financial statements
and Compliance Certificate are delivered, at which time the Applicable Margin
shall be determined as provided above.  Notwithstanding the foregoing, the
Applicable Margin from the Closing Date until the financial statements and
Compliance Certificate for the Fiscal Quarter ending June 30, 2004 are required
to be delivered shall be at Level IV as set forth on Schedule I.

 

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of any date, the percentage per annum determined by reference
to the applicable Leverage Ratio in effect on such date as set forth on
Schedule I; provided, that a change in the Applicable Percentage resulting from
a change in the Leverage Ratio shall be effective on the second Business Day
after which the Borrower delivers the financial statements required by
Section 5.1(a) or (b) and the Compliance Certificate required by Section 5.1(c);
provided further, that if

 

2

--------------------------------------------------------------------------------


 

at any time the Borrower shall have failed to deliver such financial statements
and such Compliance Certificate, the Applicable Percentage shall be at Level I
as set forth on Schedule I until such time as such financial statements and
Compliance Certificate are delivered, at which time the Applicable Percentage
shall be determined as provided above.  Notwithstanding the foregoing, the
Applicable Percentage for the commitment fee from the Closing Date until the
financial statements and Compliance Certificate for the Fiscal Quarter ending
June 30, 2004 are required to be delivered shall be at Level IV as set forth on
Schedule I.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit C attached hereto or any other form approved by the
Administrative Agent.

 

“Australian Dollars” and the sign “aus$” shall mean lawful money of the
Commonwealth of Australia.

 

“Available Foreign Currency” shall mean (i) Euros, Japanese Yen, Australian
Dollars, Canadian Dollars, New Zealand Dollars, Hong Kong Dollars and (ii) any
other freely available currency which the Administrative Agent customarily lends
in and which is freely transferable and freely convertible into Dollars and in
which dealings in deposits are carried on in the London interbank market, which
shall be requested by the Borrower and approved by the Administrative Agent.

 

“Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.

 

“Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%).  The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers.  The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate.  Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

 

3

--------------------------------------------------------------------------------


 

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia and New York, New York are
authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which dealings in Dollars or the
applicable Available Foreign Currency are carried on in the London interbank
market.

 

“Canadian Loan Program” shall mean the Borrower’s employee loan program
established for the benefit of its Canadian employees.

 

“Capital Expenditures” shall mean for any period, without duplication, (i) the
additions to property, plant and equipment and other capital expenditures of the
Consolidated Group that are (or would be) set forth on a consolidated statement
of cash flows of the Consolidated Group for such period prepared in accordance
with GAAP and (ii) Capital Lease Obligations incurred by the Consolidated Group
during such period.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Capital Stock” shall mean any non-redeemable capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of the Borrower or any of its Subsidiaries (to the extent
issued to a Person other than the Borrower), whether common or preferred.

 

“Change in Control” shall mean the occurrence of one or more of the following
events:  (a) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of the Parent Guarantor or Borrower to any Person or “group” (within
the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder in effect on the date hereof), (b)
the acquisition of ownership, directly or indirectly, beneficially or of record,
by any Person or “group” (within the meaning of the Securities Exchange Act of
1934 and the rules of the Securities and Exchange Commission thereunder as in
effect on the date hereof) of 20% or more of the outstanding shares of the
voting stock of the Parent Guarantor or Borrower; or (c) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Parent Guarantor or Borrower by Persons who were neither (i) nominated by the
current board of directors nor (ii) appointed by the current directors.

 

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the

 

4

--------------------------------------------------------------------------------


 

Issuing Bank (or for purposes of Section 2.18(b), by such Lender’s or the
Issuing Bank’s parent corporation, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment, or a Swingline Commitment.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Commitment” shall mean a Revolving Commitment or a Swingline Commitment or a
combination thereof (as the context shall permit or require).

 

“Compliance Certificate” shall mean a certificate from the principal executive
officer and the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).

 

“Consolidated EBITDA” shall mean, for the Consolidated Group for any period, an
amount equal to the sum of (i) Consolidated Net Income for such period plus (ii)
to the extent deducted in determining Consolidated Net Income for such period,
(A) Consolidated Interest Expense, (B) income tax expense determined on a
consolidated basis in accordance with GAAP, (C) depreciation and amortization
determined on a consolidated basis in accordance with GAAP, and (D) all other
non-cash charges acceptable to the Administrative Agent, determined on a
consolidated basis in accordance with GAAP, in each case for such period.

 

“Consolidated EBITR” shall mean, for the Consolidated Group for any period, an
amount equal to the sum of (i) Consolidated EBITDA for such period less, to the
extent added to Consolidated Net Income in determining Consolidated EBITDA for
such period, depreciation and amortization determined on a consolidated basis in
accordance with GAAP, plus (iii) Consolidated Lease Expense for such period.

 

“Consolidated Group” shall mean the Parent Guarantor and its consolidated
Subsidiaries (including the Borrower), as determined in accordance with GAAP.

 

“Consolidated Interest Expense” shall mean, for the Consolidated Group for any
period determined on a consolidated basis in accordance with GAAP, the sum of
(i) total interest expense, including without limitation the interest component
of any payments in respect of Capital Lease Obligations capitalized or expensed
during such period (whether or not actually paid during such period) plus (ii)
the net amount payable (or minus the net amount receivable) under Hedging
Agreements during such period (whether or not actually paid or received during
such period).

 

5

--------------------------------------------------------------------------------


 

“Consolidated Lease Expense” shall mean, for the Consolidated Group for any
period, the aggregate amount of fixed and contingent rentals payable with
respect to leases of real and personal property (excluding Capital Lease
Obligations) determined on a consolidated basis in accordance with GAAP for such
period.

 

“Consolidated Net Income” shall mean, for the Consolidated Group for any period,
the net income (or loss) of the Consolidated Group for such period determined on
a consolidated basis in accordance with GAAP, but excluding therefrom (to the
extent otherwise included therein) (i) any extraordinary gains or losses, (ii)
any gains attributable to write-ups of assets, (iii) any equity interest of any
member of the Consolidated Group in the unremitted earnings of any Person that
is not a Subsidiary and (iv) any income (or loss) of any Person accrued prior to
the date it becomes a Subsidiary or is merged into or consolidated with any
member of the Consolidated Group on the date that such Person’s assets are
acquired by any member of the Consolidated Group.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“CSAP” shall mean the Borrower’s Canadian Separation Allowance Plan established
for the benefit of the Borrower’s Canadian employees in connection with the
Canadian Loan Program.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.13(c).

 

“Domestic Subsidiary” shall mean any Subsidiary that is incorporated or
organized under the laws of any State of the United States or the District of
Columbia.

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

 

“Dollar Equivalent” shall mean, on any date, with respect to an amount
denominated in any Available Foreign Currency, the amount of Dollars into which
the Administrative Agent could, in accordance with its practice, convert such
amount of Available Foreign Currency in the interbank foreign exchange market at
its spot rate of exchange (inclusive of all reasonably related costs of
conversion, if any, that are actually incurred) at or about 10:00 a.m. (Atlanta,
Georgia time), on such date.

 

“Eligible Assignee” shall mean (i) a Lender; (ii) an Affiliate of a Lender;
(iii) an Approved Fund; and (iv) any other Person (other than a natural Person)
approved by the Administrative Agent, the Issuing Bank, and unless (x) such
Person is taking delivery of an assignment in connection with physical
settlement of a credit derivatives transaction or (y) an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed).  If the consent of the Borrower to an
assignment or to an

 

6

--------------------------------------------------------------------------------


 

Eligible Assignee is required hereunder (including a consent to an assignment
which does not meet the minimum assignment thresholds specified in paragraph
(b)(i) of Section 10.4), the Borrower shall be deemed to have given its consent
five Business Days after the date notice thereof has actually been delivered by
the assigning Lender (through the Administrative Agent) to the Borrower, unless
such consent is expressly refused by the Borrower prior to such fifth Business
Day.

 

“Employee Stock Loans” shall mean loans by Bank of America, N.A. to various
employees of the Borrower that are guaranteed by the Borrower.

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

 

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with any member of the Consolidated Group, is
treated as a single employer under Section 414(b) or (c) of the Code or, solely
for the purposes of Section 302 of ERISA and Section 412 of the Code, is treated
as a single employer under Section 414 of the Code.

 

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by any member of the Consolidated Group or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (vi) the incurrence by any member of the Consolidated

 

7

--------------------------------------------------------------------------------


 

Group or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (vii)
the receipt by any member of the Consolidated Group or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any member of the
Consolidated Group or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

 

“Euros” and the sign “€” shall mean lawful money of the European Union.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D).  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D.  The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Event of Default” shall have the meaning provided in Article 8.

 

“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (c) in the case of
a Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (iii) is attributable to such Foreign Lender’s failure
to comply with Section 2.20(e).

 

“Executive Summary” shall mean the Confidential Executive Summary dated May 2004
relating to the Consolidated Group and the transactions contemplated by this
Agreement and the other Loan Documents.

 

8

--------------------------------------------------------------------------------


 

“Existing Lenders” shall mean Bank of America, N.A., The Bank of Nova Scotia,
Comerica Bank, SunTrust Bank, Allfirst Bank, Firstar Bank, National Association,
CIBC Inc. and any other lender under the Credit Agreement dated June 25, 2002 by
and among Borrower, Watson Wyatt & Company Holdings and certain of its domestic
subsidiaries, as guarantors, the banks party thereto, the Bank of Nova Scotia
and Comerica Bank, as co-syndication agents, SunTrust Bank, as documentation
agent and Bank of America, N.A., as agent.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

 

“Fee Letter” shall mean that certain fee letter, dated as of May 7, 2004,
executed by SunTrust Robinson Humphrey, a division of SunTrust Capital Markets,
Inc., and SunTrust Bank and accepted by Borrower.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Consolidated Group.

 

“Fiscal Year” shall mean any fiscal year of the Consolidated Group.

 

“Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio of (a)
Consolidated EBITR to (b) the sum of (i) Consolidated Interest Expense plus (ii)
Consolidated Lease Expense, in each case measured for the four consecutive
Fiscal Quarters ending on or immediately prior to such date.

 

“Foreign Currency Payment Accounts” shall mean those bank accounts specified on
Schedule 1.1. for receipt of payments in Available Foreign Currencies, both from
the Lenders in accordance with Section 2.5 and the Borrower in accordance with
Section 2.21, or such other bank accounts as may hereafter be specified by the
Administrative Agent in writing to the Borrower and the Lenders as being the
applicable bank accounts for receipt of payments in such currencies.

 

“Foreign Currency Sublimit” shall mean the Dollar Equivalent of $15,000,000, as
such amount may be reduced from time to time pursuant to the terms of this
Agreement.

 

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(3) of the Code.

 

“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than one of the fifty states of the United States or the
District of Columbia.

 

9

--------------------------------------------------------------------------------


 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business.  The amount of
any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which Guarantee is
made or, if not so stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.  The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.

 

“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction,

 

10

--------------------------------------------------------------------------------


 

currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

 

“Hong Kong Dollars” and the sign “hk$” shall mean lawful money of the Hong Kong
Special Administrative Region.

 

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business), (iv)
all obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person, (v) all
Capital Lease Obligations of such Person, (vi) all obligations, contingent or
otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (vii) all Guarantees of such Person of the type of
Indebtedness described in clauses (i) through (vi) above, (viii) all
Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any common stock of such Person, (x)
Off-Balance Sheet Liabilities and (xi) all Hedging Obligations.  The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venturer, but
only to the extent that there is direct or indirect recourse to such Person (as
a guarantor, partner or otherwise) for payment thereof.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Interest Coverage Ratio” shall mean, as of any date, the ratio of (i)
Consolidated EBITDA for the four consecutive Fiscal Quarters ending on or
immediately prior to such date to (ii) Consolidated Interest Expense for the
four consecutive Fiscal Quarters ending on or immediately prior to such date.

 

“Interest Period” shall mean with respect to (i) any Swingline Borrowing, such
period as the Swingline Lender and the Borrower shall mutually agree and (ii)
any Eurodollar Borrowing, a period of one, two, three or six months; provided,
that:

 

(I)            THE INITIAL INTEREST PERIOD FOR SUCH BORROWING SHALL COMMENCE ON
THE DATE OF SUCH BORROWING (INCLUDING THE DATE OF ANY CONVERSION FROM A
BORROWING OF ANOTHER TYPE), AND EACH INTEREST PERIOD OCCURRING THEREAFTER IN
RESPECT OF SUCH BORROWING SHALL COMMENCE ON THE DAY ON WHICH THE NEXT PRECEDING
INTEREST PERIOD EXPIRES;

 

(II)           IF ANY INTEREST PERIOD WOULD OTHERWISE END ON A DAY OTHER THAN A
BUSINESS DAY, SUCH INTEREST PERIOD SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY, UNLESS SUCH BUSINESS DAY FALLS IN ANOTHER CALENDAR MONTH, IN WHICH
CASE SUCH INTEREST PERIOD WOULD END ON THE NEXT PRECEDING BUSINESS DAY;

 

11

--------------------------------------------------------------------------------


 

(III)          ANY INTEREST PERIOD WHICH BEGINS ON THE LAST BUSINESS DAY OF A
CALENDAR MONTH OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY
IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD SHALL END ON THE LAST
BUSINESS DAY OF SUCH CALENDAR MONTH; AND

 

(IV)          NO INTEREST PERIOD MAY EXTEND BEYOND THE REVOLVING COMMITMENT
TERMINATION DATE.

 

“Issuing Bank” shall mean SunTrust Bank or any other Lender, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.22.

 

“Japanese Yen” and the sign “¥” shall mean lawful money of Japan.

 

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $15,000,000.

 

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

 

“LC Documents” shall mean the Letters of Credit and all applications, agreements
and instruments relating to the Letters of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

 

“Lead Arranger” shall mean SunTrust Robinson Humphrey, Inc., a division of
SunTrust Capital Markets, Inc.

 

“Lender Joinder” shall have the meaning set forth in Section 2.23.

 

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.23.

 

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.

 

“Leverage Ratio” shall mean, as of any date, the ratio of (i) Total Debt as of
such date to (ii) Consolidated EBITDA for the four consecutive quarters ending
on or immediately prior to such date.

 

“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the British Bankers’ Association Interest Settlement Rate per
annum for deposits in

 

12

--------------------------------------------------------------------------------


 

Dollars or applicable Available Foreign Currency for a period equal to such
Interest Period appearing on the display designated as Page 3750 on the Dow
Jones Markets Service (or such other page on that service or such other service
designated by the British Bankers’ Association for the display of such
Association’s Interest Settlement Rates for Dollar or the applicable Available
Foreign Currency deposits) as of 11:00 a.m. (London, England time) on the day
that is two Business Days prior to the first day of the Interest Period or if
such Page 3750 is unavailable for any reason at such time, the rate which
appears on the Reuters Screen ISDA Page as of such date and such time; provided,
that if the Administrative Agent determines that the relevant foregoing sources
are unavailable for the relevant Interest Period, LIBOR shall mean the rate of
interest determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the nearest 1/100th of 1%) of the rates per annum at
which deposits in Dollars or the applicable Available Foreign Currency are
offered to the Administrative Agent two (2) Business Days preceding the first
day of such Interest Period by leading banks in the London interbank market as
of 10:00 a.m. (Atlanta, Georgia time) for delivery on the first day of such
Interest Period, for the number of days comprised therein and in an amount
comparable to the amount of the Eurodollar Loan of the Administrative Agent.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the LC Documents, the Parent Guaranty Agreement, the Subsidiary Guaranty
Agreement, the Pledge Agreements, all Notices of Borrowing, all Notices of
Conversion/Continuation, all Compliance Certificates and any and all other
instruments, agreements, documents and writings executed in connection with any
of the foregoing.

 

“Loan Parties” shall mean the Borrower, the Parent Guarantor and the Subsidiary
Loan Parties.

 

“Loans” shall mean all Revolving Loans and Swingline Loans in the aggregate or
individually, as the context shall require.

 

“Margined Receivables from Clients” shall mean, as of any date, for the
Consolidated Group determined on a consolidated basis in accordance with GAAP,
the sum of (i) 100% of billed receivables from clients, net of standard
allowances for doubtful accounts plus (ii) 75% of unbilled receivables from
clients, net of standard allowances for doubtful accounts.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or

 

13

--------------------------------------------------------------------------------


 

not related, a material adverse change in, or a material adverse effect on,
(i) the business, results of operations, financial condition, assets,
liabilities or prospects of the Consolidated Group taken as a whole, (ii) the
ability of the Loan Parties to perform any material  obligations under the Loan
Documents, (iii) the rights and remedies of the Administrative Agent, the
Issuing Bank, Swingline Lender, and the Lenders under any of the Loan Documents
or (iv) the legality, validity or enforceability of any of the Loan Documents.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of any member of the Consolidated
Group, individually or in an aggregate principal amount exceeding $5,000,000. 
For purposes of determining the amount of attributed Indebtedness from Hedging
Obligations, the “principal amount” of any Hedging Obligations at any time shall
be the Net Mark-to-Market Exposure of such Hedging Obligations.

 

“Material Subsidiary” shall mean a Subsidiary of the Parent (i) the accounts
receivable of which comprise two percent (2%) or more of the consolidated
accounts receivable of the Consolidated Group or (ii) the assets of which
comprise two percent (2%) or more of the consolidated assets of the Consolidated
Group.

 

“Minimum Asset Coverage Ratio” shall mean at any time the ratio of Margined
Receivables from Clients to Total Debt at such time.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation.  “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

 

“New Zealand Dollars” and the sign “nz$” shall mean lawful money of New Zealand.

 

“Notes” shall mean, collectively, the Revolving Credit Notes and the Swingline
Note.

 

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing, and the Notices of Swingline Borrowing.

 

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.8(b).

 

“Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.

 

14

--------------------------------------------------------------------------------


 

“Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4.

 

“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent, the Issuing Bank or any Lender (including the Swingline Lender) pursuant
to or in connection with this Agreement or any other Loan Document, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent, the Issuing Bank and any Lender (including
the Swingline Lender) incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder, and all
Hedging Obligations owed to the Administrative Agent, any Lender or any of their
Affiliates incurred in order to limit interest rate or fee fluctuation with
respect to the Loans and Letters of Credit, and all obligations and liabilities
incurred in connection with collecting and enforcing the foregoing, together
with all renewals, extensions, modifications or refinancings thereof.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

 

“Parent Guarantor” shall mean Watson Wyatt & Company Holdings, a Delaware
corporation.

 

“Parent Guaranty Agreement” shall mean the Parent Guaranty Agreement, dated as
of the date hereof and substantially in the form of Exhibit D-1, made by the
Parent Guarantor in favor of the Administrative Agent for the benefit of the
Lenders.

 

“Participant” shall have the meaning set forth in Section 10.4(d).

 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

 

15

--------------------------------------------------------------------------------


 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permitted CSAP Loan” shall mean a loan extended under the Canadian Loan Program
to one of the Borrower’s Canadian employees for which a Separation Allowance
Account is maintained having a balance not in excess of 90% of the dollar amount
credited from time to time to such account.

 

“Permitted Encumbrances” shall mean:

 

(I)             LIENS IMPOSED BY LAW FOR TAXES NOT YET DUE OR WHICH ARE BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH RESPECT TO WHICH
ADEQUATE RESERVES ARE BEING MAINTAINED IN ACCORDANCE WITH GAAP;

 

(II)            STATUTORY LIENS OF LANDLORDS, CARRIERS, WAREHOUSEMEN, MECHANICS,
MATERIALMEN AND SIMILAR LIENS ARISING BY OPERATION OF LAW IN THE ORDINARY COURSE
OF BUSINESS FOR AMOUNTS NOT YET DUE OR WHICH ARE BEING CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS AND WITH RESPECT TO WHICH ADEQUATE RESERVES ARE BEING
MAINTAINED IN ACCORDANCE WITH GAAP;

 

(III)           PLEDGES AND DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN
COMPLIANCE WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL
SECURITY LAWS OR REGULATIONS;

 

(IV)           LIENS AND DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE
CONTRACTS, LEASES, STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS, PERFORMANCE
BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE, IN EACH CASE IN THE ORDINARY
COURSE OF BUSINESS;

 

(V)            JUDGMENT AND ATTACHMENT LIENS NOT GIVING RISE TO AN EVENT OF
DEFAULT OR LIENS CREATED BY OR EXISTING FROM ANY LITIGATION OR LEGAL PROCEEDING
THAT ARE CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND
WITH RESPECT TO WHICH ADEQUATE RESERVES ARE BEING MAINTAINED IN ACCORDANCE WITH
GAAP;

 

(VI)           EASEMENTS, ZONING RESTRICTIONS, RIGHTS-OF-WAY AND SIMILAR
ENCUMBRANCES ON REAL PROPERTY IMPOSED BY LAW OR ARISING IN THE ORDINARY COURSE
OF BUSINESS THAT DO NOT SECURE ANY MONETARY OBLIGATIONS AND DO NOT MATERIALLY
DETRACT FROM THE VALUE OF THE AFFECTED PROPERTY OR MATERIALLY INTERFERE WITH THE
ORDINARY CONDUCT OF BUSINESS OF THE CONSOLIDATED GROUP TAKEN AS A WHOLE;

 

(VII)          ANY INTEREST OR TITLE OF A LESSOR UNDER, AND LIENS ARISING FROM
UCC FINANCING STATEMENTS (OR EQUIVALENT FILINGS, REGISTRATION OR AGREEMENTS IN
FOREIGN JURISDICTIONS) RELATING TO LEASES THAT ARE NOT CAPITAL LEASE
OBLIGATIONS;

 

(VIII)         NORMAL AND CUSTOMARY RIGHTS OF SETOFF UPON DEPOSITS OF CASH IN
FAVOR OF BANKS OR OTHER DEPOSITORY INSTITUTIONS;

 

16

--------------------------------------------------------------------------------


 

(IX)           LIENS OF A COLLECTION BANK ARISING UNDER SECTION 4-210 OF THE UCC
ON ITEMS IN THE COURSE OF COLLECTION; AND

 

(X)            LIENS DEEMED TO EXIST IN CONNECTION WITH INVESTMENTS IN
REPURCHASE AGREEMENTS THAT CONSTITUTE PERMITTED INVESTMENTS;

 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” shall mean:

 

(I)            DIRECT OBLIGATIONS OF, OR OBLIGATIONS THE PRINCIPAL OF AND
INTEREST ON WHICH ARE UNCONDITIONALLY GUARANTEED BY, THE UNITED STATES (OR BY
ANY AGENCY THEREOF TO THE EXTENT SUCH OBLIGATIONS ARE BACKED BY THE FULL FAITH
AND CREDIT OF THE UNITED STATES), IN EACH CASE MATURING WITHIN ONE YEAR FROM THE
DATE OF ACQUISITION THEREOF;

 

(II)           COMMERCIAL PAPER HAVING THE HIGHEST RATING, AT THE TIME OF
ACQUISITION THEREOF, OF S&P OR MOODY’S AND IN EITHER CASE MATURING WITHIN SIX
MONTHS FROM THE DATE OF ACQUISITION THEREOF;

 

(III)          CERTIFICATES OF DEPOSIT, BANKERS’ ACCEPTANCES AND TIME DEPOSITS
MATURING WITHIN 180 DAYS OF THE DATE OF ACQUISITION THEREOF ISSUED OR GUARANTEED
BY OR PLACED WITH, AND MONEY MARKET DEPOSIT ACCOUNTS ISSUED OR OFFERED BY, ANY
DOMESTIC OFFICE OF ANY COMMERCIAL BANK ORGANIZED UNDER THE LAWS OF THE UNITED
STATES OR ANY STATE THEREOF WHICH HAS A COMBINED CAPITAL AND SURPLUS AND
UNDIVIDED PROFITS OF NOT LESS THAN $500,000,000;

 

(IV)          FULLY COLLATERALIZED REPURCHASE AGREEMENTS WITH A TERM OF NOT MORE
THAN 30 DAYS FOR SECURITIES DESCRIBED IN CLAUSE (I) ABOVE AND ENTERED INTO WITH
A FINANCIAL INSTITUTION SATISFYING THE CRITERIA DESCRIBED IN CLAUSE (III) ABOVE;

 

(V)           MUTUAL FUNDS INVESTING SOLELY IN ANY ONE OR MORE OF THE PERMITTED
INVESTMENTS DESCRIBED IN CLAUSES (I) THROUGH (IV) ABOVE;

 

(VI)          INVESTMENTS CONSISTING OF STOCK, OBLIGATIONS, SECURITIES OR OTHER
PROPERTY RECEIVED IN SETTLEMENT OF ACCOUNTS RECEIVABLE (CREATED IN THE ORDINARY
COURSE OF BUSINESS) FROM BANKRUPT OBLIGORS;

 

(VII)         INVESTMENTS IN WATSON WYATT LLP IN AN AGGREGATE AMOUNT NOT TO
EXCEED $10,000,000;

 

(VIII)        INVESTMENTS IN WATSON WYATT & COMPANY HOLDINGS (EUROPE) LIMITED IN
AN AGGREGATE AMOUNT NOT TO EXCEED $10,000,000;

 

17

--------------------------------------------------------------------------------


 

(IX)           PERMITTED CSAP LOANS IN AN AGGREGATE AMOUNT NOT TO EXCEED
$3,500,000; AND

 

(X)            INVESTMENTS IN PROFESSIONAL CONSULTANTS INSURANCE COMPANY, INC.
OR ANY OTHER CAPTIVE INSURANCE COMPANY THAT SECURIES PROFESSIONAL LIABILITY
INSURANCE FOR THE MEMBERS OF THE CONSOLIDATED GROUP IN AN AGGREGATE AMOUNT NOT
TO EXCEED $10,000,000 AT ANY ONE TIME OUTSTANDING.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreements” shall mean the Pledge Agreements, dated as of the date
hereof and substantially in the form of Exhibit E, made by the Parent Guarantor
and Borrower in favor of the Administrative Agent for the benefit of the Lenders
pledging the interests of the Parent Guarantor and the Borrower in all Material
Subsidiaries as collateral security for the Obligations, as the same may from
time to time be amended.

 

“Pro Rata Share” shall mean (i) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure), and
the denominator of which shall be the sum of such Commitments of all Lenders (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure of all Lenders)
and (ii) with respect to all Commitments of any Lender at any time, the
numerator of which shall be the sum of such Lender’s Revolving Commitment (or if
such Revolving Commitments have been terminated or expired or the Loans have
been declared to be due and payable, such Lender’s Revolving Credit Exposure)
and the denominator of which shall be the sum of all Lenders’ Revolving
Commitments (or if such Revolving Commitments have been terminated or expired or
the Loans have been declared to be due and payable, all Revolving Credit
Exposure of all Lenders funded under such Commitments).

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including

 

18

--------------------------------------------------------------------------------


 

ambient air, surface water, groundwater, land surface or subsurface strata) or
within any building, structure, facility or fixture.

 

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments at such time or if the Lenders have
no Commitments outstanding, then Lenders holding more than 50% of the Revolving
Credit Exposure.

 

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent; and, with respect to the financial covenants only, the
chief financial officer or the treasurer of the Borrower.

 

“Restricted Payment” shall have the meaning set forth in Section 7.5.

 

“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Annex I, as such
annex may be amended pursuant to Section 2.23, or in the case of a Person
becoming a Lender after the Closing Date through an assignment of an existing
Revolving Commitment, the amount of the assigned “Revolving Commitment” as
provided in the Assignment and Acceptance executed by such Person as an
assignee, as the same may be increased or deceased pursuant to terms hereof.

 

“Revolving Commitment Termination Date” shall mean the earliest of (i) June 30,
2009, (ii) the date on which the Revolving Commitments are terminated pursuant
to Section 2.9 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

 

“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A.

 

19

--------------------------------------------------------------------------------


 

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

 

“Separation Allowance Account” shall mean the account established for the
Borrower’s qualified Canadian employees to which, from time to time, the
Borrower may credit dollar amounts allocated to such employee based on such
employee’s share in the CSAP.  For the avoidance of doubt, no such account shall
be funded with actual dollars, but the dollar amount credited thereto shall be
reflected as a liability on the balance sheet of the Borrower.

 

“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.  Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.

 

“Subsidiary Guaranty Agreement” shall mean the Subsidiary Guaranty Agreement,
dated as of the date hereof and substantially in the form of Exhibit D-2, made
by certain Subsidiaries of the Borrower in favor of the Administrative Agent for
the benefit of the Lenders.

 

“Subsidiary Guaranty Supplement” shall mean each supplement substantially in the
form of Annex I to the Subsidiary Guaranty Agreement executed and delivered by a
Subsidiary of the Borrower pursuant to Section 5.10.

 

“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Subsidiary Guaranty Agreement.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $10,000,000.

 

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

 

“Swingline Lender” shall mean SunTrust Bank, or any other Lender that may agree
to make Swingline Loans hereunder.

 

20

--------------------------------------------------------------------------------


 

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

 

“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit B.

 

“Swingline Rate” shall mean, for any Interest Period, the rate as offered by the
Agent and accepted by the Borrower.  The Borrower is under no obligation to
accept this rate and the Agent is under no obligation to provide it.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Total Debt” shall mean, as of any date of determination, all Indebtedness of
the Consolidated Group measured on a consolidated basis as of such date, but
excluding Indebtedness of the type describe in subsection (xi) of the definition
of Indebtedness.

 

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

 

“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such contingency.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 


SECTION 1.2.           CLASSIFICATIONS OF LOANS AND BORROWINGS.  FOR PURPOSES OF
THIS AGREEMENT, LOANS MAY BE CLASSIFIED AND REFERRED TO BY CLASS (E.G. A
“REVOLVING LOAN”) OR BY TYPE (E.G. A “EURODOLLAR LOAN” OR “BASE RATE LOAN”) OR
BY CLASS AND TYPE (E.G. “REVOLVING EURODOLLAR LOAN”).  BORROWINGS ALSO MAY BE
CLASSIFIED AND REFERRED TO BY CLASS (E.G. “REVOLVING


 

21

--------------------------------------------------------------------------------


 


BORROWING”) OR BY TYPE (E.G. “EURODOLLAR BORROWING”) OR BY CLASS AND TYPE (E.G.
“ REVOLVING EURODOLLAR BORROWING”).


 


SECTION 1.3.           ACCOUNTING TERMS AND DETERMINATION.  UNLESS OTHERWISE
DEFINED OR SPECIFIED HEREIN, ALL ACCOUNTING TERMS USED HEREIN SHALL BE
INTERPRETED, ALL ACCOUNTING DETERMINATIONS HEREUNDER SHALL BE MADE, AND ALL
FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED HEREUNDER SHALL BE PREPARED, IN
ACCORDANCE WITH GAAP AS IN EFFECT FROM TIME TO TIME, APPLIED ON A BASIS
CONSISTENT WITH THE MOST RECENT AUDITED CONSOLIDATED FINANCIAL STATEMENT OF THE
BORROWER DELIVERED PURSUANT TO SECTION 5.1(A); PROVIDED, THAT IF THE BORROWER
NOTIFIES THE ADMINISTRATIVE AGENT THAT THE BORROWER WISHES TO AMEND ANY COVENANT
IN ARTICLE 6 TO ELIMINATE THE EFFECT OF ANY CHANGE IN GAAP ON THE OPERATION OF
SUCH COVENANT (OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE BORROWER THAT THE
REQUIRED LENDERS WISH TO AMEND ARTICLE 6 FOR SUCH PURPOSE), THEN THE BORROWER’S
COMPLIANCE WITH SUCH COVENANT SHALL BE DETERMINED ON THE BASIS OF GAAP IN EFFECT
IMMEDIATELY BEFORE THE RELEVANT CHANGE IN GAAP BECAME EFFECTIVE, UNTIL EITHER
SUCH NOTICE IS WITHDRAWN OR SUCH COVENANT IS AMENDED IN A MANNER SATISFACTORY TO
THE BORROWER AND THE REQUIRED LENDERS.


 


SECTION 1.4.           TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL
APPLY EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER
THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A LATER
SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING” AND THE WORD “TO”
MEANS “TO BUT EXCLUDING”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (I) ANY
DEFINITION OF OR REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN
SHALL BE CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT
AS IT WAS ORIGINALLY EXECUTED OR AS IT MAY FROM TIME TO TIME BE AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON
SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN), (II) ANY
REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S
SUCCESSORS AND PERMITTED ASSIGNS, (III) THE WORDS “HEREOF”, “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT SHALL BE CONSTRUED TO REFER TO THIS
AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION HEREOF, (IV) ALL
REFERENCES TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO
REFER TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES TO THIS AGREEMENT AND (V)
ALL REFERENCES TO A SPECIFIC TIME SHALL BE CONSTRUED TO REFER TO THE TIME IN THE
CITY AND STATE OF THE ADMINISTRATIVE AGENT’S PRINCIPAL OFFICE, UNLESS OTHERWISE
INDICATED.


 


ARTICLE 2

AMOUNT AND TERMS OF THE COMMITMENTS


 


SECTION 2.1.           GENERAL DESCRIPTION OF FACILITIES.  SUBJECT TO AND UPON
THE TERMS AND CONDITIONS HEREIN SET FORTH, (I) THE LENDERS HEREBY ESTABLISH IN
FAVOR OF THE BORROWER A REVOLVING CREDIT FACILITY PURSUANT TO WHICH EACH LENDER
SEVERALLY AGREES (TO THE EXTENT OF SUCH LENDER’S REVOLVING COMMITMENT) TO MAKE
REVOLVING LOANS TO THE BORROWER IN ACCORDANCE WITH SECTION 2.2,

 

22

--------------------------------------------------------------------------------


 


(II) THE ISSUING BANK AGREES TO ISSUE LETTERS OF CREDIT IN ACCORDANCE WITH
SECTION 2.22, (III) THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS IN
ACCORDANCE WITH SECTION 2.4, AND (IV) EACH LENDER AGREES TO PURCHASE A
PARTICIPATION INTEREST IN THE LETTERS OF CREDIT AND THE SWINGLINE LOANS PURSUANT
TO THE TERMS AND CONDITIONS HEREOF; PROVIDED, THAT IN NO EVENT SHALL THE
AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING REVOLVING LOANS, SWINGLINE LOANS
AND OUTSTANDING LC EXPOSURE EXCEED AT ANY TIME THE AGGREGATE REVOLVING
COMMITMENT AMOUNT FROM TIME TO TIME IN EFFECT.


 


SECTION 2.2.           REVOLVING LOANS.  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, EACH LENDER SEVERALLY AGREES TO MAKE REVOLVING LOANS, RATABLY IN
PROPORTION TO ITS PRO RATA SHARE, TO THE BORROWER, FROM TIME TO TIME DURING THE
AVAILABILITY PERIOD, IN AN AGGREGATE PRINCIPAL AMOUNT OUTSTANDING AT ANY TIME
(DETERMINED IN THE CASE OF ANY REVOLVING LOAN DENOMINATED IN AN AVAILABLE
FOREIGN CURRENCY BY REFERENCE TO THE DOLLAR EQUIVALENT THEREOF ON SUCH BUSINESS
DAY) THAT WILL NOT RESULT IN (A) SUCH LENDER’S REVOLVING CREDIT EXPOSURE
EXCEEDING SUCH LENDER’S REVOLVING COMMITMENT OR (B) THE SUM OF THE AGGREGATE
REVOLVING CREDIT EXPOSURES OF ALL LENDERS EXCEEDING THE AGGREGATE REVOLVING
COMMITMENT AMOUNT.  DURING THE AVAILABILITY PERIOD, THE BORROWER SHALL BE
ENTITLED TO BORROW, PREPAY AND REBORROW REVOLVING LOANS IN ACCORDANCE WITH THE
TERMS AND CONDITIONS OF THIS AGREEMENT; PROVIDED, THAT THE BORROWER MAY NOT
BORROW OR REBORROW SHOULD THERE EXIST A DEFAULT OR EVENT OF DEFAULT.  FUNDING OF
ANY REVOLVING LOANS SHALL BE IN ANY COMBINATION OF DOLLARS OR AN AVAILABLE
FOREIGN CURRENCY AS SPECIFIED BY THE BORROWER AS SET FORTH IN SECTION 2.3;
PROVIDED THAT THE DOLLAR EQUIVALENT AMOUNT OF OUTSTANDING REVOLVING LOANS FUNDED
IN AN AVAILABLE FOREIGN CURRENCY DETERMINED FROM TIME TO TIME BY THE
ADMINISTRATIVE AGENT IN ITS DISCRETION SHALL NOT AT ANY TIME EXCEED THE FOREIGN
CURRENCY SUBLIMIT THEN IN EFFECT.


 


SECTION 2.3.           PROCEDURE FOR REVOLVING BORROWINGS.  THE BORROWER SHALL
GIVE THE ADMINISTRATIVE AGENT WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY
CONFIRMED IN WRITING) OF EACH REVOLVING BORROWING SUBSTANTIALLY IN THE FORM OF
EXHIBIT 2.3 (A “NOTICE OF REVOLVING BORROWING”) (X) PRIOR TO 11:00 A.M.
(ATLANTA, GEORGIA TIME) ONE (1) BUSINESS DAY PRIOR TO THE REQUESTED DATE OF EACH
BASE RATE BORROWING, (Y) PRIOR TO 11:00 A.M. (ATLANTA, GEORGIA TIME) THREE (3)
BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF EACH EURODOLLAR BORROWING
DENOMINATED IN DOLLARS AND (Z) PRIOR TO 11:00 A.M. FOUR (4) BUSINESS DAYS PRIOR
TO THE REQUESTED DATE OF EACH BORROWING DENOMINATED IN AN AVAILABLE FOREIGN
CURRENCY.  EACH NOTICE OF REVOLVING BORROWING SHALL BE IRREVOCABLE AND SHALL
SPECIFY:  (I) THE AGGREGATE PRINCIPAL AMOUNT OF SUCH BORROWING, (II) THE DATE OF
SUCH BORROWING (WHICH SHALL BE A BUSINESS DAY), (III) THE TYPE OF SUCH REVOLVING
LOAN COMPRISING SUCH BORROWING, AND (IV) IN THE CASE OF A EURODOLLAR BORROWING,
THE REQUESTED AVAILABLE FOREIGN CURRENCY (IF SUCH BORROWING IS NOT DENOMINATED
IN DOLLARS) AND THE DURATION OF THE INITIAL INTEREST PERIOD APPLICABLE THERETO
(SUBJECT TO THE PROVISIONS OF THE DEFINITION OF INTEREST PERIOD).  EACH
REVOLVING BORROWING SHALL CONSIST ENTIRELY OF BASE RATE LOANS OR EURODOLLAR
LOANS, AS THE BORROWER MAY REQUEST.  THE AGGREGATE PRINCIPAL AMOUNT OF EACH
EURODOLLAR BORROWING SHALL BE NOT LESS THAN $1,000,000 (OR, IF APPLICABLE, THE
DOLLAR EQUIVALENT THEREOF IN THE AVAILABLE FOREIGN CURRENCY IN WHICH SUCH
EURODOLLAR BORROWING IS DENOMINATED) OR A LARGER MULTIPLE OF $100,000 (OR, IF
APPLICABLE, THE DOLLAR EQUIVALENT THEREOF IN THE AVAILABLE FOREIGN CURRENCY IN
WHICH SUCH EURODOLLAR BORROWING IS DENOMINATED), AND THE AGGREGATE PRINCIPAL
AMOUNT OF EACH BASE RATE BORROWING SHALL NOT BE LESS THAN $500,000 OR A


 

23

--------------------------------------------------------------------------------


 


LARGER MULTIPLE OF $100,000; PROVIDED, THAT BASE RATE LOANS MADE PURSUANT TO
SECTION 2.4 OR SECTION 2.22(D) MAY BE MADE IN LESSER AMOUNTS AS PROVIDED
THEREIN.  AT NO TIME SHALL THE TOTAL NUMBER OF EURODOLLAR BORROWINGS OUTSTANDING
AT ANY TIME EXCEED FOUR.  AT NO TIME SHALL THE TOTAL NUMBER OF BORROWINGS
OUTSTANDING AT ANY TIME DENOMINATED IN AN AVAILABLE FOREIGN CURRENCY EXCEED
FOUR.  PROMPTLY FOLLOWING THE RECEIPT OF A NOTICE OF REVOLVING BORROWING IN
ACCORDANCE HEREWITH, THE ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE
DETAILS THEREOF AND THE AMOUNT OF SUCH LENDER’S REVOLVING LOAN TO BE MADE AS
PART OF THE REQUESTED REVOLVING BORROWING.


 


SECTION 2.4.           SWINGLINE COMMITMENT.


 


(A)           SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE
SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS TO THE BORROWER, FROM TIME TO
TIME DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE PRINCIPAL AMOUNT
OUTSTANDING AT ANY TIME NOT TO EXCEED THE LESSER OF (I) THE SWINGLINE COMMITMENT
THEN IN EFFECT AND (II) THE DIFFERENCE BETWEEN THE AGGREGATE REVOLVING
COMMITMENT AMOUNT AND THE AGGREGATE REVOLVING CREDIT EXPOSURES OF ALL LENDERS;
PROVIDED, THAT THE SWINGLINE LENDER SHALL NOT BE REQUIRED TO MAKE A SWINGLINE
LOAN TO REFINANCE AN OUTSTANDING SWINGLINE LOAN.  THE BORROWER SHALL BE ENTITLED
TO BORROW, REPAY AND REBORROW SWINGLINE LOANS IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THIS AGREEMENT.


 


(B)           THE BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT WRITTEN NOTICE
(OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF EACH SWINGLINE BORROWING
SUBSTANTIALLY IN THE FORM OF EXHIBIT 2.4 ATTACHED HERETO (“NOTICE OF SWINGLINE
BORROWING”) PRIOR TO 11:00 A.M. (ATLANTA, GEORGIA TIME) ON THE REQUESTED DATE OF
EACH SWINGLINE BORROWING.  EACH NOTICE OF SWINGLINE BORROWING SHALL BE
IRREVOCABLE AND SHALL SPECIFY:  (I) THE PRINCIPAL AMOUNT OF SUCH SWINGLINE LOAN,
(II) THE DATE OF SUCH SWINGLINE LOAN (WHICH SHALL BE A BUSINESS DAY) AND (III)
THE ACCOUNT OF THE BORROWER TO WHICH THE PROCEEDS OF SUCH SWINGLINE LOAN SHOULD
BE CREDITED.  THE ADMINISTRATIVE AGENT WILL PROMPTLY ADVISE THE SWINGLINE LENDER
OF EACH NOTICE OF SWINGLINE BORROWING.  EACH SWINGLINE LOAN SHALL ACCRUE
INTEREST AT THE BASE RATE OR ANY OTHER INTEREST RATE AS AGREED BETWEEN THE
BORROWER AND THE SWINGLINE LENDER AND SHALL HAVE AN INTEREST PERIOD (SUBJECT TO
THE DEFINITION THEREOF) AS AGREED BETWEEN THE BORROWER AND THE SWINGLINE
LENDER.  THE AGGREGATE PRINCIPAL AMOUNT OF EACH SWINGLINE LOAN SHALL BE NOT LESS
THAN $100,000 OR A LARGER MULTIPLE OF $50,000, OR SUCH OTHER MINIMUM AMOUNTS
AGREED TO BY THE SWINGLINE LENDER AND THE BORROWER.  THE SWINGLINE LENDER WILL
MAKE THE PROCEEDS OF EACH SWINGLINE LOAN AVAILABLE TO THE BORROWER IN DOLLARS IN
IMMEDIATELY AVAILABLE FUNDS AT THE ACCOUNT SPECIFIED BY THE BORROWER IN THE
APPLICABLE NOTICE OF SWINGLINE BORROWING NOT LATER THAN 1:00 P.M. (ATLANTA,
GEORGIA TIME) ON THE REQUESTED DATE OF SUCH SWINGLINE LOAN.  FOR THE AVOIDANCE
OF DOUBT, THE SWINGLINE LENDER SHALL MAKE THE PROCEEDS OF EACH SWINGLINE LOAN
AVAILABLE TO BORROWER EXCLUSIVELY IN DOLLARS AND SHALL HAVE NO OBLIGATION TO
MAKE THE PROCEEDS OF ANY SWINGLINE LOAN AVAILABLE IN ANY AVAILABLE FOREIGN
CURRENCY.


 


(C)           THE SWINGLINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS
SOLE DISCRETION, MAY, ON BEHALF OF THE BORROWER (WHICH HEREBY IRREVOCABLY
AUTHORIZES AND DIRECTS THE SWINGLINE LENDER TO ACT ON ITS BEHALF), GIVE A NOTICE
OF REVOLVING BORROWING TO THE ADMINISTRATIVE AGENT REQUESTING THE LENDERS
(INCLUDING THE SWINGLINE LENDER) TO MAKE BASE


 


24

--------------------------------------------------------------------------------



 


RATE LOANS IN AN AMOUNT EQUAL TO THE UNPAID PRINCIPAL AMOUNT OF ANY SWINGLINE
LOAN.  EACH LENDER WILL MAKE THE PROCEEDS OF ITS BASE RATE LOAN INCLUDED IN SUCH
BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWINGLINE
LENDER IN ACCORDANCE WITH SECTION 2.5, WHICH WILL BE USED SOLELY FOR THE
REPAYMENT OF SUCH SWINGLINE LOAN.


 


(D)           IF FOR ANY REASON A BASE RATE BORROWING MAY NOT BE (AS DETERMINED
IN THE SOLE DISCRETION OF THE ADMINISTRATIVE AGENT), OR IS NOT, MADE IN
ACCORDANCE WITH THE FOREGOING PROVISIONS, THEN EACH LENDER (OTHER THAN THE
SWINGLINE LENDER) SHALL PURCHASE AN UNDIVIDED PARTICIPATING INTEREST IN SUCH
SWINGLINE LOAN IN AN AMOUNT EQUAL TO ITS PRO RATA SHARE THEREOF ON THE DATE THAT
SUCH BASE RATE BORROWING SHOULD HAVE OCCURRED.  ON THE DATE OF SUCH REQUIRED
PURCHASE, EACH LENDER SHALL PROMPTLY TRANSFER, IN IMMEDIATELY AVAILABLE FUNDS,
THE AMOUNT OF ITS PARTICIPATING INTEREST TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE SWINGLINE LENDER.  IF SUCH SWINGLINE LOAN BEARS INTEREST AT A
RATE OTHER THAN THE BASE RATE, SUCH SWINGLINE LOAN SHALL AUTOMATICALLY BECOME A
BASE RATE LOAN ON THE EFFECTIVE DATE OF ANY SUCH PARTICIPATION AND INTEREST
SHALL BECOME PAYABLE ON DEMAND.


 


(E)           EACH LENDER’S OBLIGATION TO MAKE A BASE RATE LOAN PURSUANT TO
SECTION 2.4(C) OR TO PURCHASE THE PARTICIPATING INTERESTS PURSUANT TO
SECTION 2.4(D) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY
ANY CIRCUMSTANCE, INCLUDING WITHOUT LIMITATION (I) ANY SETOFF, COUNTERCLAIM,
RECOUPMENT, DEFENSE OR OTHER RIGHT THAT SUCH LENDER OR ANY OTHER PERSON MAY HAVE
OR CLAIM AGAINST THE SWINGLINE LENDER, THE BORROWER OR ANY OTHER PERSON FOR ANY
REASON WHATSOEVER, (II) THE EXISTENCE OF A DEFAULT OR AN EVENT OF DEFAULT OR THE
TERMINATION OF ANY LENDER’S REVOLVING COMMITMENT, (III) THE EXISTENCE (OR
ALLEGED EXISTENCE) OF ANY EVENT OR CONDITION  WHICH HAS HAD OR COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (IV) ANY BREACH OF THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT BY THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY
LENDER OR (V) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR
NOT SIMILAR TO ANY OF THE FOREGOING.  IF SUCH AMOUNT IS NOT IN FACT MADE
AVAILABLE TO THE SWINGLINE LENDER BY ANY LENDER, THE SWINGLINE LENDER SHALL BE
ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH LENDER, TOGETHER WITH
ACCRUED INTEREST THEREON FOR EACH DAY FROM THE DATE OF DEMAND THEREOF (I) AT THE
FEDERAL FUNDS RATE UNTIL THE SECOND BUSINESS DAY AFTER SUCH DEMAND AND (II) AT
THE BASE RATE AT ALL TIMES THEREAFTER.  UNTIL SUCH TIME AS SUCH LENDER MAKES ITS
REQUIRED PAYMENT, THE SWINGLINE LENDER SHALL BE DEEMED TO CONTINUE TO HAVE
OUTSTANDING SWINGLINE LOANS IN THE AMOUNT OF THE UNPAID PARTICIPATION FOR ALL
PURPOSES OF THE LOAN DOCUMENTS.  IN ADDITION, SUCH LENDER SHALL BE DEEMED TO
HAVE ASSIGNED ANY AND ALL PAYMENTS MADE OF PRINCIPAL AND INTEREST ON ITS LOANS
AND ANY OTHER AMOUNTS DUE TO IT HEREUNDER, TO THE SWINGLINE LENDER TO FUND THE
AMOUNT OF SUCH LENDER’S PARTICIPATION INTEREST IN SUCH SWINGLINE LOANS THAT SUCH
LENDER FAILED TO FUND PURSUANT TO THIS SECTION, UNTIL SUCH AMOUNT HAS BEEN
PURCHASED IN FULL.


 


SECTION 2.5.           FUNDING OF BORROWINGS.


 


(A)           EACH LENDER WILL MAKE AVAILABLE EACH LOAN TO BE MADE BY IT
HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE
FUNDS BY 11:00 A.M. (ATLANTA, GEORGIA TIME) TO THE ADMINISTRATIVE AGENT AT THE
PAYMENT OFFICE; PROVIDED, THAT THE SWINGLINE LOANS WILL BE MADE AS SET FORTH IN
SECTION 2.4.   IF ANY BORROWING IS TO BE DENOMINATED IN AN


 


25

--------------------------------------------------------------------------------



 


AVAILABLE FOREIGN CURRENCY, NOT LATER THAN 11:00 A.M. EACH LENDER WILL MAKE
AVAILABLE ITS PRO RATA SHARE OF SUCH BORROWING, IN IMMEDIATELY AVAILABLE FUNDS
AND IN THE AVAILABLE FOREIGN CURRENCY SO REQUESTED BY THE BORROWER AT THE
APPLICABLE FOREIGN CURRENCY PAYMENT ACCOUNT FOR THE BENEFIT OF THE
ADMINISTRATIVE AGENT AND OTHERWISE ACCORDING TO THE PAYMENT INSTRUCTIONS OF THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS AVAILABLE
TO THE BORROWER BY PROMPTLY CREDITING THE AMOUNTS THAT IT RECEIVES, IN LIKE
FUNDS BY THE CLOSE OF BUSINESS ON SUCH PROPOSED DATE, TO AN ACCOUNT MAINTAINED
BY THE BORROWER WITH THE ADMINISTRATIVE AGENT OR AT THE BORROWER’S OPTION, BY
EFFECTING A WIRE TRANSFER OF SUCH AMOUNTS TO AN ACCOUNT DESIGNATED BY THE
BORROWER TO THE ADMINISTRATIVE AGENT.


 


(B)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED BY ANY
LENDER PRIOR TO 5:00 P.M. (ATLANTA, GEORGIA TIME) ONE (1) BUSINESS DAY PRIOR TO
THE DATE OF A BORROWING IN WHICH SUCH LENDER IS TO PARTICIPATE THAT SUCH LENDER
WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH
BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT ON SUCH DATE, AND THE
ADMINISTRATIVE AGENT, IN RELIANCE ON SUCH ASSUMPTION, MAY MAKE AVAILABLE TO THE
BORROWER ON SUCH DATE A CORRESPONDING AMOUNT.  IF SUCH CORRESPONDING AMOUNT IS
NOT IN FACT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER ON THE
DATE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER
SUCH CORRESPONDING AMOUNT ON DEMAND FROM SUCH LENDER TOGETHER WITH INTEREST AT
THE FEDERAL FUNDS RATE UNTIL THE SECOND BUSINESS DAY AFTER SUCH DEMAND AND
THEREAFTER AT THE BASE RATE.  IF SUCH LENDER DOES NOT PAY SUCH CORRESPONDING
AMOUNT FORTHWITH UPON THE ADMINISTRATIVE AGENT’S DEMAND THEREFOR, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER, AND THE BORROWER SHALL
IMMEDIATELY PAY SUCH CORRESPONDING AMOUNT TO THE ADMINISTRATIVE AGENT TOGETHER
WITH INTEREST AT THE RATE SPECIFIED FOR SUCH BORROWING.  NOTHING IN THIS
SUBSECTION SHALL BE DEEMED TO RELIEVE ANY LENDER FROM ITS OBLIGATION TO FUND ITS
PRO RATA SHARE OF ANY BORROWING HEREUNDER OR TO PREJUDICE ANY RIGHTS WHICH THE
BORROWER MAY HAVE AGAINST ANY LENDER AS A RESULT OF ANY DEFAULT BY SUCH LENDER
HEREUNDER.


 


(C)           ALL REVOLVING BORROWINGS SHALL BE MADE BY THE LENDERS ON THE BASIS
OF THEIR RESPECTIVE PRO RATA SHARES.  NO LENDER SHALL BE RESPONSIBLE FOR ANY
DEFAULT BY ANY OTHER LENDER IN ITS OBLIGATIONS HEREUNDER, AND EACH LENDER SHALL
BE OBLIGATED TO MAKE ITS LOANS PROVIDED TO BE MADE BY IT HEREUNDER, REGARDLESS
OF THE FAILURE OF ANY OTHER LENDER TO MAKE ITS LOANS HEREUNDER.


 


SECTION 2.6.           MULTI-CURRENCY OPTIONS.


 

(a)           The Borrower may request Borrowings of Revolving Loans in any
Available Foreign Currency; provided, however, that the aggregate Dollar
Equivalent outstanding amount of Revolving Loans made in Available Foreign
Currencies shall not exceed at any time the Foreign Currency Sublimit.  Each
Lender’s Pro Rata Share of each Revolving Loan made in an Available Foreign
Currency shall be determined by reference to its Dollar Equivalent on the date
each such Revolving Loan is made. Notwithstanding anything herein to the
contrary, all Base Rate Loans and all Swingline Loans shall be funded only in
Dollars.  Eurodollar Loans may be funded in either Dollars or in an Available
Foreign Currency, in either case, as requested by the Borrower pursuant to
Section 2.3.

 

26

--------------------------------------------------------------------------------


 

(b)           All payments of Obligations under this Agreement, the Notes or any
other Loan Document shall be made in Dollars, except for Eurodollar Loans funded
in an Available Foreign Currency, which shall be repaid, including interest
thereon, in the applicable Available Foreign Currency.  If any payment of any
Obligation shall be made in a currency other than the currency required
hereunder, such amount shall be converted into the currency required hereunder
at the current market rate for the purchase of the currency required hereunder
with the currency in which such Obligation was paid, as quoted by the
Administrative Agent in accordance with the methods customarily used by the
Administrative Agent for such purposes as the time of such determination.  The
parties hereto hereby agree, to the fullest extent that they may effectively do
so under applicable law, that (i) if for the purposes of obtaining any judgment
or award it becomes necessary to convert from any currency other than the
currency required hereunder into the currency required hereunder any amount in
connection with the Obligations, then the conversion shall be made as provided
above on the Business Day before the day on which the judgment or award is
given, (ii) in the event that there is a change in the rate of exchange
prevailing between the Business Day before the day on which the judgment or
award is given and the date of payment, the Borrower will pay to the
Administrative Agent, for the benefit of the Lenders, such additional amounts
(if any) as may be necessary, and the Administrative Agent, on behalf of the
Lenders, will pay to the Borrower such excess amounts (if any) as result from
such change in the rate of exchange, to assure that the amount paid on such date
is the amount in such other currency, which when converted at the rate of
exchange described herein on the date of payment, is the amount then due in the
currency required hereunder, and (iii) any amount due from the Borrower under
this Section 2.6(b) shall be due as a separate debt and shall not be affected by
judgment or award being obtained for any other sum due.  For the avoidance of
doubt, the parties affirm and agree that neither the fixation of the conversion
rate of any Available Foreign Currency against the Euro as a single currency, in
accordance with the Treaty Establishing the European Economic Community, as
amended by the Treaty on the European Union (The Maastricht Treaty), nor the
conversion of the Obligations under this Agreement from any Available Foreign
Currency into Euros will be a reason for early termination or revision of this
Agreement or repayment of any amount due under this Agreement or create any
liability of any party towards any other party for any direct or consequential
loss arising from any of these events.  As of the date that any Available
Foreign Currency is no longer the lawful currency of its respective country, all
funding and payment Obligations to be made in such affected currency under this
Agreement shall be satisfied in Euros.

 

(c)           If one or more members of the Consolidated Group shall wind up,
liquidate, dissolve or become a debtor in bankruptcy while there remains
outstanding:  (i) any amounts owing to the Lenders hereunder or under the Notes,
(ii) any damages owing to the Lenders in respect of a breach of any of the terms
hereof, or (iii) any judgment or order rendered in respect of such amounts or
damages, the Borrower shall indemnify and hold the Lenders harmless against any
deficiency with respect to the applicable Available Foreign Currency in the
amounts received by the Lenders arising or resulting from any variation as
between:  (i) the rate of exchange at which the applicable Available Foreign
Currency is converted into another currency (the “Liquidation Currency”) for
purposes of such winding-up, liquidation, dissolution or bankruptcy with regard
to the amount in the applicable Available Foreign Currency due or

 

27

--------------------------------------------------------------------------------


 

contingently due hereunder or under the Notes or under any judgment or order to
which the relevant Obligations hereunder or under the Notes shall have been
merged and (ii) the rate of exchange at which Administrative Agent could, in
accordance with normal banking procedures, be able to purchase the applicable
Available Foreign Currency with the Liquidation Currency at the earlier of (A)
the date of payment of such amounts or damages and (B) the final date or dates
for the filing of proofs of a claim in a winding-up, liquidation, dissolution or
bankruptcy.  As used in the preceding sentence, the “final date” or dates for
the filing of proofs of a claim in a winding-up, liquidation, dissolution or
bankruptcy shall be the date fixed by the liquidator under the applicable law as
being the last practicable date as of which the liabilities of the Borrower may
be ascertained for such winding-up, liquidation, dissolution or bankruptcy
before payment by the liquidator or other appropriate person in respect thereof.

 

(d)           The Borrower agrees to indemnify the Administrative Agent and the
Lenders against any loss or expense which the Administrative Agent or such
Lenders may sustain or incur in liquidating or employing deposits from third
parties acquired to effect, fund or maintain any Loan made in an Available
Foreign Currency or any part thereof as a consequence of (i) the Borrower’s
failure to make a payment on other than the due date of such Loan, or (ii) the
Borrower’s failure to borrow under, convert to or renew under the applicable
Available Foreign Currency on a binding effective date of such borrowing,
conversion or renewal.  The Administrative Agent’s determination of an amount
payable under this paragraph (d) shall, in the absence of error, be conclusive
and shall be payable on demand.

 

(e)           The Administrative Agent may from time to time in its discretion
calculate the Dollar Equivalent of any Revolving Loan denominated in an
Available Foreign Currency.  In the event that the aggregate Dollar Equivalent
of the outstanding principal amount of the Revolving Loans denominated in an
Available Foreign Currency at any time exceeds the Foreign Currency Sublimit,
the Administrative Agent shall promptly give notice of such fact to the Borrower
and the Lenders, and the Borrower shall be required to make a payment to the
Administrative Agent to reduce the outstanding principal amount of the
outstanding Revolving Loans denominated in an Available Foreign Currency so that
the Dollar Equivalent thereof equals not more than the Foreign Currency
Sublimit.  Such payment shall be made within two (2) Business Days following the
date of receipt of such notice given by the Administrative Agent.  Each such
prepayment shall be accompanied by a payment of all accrued and unpaid interest
on the Revolving Loans prepaid and any applicable breakage fees and funding
losses pursuant to Section 2.18.

 


SECTION 2.7.           INTEREST ELECTIONS.


 


(A)           EACH BORROWING INITIALLY SHALL BE OF THE TYPE SPECIFIED IN THE
APPLICABLE NOTICE OF BORROWING, AND IN THE CASE OF A EURODOLLAR BORROWING, SHALL
HAVE AN INITIAL INTEREST PERIOD AS SPECIFIED IN SUCH NOTICE OF BORROWING. 
THEREAFTER, THE BORROWER MAY ELECT TO CONVERT SUCH BORROWING INTO A DIFFERENT
TYPE OR TO CONTINUE SUCH BORROWING, AND IN THE CASE OF A EURODOLLAR BORROWING,
MAY ELECT INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN THIS SECTION.  THE
BORROWER MAY ELECT DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE
AFFECTED BORROWING, IN WHICH CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY
AMONG THE LENDERS


 


28

--------------------------------------------------------------------------------



 


HOLDING LOANS COMPRISING SUCH BORROWING, AND THE LOANS COMPRISING EACH SUCH
PORTION SHALL BE CONSIDERED A SEPARATE BORROWING.  THIS SECTION SHALL NOT APPLY
TO EURODOLLAR BORROWINGS DENOMINATED IN AN AVAILABLE FOREIGN CURRENCY (OTHER
THAN CONTINUATIONS IN THE SAME AVAILABLE FOREIGN CURRENCY WHICH SHALL BE
PERMITTED) OR SWINGLINE BORROWINGS, WHICH MAY NOT BE CONVERTED OR CONTINUED.


 


(B)           TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER SHALL
GIVE THE ADMINISTRATIVE AGENT PRIOR WRITTEN NOTICE (OR TELEPHONIC NOTICE
PROMPTLY CONFIRMED IN WRITING) OF EACH BORROWING SUBSTANTIALLY IN THE FORM OF
EXHIBIT 2.6 ATTACHED HERETO (A “NOTICE OF CONVERSION/CONTINUATION”) THAT IS TO
BE CONVERTED OR CONTINUED, AS THE CASE MAY BE, (X) PRIOR TO 10:00 A.M. (ATLANTA,
GEORGIA TIME) ONE (1) BUSINESS DAY PRIOR TO THE REQUESTED DATE OF A CONVERSION
INTO A BASE RATE BORROWING AND (Y) PRIOR TO 11:00 A.M. (ATLANTA, GEORGIA TIME)
THREE (3) BUSINESS DAYS PRIOR TO A CONTINUATION OF OR CONVERSION INTO A
EURODOLLAR BORROWING.  EACH SUCH NOTICE OF CONVERSION/CONTINUATION SHALL BE
IRREVOCABLE AND SHALL SPECIFY (I) THE BORROWING TO WHICH SUCH NOTICE OF
CONTINUATION/CONVERSION APPLIES AND IF DIFFERENT OPTIONS ARE BEING ELECTED WITH
RESPECT TO DIFFERENT PORTIONS THEREOF, THE PORTIONS THEREOF THAT ARE TO BE
ALLOCATED TO EACH RESULTING BORROWING (IN WHICH CASE THE INFORMATION TO BE
SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) SHALL BE SPECIFIED FOR EACH
RESULTING BORROWING); (II) THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO
SUCH NOTICE OF CONTINUATION/CONVERSION, WHICH SHALL BE A BUSINESS DAY, (III)
WHETHER THE RESULTING BORROWING IS TO BE A BASE RATE BORROWING OR A EURODOLLAR
BORROWING; AND (IV) IF THE RESULTING BORROWING IS TO BE A EURODOLLAR BORROWING,
THE INTEREST PERIOD APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION,
WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF “INTEREST PERIOD”.  IF
ANY SUCH NOTICE OF CONTINUATION/CONVERSION REQUESTS A EURODOLLAR BORROWING BUT
DOES NOT SPECIFY AN INTEREST PERIOD, THE BORROWER SHALL BE DEEMED TO HAVE
SELECTED AN INTEREST PERIOD OF ONE MONTH.  THE PRINCIPAL AMOUNT OF ANY RESULTING
BORROWING SHALL SATISFY THE MINIMUM BORROWING AMOUNT FOR EURODOLLAR BORROWINGS
AND BASE RATE BORROWINGS SET FORTH IN SECTION 2.3.


 


(C)           IF, ON THE EXPIRATION OF ANY INTEREST PERIOD IN RESPECT OF ANY
EURODOLLAR BORROWING, THE BORROWER SHALL HAVE FAILED TO DELIVER A NOTICE OF
CONVERSION/ CONTINUATION, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED
HEREIN, THE BORROWER SHALL BE DEEMED TO HAVE ELECTED TO CONVERT SUCH BORROWING
TO A BASE RATE BORROWING; PROVIDED, THAT IF, ON THE EXPIRATION OF ANY INTEREST
PERIOD IN RESPECT OF ANY EURODOLLAR BORROWING DENOMINATED IN AN AVAILABLE
FOREIGN CURRENCY, THE BORROWER SHALL HAVE FAILED TO DELIVER A NOTICE OF
CONVERSION/ CONTINUATION FOR SUCH BORROWING IN THE SAME AVAILABLE FOREIGN
CURRENCY, THEN UNLESS SUCH BORROWING IS REPAID AS PROVIDED HEREIN, THE BORROWER
SHALL BE DEEMED TO HAVE ELECTED TO CONVERT SUCH BORROWING TO A BASE RATE
BORROWING IN THE DOLLAR EQUIVALENT OF SUCH BORROWING.   NO BORROWING MAY BE
CONVERTED INTO, OR CONTINUED AS, A EURODOLLAR BORROWING IF A DEFAULT OR AN EVENT
OF DEFAULT EXISTS, UNLESS THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS SHALL
HAVE OTHERWISE CONSENTED IN WRITING.  DURING AN EVENT OF DEFAULT (UNLESS THE
ADMINISTRATIVE AGENT AND EACH OF THE LENDERS SHALL HAVE OTHERWISE CONSENTED IN
WRITING), ALL EURODOLLAR LOANS DENOMINATED IN AN AVAILABLE FOREIGN CURRENCY
SHALL BE CONVERTED INTO DOLLARS UPON THE EXPIRATION OF THE INTEREST PERIOD
APPLICABLE THERETO.  NO CONVERSION OF ANY EURODOLLAR LOANS SHALL BE PERMITTED
EXCEPT ON THE LAST DAY OF THE INTEREST PERIOD IN RESPECT THEREOF.


 


29

--------------------------------------------------------------------------------



 


(D)           UPON RECEIPT OF ANY NOTICE OF CONVERSION/CONTINUATION, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE DETAILS THEREOF
AND OF SUCH LENDER’S PORTION OF EACH RESULTING BORROWING.


 


SECTION 2.8.           OPTIONAL REDUCTION AND TERMINATION OF COMMITMENTS.


 


(A)           UNLESS PREVIOUSLY TERMINATED, ALL REVOLVING COMMITMENTS, SWINGLINE
COMMITMENTS AND LC COMMITMENTS SHALL TERMINATE ON THE REVOLVING COMMITMENT
TERMINATION DATE.


 


(B)           UPON AT LEAST THREE (3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE (OR
TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) TO THE ADMINISTRATIVE AGENT
(WHICH NOTICE SHALL BE IRREVOCABLE), THE BORROWER MAY REDUCE THE AGGREGATE
REVOLVING COMMITMENTS IN PART OR TERMINATE THE AGGREGATE REVOLVING COMMITMENTS
IN WHOLE; PROVIDED, THAT (I) ANY PARTIAL REDUCTION SHALL APPLY TO REDUCE
PROPORTIONATELY AND PERMANENTLY THE REVOLVING COMMITMENT OF EACH LENDER, (II)
ANY PARTIAL REDUCTION PURSUANT TO THIS SECTION 2.8 SHALL BE IN AN AMOUNT OF AT
LEAST $5,000,000 AND ANY LARGER MULTIPLE OF $1,000,000, AND (III) NO SUCH
REDUCTION SHALL BE PERMITTED WHICH WOULD REDUCE THE AGGREGATE REVOLVING
COMMITMENT AMOUNT TO AN AMOUNT LESS THAN THE OUTSTANDING REVOLVING CREDIT
EXPOSURES OF ALL LENDERS.  ANY SUCH REDUCTION IN THE AGGREGATE REVOLVING
COMMITMENT AMOUNT BELOW THE SUM OF THE PRINCIPAL AMOUNT OF THE SWINGLINE
COMMITMENT AND THE LC COMMITMENT SHALL RESULT IN A PROPORTIONATE REDUCTION
(ROUNDED TO THE NEXT LOWEST INTEGRAL MULTIPLE OF $100,000) IN THE SWINGLINE
COMMITMENT AND THE LC COMMITMENT.


 


SECTION 2.9.           REPAYMENT OF LOANS.


 


(A)           THE OUTSTANDING PRINCIPAL AMOUNT OF ALL REVOLVING LOANS SHALL BE
DUE AND PAYABLE (TOGETHER WITH ACCRUED AND UNPAID INTEREST THEREON) ON THE
REVOLVING COMMITMENT TERMINATION DATE; PROVIDED, HOWEVER, THE OUTSTANDING
PRINCIPAL AMOUNT OF ALL EURODOLLAR LOANS DENOMINATED IN AN AVAILABLE FOREIGN
CURRENCY SHALL BE DUE AND PAYABLE (TOGETHER WITH ACCRUED AND UNPAID INTEREST
THEREON) ON THE LAST DAY OF THE INTEREST PERIOD (UNLESS SUCH EURODOLLAR LOANS
DENOMINATED IN AN AVAILABLE FOREIGN CURRENCY ARE CONTINUED IN THE SAME AVAILABLE
FOREIGN CURRENCY IN ACCORDANCE WITH SECTION 2.7; AND


 


(B)           THE PRINCIPAL AMOUNT OF EACH SWINGLINE BORROWING SHALL BE DUE AND
PAYABLE (TOGETHER WITH ACCRUED AND UNPAID INTEREST THEREON) ON THE EARLIER OF
(I) THE LAST DAY OF THE INTEREST PERIOD APPLICABLE TO SUCH BORROWING AND (II)
THE REVOLVING COMMITMENT TERMINATION DATE.


 


SECTION 2.10.        EVIDENCE OF INDEBTEDNESS.


 


(A)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
APPROPRIATE RECORDS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH LENDER
RESULTING FROM EACH LOAN MADE BY SUCH LENDER FROM TIME TO TIME, INCLUDING THE
AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE THEREON AND PAID TO SUCH LENDER FROM
TIME TO TIME UNDER THIS AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL MAINTAIN
APPROPRIATE RECORDS IN WHICH SHALL BE RECORDED (I) THE


 


30

--------------------------------------------------------------------------------



 


REVOLVING COMMITMENT OF EACH LENDER, (II) THE AMOUNT OF EACH LOAN MADE HEREUNDER
BY EACH LENDER, THE CLASS AND TYPE THEREOF AND THE INTEREST PERIOD APPLICABLE
THERETO, (III) THE DATE OF EACH CONTINUATION THEREOF PURSUANT TO SECTION 2.7,
(IV) THE DATE OF EACH CONVERSION OF ALL OR A PORTION THEREOF TO ANOTHER TYPE
PURSUANT TO SECTION 2.7, (V) THE DATE AND AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER
HEREUNDER IN RESPECT OF SUCH LOANS AND (VI) BOTH THE DATE AND AMOUNT OF ANY SUM
RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FROM THE BORROWER IN RESPECT OF
THE LOANS AND EACH LENDER’S PRO RATA SHARE THEREOF.  THE ENTRIES MADE IN SUCH
RECORDS SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS OF THE BORROWER THEREIN RECORDED; PROVIDED, THAT THE FAILURE OR
DELAY OF ANY LENDER OR THE ADMINISTRATIVE AGENT IN MAINTAINING OR MAKING ENTRIES
INTO ANY SUCH RECORD OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE
OBLIGATION OF THE BORROWER TO REPAY THE LOANS (BOTH PRINCIPAL AND UNPAID ACCRUED
INTEREST) OF SUCH LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(B)           AT THE REQUEST OF ANY LENDER (INCLUDING THE SWINGLINE LENDER) AT
ANY TIME, THE BORROWER AGREES THAT IT WILL EXECUTE AND DELIVER TO SUCH LENDER A
REVOLVING CREDIT NOTE AND, IN THE CASE OF THE SWINGLINE LENDER ONLY, A SWINGLINE
NOTE, PAYABLE TO THE ORDER OF SUCH LENDER.


 


SECTION 2.11.        OPTIONAL PREPAYMENTS.  THE BORROWER SHALL HAVE THE RIGHT AT
ANY TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING (EXCEPT FOR EURODOLLAR
LOANS WHICH THE BORROWER MAY ONLY PREPAY ON THE EXPIRATION OF THE CURRENT
INTEREST PERIOD), IN WHOLE OR IN PART, WITHOUT PREMIUM OR PENALTY BY GIVING
IRREVOCABLE WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING)
TO THE ADMINISTRATIVE AGENT NO LATER THAN (I) IN THE CASE OF PREPAYMENT OF ANY
EURODOLLAR BORROWING, 11:00 A.M. (ATLANTA, GEORGIA TIME) NOT LESS THAN THREE (3)
BUSINESS DAYS PRIOR TO ANY SUCH PREPAYMENT, (II) IN THE CASE OF ANY PREPAYMENT
OF ANY BASE RATE BORROWING, NOT LESS THAN ONE BUSINESS DAY PRIOR TO THE DATE OF
SUCH PREPAYMENT, AND (III) IN THE CASE OF SWINGLINE BORROWINGS, PRIOR TO 11:00
A.M. (ATLANTA, GEORGIA TIME) ON THE DATE OF SUCH PREPAYMENT.  EACH SUCH NOTICE
SHALL BE IRREVOCABLE AND SHALL SPECIFY THE PROPOSED DATE OF SUCH PREPAYMENT AND
THE PRINCIPAL AMOUNT OF EACH BORROWING OR PORTION THEREOF TO BE PREPAID.  UPON
RECEIPT OF ANY SUCH NOTICE, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH
AFFECTED LENDER OF THE CONTENTS THEREOF AND OF SUCH LENDER’S PRO RATA SHARE OF
ANY SUCH PREPAYMENT.  IF SUCH NOTICE IS GIVEN, THE AGGREGATE AMOUNT SPECIFIED IN
SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE DESIGNATED IN SUCH NOTICE,
TOGETHER WITH ACCRUED INTEREST TO SUCH DATE ON THE AMOUNT SO PREPAID IN
ACCORDANCE WITH SECTION 2.13(E); PROVIDED, THAT IF A EURODOLLAR BORROWING IS
PREPAID ON A DATE OTHER THAN THE LAST DAY OF AN INTEREST PERIOD APPLICABLE
THERETO, THE BORROWER SHALL ALSO PAY ALL AMOUNTS REQUIRED PURSUANT TO
SECTION 2.19.  EACH PARTIAL PREPAYMENT OF ANY LOAN (OTHER THAN A SWINGLINE LOAN)
SHALL BE IN AN AMOUNT THAT WOULD BE PERMITTED IN THE CASE OF AN ADVANCE OF A
REVOLVING BORROWING OF THE SAME TYPE PURSUANT TO SECTION 2.2 OR IN THE CASE OF A
SWINGLINE LOAN PURSUANT TO SECTION 2.4.  EACH PREPAYMENT OF A BORROWING SHALL BE
APPLIED RATABLY TO THE LOANS COMPRISING SUCH BORROWING.


 


SECTION 2.12.        MANDATORY PREPAYMENTS.  IF AT ANY TIME (I) THE DOLLAR
EQUIVALENT OF THE REVOLVING CREDIT EXPOSURE OF ALL LENDERS EXCEEDS THE AGGREGATE
REVOLVING COMMITMENT AMOUNT, AS REDUCED PURSUANT TO SECTION 2.8 OR OTHERWISE OR
(II) THE AGGREGATE PRINCIPAL AMOUNT OF ALL LETTER OF CREDIT OBLIGATIONS EXCEEDS
AN AMOUNT EQUAL TO 105% OF THE LC COMMITMENT, THE


 

31

--------------------------------------------------------------------------------


 


BORROWER SHALL IMMEDIATELY REPAY SWINGLINE LOANS AND REVOLVING LOANS IN AN
AMOUNT EQUAL TO SUCH EXCESS, TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST ON
SUCH EXCESS AMOUNT AND ANY AMOUNTS DUE UNDER SECTION 2.19.  EACH PREPAYMENT
SHALL BE APPLIED FIRST TO THE SWINGLINE LOANS TO THE FULL EXTENT THEREOF, SECOND
TO THE BASE RATE LOANS TO THE FULL EXTENT THEREOF, AND FINALLY TO EURODOLLAR
LOANS TO THE FULL EXTENT THEREOF.  IF AFTER GIVING EFFECT TO PREPAYMENT OF ALL
SWINGLINE LOANS AND REVOLVING LOANS, THE REVOLVING CREDIT EXPOSURE OF ALL
LENDERS EXCEEDS THE AGGREGATE REVOLVING COMMITMENT AMOUNT, THE BORROWER SHALL
DEPOSIT IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT, IN THE NAME OF THE
ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE ISSUING BANK AND THE LENDERS, AN
AMOUNT IN CASH EQUAL TO SUCH EXCESS PLUS ANY ACCRUED AND UNPAID FEES THEREON TO
BE HELD AS COLLATERAL FOR THE LC EXPOSURE.  SUCH ACCOUNT SHALL BE ADMINISTERED
IN ACCORDANCE WITH SECTION 2.22(G) HEREOF.


 


SECTION 2.13.        INTEREST ON LOANS.


 


(A)           THE BORROWER SHALL PAY INTEREST ON EACH LOAN AT EITHER (I) THE
BASE RATE IN EFFECT FROM TIME TO TIME OR (II) LIBOR PLUS THE APPLICABLE MARGIN
FOR EACH REVOLVING LOAN IN EFFECT FROM TIME TO TIME.


 


(B)           THE BORROWER SHALL PAY INTEREST ON EACH SWINGLINE LOAN AT THE
SWINGLINE RATE IN EFFECT FROM TIME TO TIME.


 


(C)           WHILE AN EVENT OF DEFAULT EXISTS OR AFTER ACCELERATION, AT THE
OPTION OF THE REQUIRED LENDERS, THE BORROWER SHALL PAY INTEREST (“DEFAULT
INTEREST”) WITH RESPECT TO ALL EURODOLLAR LOANS AT THE RATE OTHERWISE APPLICABLE
FOR THE THEN-CURRENT INTEREST PERIOD PLUS AN ADDITIONAL 2% PER ANNUM UNTIL THE
LAST DAY OF SUCH INTEREST PERIOD, AND THEREAFTER, AND WITH RESPECT TO ALL BASE
RATE LOANS (INCLUDING ALL SWINGLINE LOANS) AND ALL OTHER OBLIGATIONS HEREUNDER
(OTHER THAN LOANS), AT AN ALL-IN RATE IN EFFECT FOR BASE RATE LOANS, PLUS AN
ADDITIONAL 2% PER ANNUM.


 


(D)           INTEREST ON THE PRINCIPAL AMOUNT OF ALL LOANS SHALL ACCRUE FROM
AND INCLUDING THE DATE SUCH LOANS ARE MADE TO BUT EXCLUDING THE DATE OF ANY
REPAYMENT THEREOF.  INTEREST ON ALL OUTSTANDING BASE RATE LOANS AND SWINGLINE
LOAN SHALL BE PAYABLE QUARTERLY IN ARREARS ON THE LAST DAY OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER AND ON THE REVOLVING COMMITMENT TERMINATION DATE, AS THE
CASE MAY BE.  INTEREST ON ALL OUTSTANDING EURODOLLAR LOANS SHALL BE PAYABLE ON
THE LAST DAY OF EACH INTEREST PERIOD APPLICABLE THERETO, AND, IN THE CASE OF ANY
EURODOLLAR LOANS HAVING AN INTEREST PERIOD IN EXCESS OF THREE MONTHS OR 90 DAYS,
RESPECTIVELY, ON EACH DAY WHICH OCCURS EVERY THREE MONTHS OR 90 DAYS, AS THE
CASE MAY BE, AFTER THE INITIAL DATE OF SUCH INTEREST PERIOD, AND ON THE
REVOLVING COMMITMENT TERMINATION DATE.  INTEREST ON EACH SWINGLINE LOAN SHALL BE
PAYABLE ON THE MATURITY DATE OF SUCH LOAN, WHICH SHALL BE THE LAST DAY OF THE
INTEREST PERIOD APPLICABLE THERETO.  INTEREST ON ANY LOAN WHICH IS CONVERTED
INTO A LOAN OF ANOTHER TYPE OR WHICH IS REPAID OR PREPAID SHALL BE PAYABLE ON
THE DATE OF SUCH CONVERSION OR ON THE DATE OF ANY SUCH REPAYMENT OR PREPAYMENT
(ON THE AMOUNT REPAID OR PREPAID) THEREOF.  ALL DEFAULT INTEREST SHALL BE
PAYABLE ON DEMAND.


 


32

--------------------------------------------------------------------------------



 


(E)           THE ADMINISTRATIVE AGENT SHALL DETERMINE EACH INTEREST RATE
APPLICABLE TO THE LOANS HEREUNDER AND SHALL PROMPTLY NOTIFY THE BORROWER AND THE
LENDERS OF SUCH RATE IN WRITING (OR BY TELEPHONE, PROMPTLY CONFIRMED IN
WRITING).  ANY SUCH DETERMINATION SHALL BE CONCLUSIVE AND BINDING FOR ALL
PURPOSES, ABSENT MANIFEST ERROR.


 


SECTION 2.14.        FEES.


 


(A)           THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR ITS OWN
ACCOUNT FEES IN THE AMOUNTS AND AT THE TIMES PREVIOUSLY AGREED UPON IN WRITING
BY THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


(B)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER A COMMITMENT FEE, WHICH SHALL ACCRUE AT THE APPLICABLE
PERCENTAGE PER ANNUM (DETERMINED DAILY IN ACCORDANCE WITH SCHEDULE I) ON THE
DAILY AMOUNT OF THE UNUSED REVOLVING COMMITMENT OF SUCH LENDER DURING THE
AVAILABILITY PERIOD; PROVIDED, THAT IF SUCH LENDER CONTINUES TO HAVE ANY
REVOLVING CREDIT EXPOSURE AFTER THE REVOLVING COMMITMENT TERMINATION DATE, THEN
THE COMMITMENT FEE SHALL CONTINUE TO ACCRUE ON THE AMOUNT OF SUCH LENDER’S
UNUSED REVOLVING COMMITMENT FROM AND AFTER THE REVOLVING COMMITMENT TERMINATION
DATE TO THE DATE THAT ALL OF SUCH LENDER’S REVOLVING CREDIT EXPOSURE HAS BEEN
PAID IN FULL.  FOR PURPOSES OF COMPUTING COMMITMENT FEES WITH RESPECT TO THE
REVOLVING COMMITMENTS, THE REVOLVING COMMITMENT OF EACH LENDER SHALL BE DEEMED
USED TO THE EXTENT OF THE OUTSTANDING REVOLVING LOANS AND LC EXPOSURE, BUT NOT
SWINGLINE EXPOSURE, OF SUCH LENDER.


 


(C)           THE BORROWER AGREES TO PAY (I) TO THE ADMINISTRATIVE AGENT, FOR
THE ACCOUNT OF EACH LENDER, A LETTER OF CREDIT FEE WITH RESPECT TO ITS
PARTICIPATION IN EACH LETTER OF CREDIT, WHICH SHALL ACCRUE AT A RATE PER ANNUM
EQUAL TO THE APPLICABLE MARGIN FOR EURODOLLAR LOANS THEN IN EFFECT ON THE
AVERAGE DAILY AMOUNT OF SUCH LENDER’S LC EXPOSURE ATTRIBUTABLE TO SUCH LETTER OF
CREDIT DURING THE PERIOD FROM AND INCLUDING THE DATE OF ISSUANCE OF SUCH LETTER
OF CREDIT TO BUT EXCLUDING THE DATE ON WHICH SUCH LETTER OF CREDIT EXPIRES OR IS
DRAWN IN FULL (INCLUDING WITHOUT LIMITATION ANY LC EXPOSURE THAT REMAINS
OUTSTANDING AFTER THE REVOLVING COMMITMENT TERMINATION DATE) AND (II) TO THE
ISSUING BANK FOR ITS OWN ACCOUNT A FRONTING FEE, WHICH SHALL ACCRUE AT THE RATE
OF 0.125% PER ANNUM ON THE AVERAGE DAILY AMOUNT OF THE LC EXPOSURE (EXCLUDING
ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE
AVAILABILITY PERIOD (OR UNTIL THE DATE THAT SUCH LETTER OF CREDIT IS IRREVOCABLY
CANCELLED, WHICHEVER IS LATER), AS WELL AS THE ISSUING BANK’S STANDARD FEES WITH
RESPECT TO ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR
PROCESSING OF DRAWINGS THEREUNDER.  NOTWITHSTANDING THE FOREGOING, IF THE
REQUIRED LENDERS ELECT TO INCREASE THE INTEREST RATE ON THE LOANS TO THE DEFAULT
INTEREST PURSUANT TO SECTION 2.13(D), THE RATE PER ANNUM USED TO CALCULATE THE
LETTER OF CREDIT FEE PURSUANT TO CLAUSE (I) ABOVE SHALL AUTOMATICALLY BE
INCREASED BY AN ADDITIONAL 2% PER ANNUM.


 


(D)           THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR THE
RATABLE BENEFIT OF EACH LENDER, THE UPFRONT FEE PREVIOUSLY AGREED UPON BY THE
BORROWER AND THE ADMINISTRATIVE AGENT, WHICH SHALL BE DUE AND PAYABLE ON THE
CLOSING DATE.


 


33

--------------------------------------------------------------------------------



 


(E)           ACCRUED FEES UNDER PARAGRAPHS (B) AND (C) ABOVE SHALL BE PAYABLE
QUARTERLY IN ARREARS ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER, COMMENCING ON SEPTEMBER 30, 2004 AND ON THE REVOLVING COMMITMENT
TERMINATION DATE (AND IF LATER, THE DATE THE LOANS AND LC EXPOSURE SHALL BE
REPAID IN THEIR ENTIRETY); PROVIDED FURTHER, THAT ANY SUCH FEES ACCRUING AFTER
THE REVOLVING COMMITMENT TERMINATION DATE SHALL BE PAYABLE ON DEMAND.


 


SECTION 2.15.        COMPUTATION OF INTEREST AND FEES.


 

All computations of interest and fees hereunder shall be made on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable (to the extent computed on the basis of days elapsed).  Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.

 


SECTION 2.16.        INABILITY TO DETERMINE INTEREST RATES.  IF PRIOR TO THE
COMMENCEMENT OF ANY INTEREST PERIOD FOR ANY EURODOLLAR BORROWING,


 

(I)            THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH
DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWER) THAT, BY REASON
OF CIRCUMSTANCES AFFECTING THE RELEVANT INTERBANK MARKET, ADEQUATE MEANS DO NOT
EXIST FOR ASCERTAINING LIBOR FOR SUCH INTEREST PERIOD, OR

 

(II)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
REQUIRED LENDERS THAT THE ADJUSTED LIBO RATE DOES NOT ADEQUATELY AND FAIRLY
REFLECT THE COST TO SUCH LENDERS (OR LENDER, AS THE CASE MAY BE) OF MAKING,
FUNDING OR MAINTAINING THEIR (OR ITS, AS THE CASE MAY BE) EURODOLLAR LOANS FOR
SUCH INTEREST PERIOD,

 

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter.  In the case of Eurodollar Loans, until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) the obligations of
the Lenders to make Eurodollar Revolving Loans or to continue or convert
outstanding Loans as or into Eurodollar Loans shall be suspended and (ii) all
such affected Loans shall automatically, on the last day of the then current
Interest Period applicable thereto, unless the Borrower prepays such Loans in
accordance with this Agreement, (A) if such Loans are Eurodollar Loans, be
converted into Base Rate Loans and (B) if such Loans are Eurodollar Loans
denominated in an Available Foreign Currency, be exchanged for the Dollar
Equivalent thereof and converted into Base Rate Loans.  Unless the Borrower
notifies the Administrative Agent at least one Business Day before the date of
any Eurodollar Revolving Borrowing for which a Notice of Revolving Borrowing has
previously been given that it elects not to borrow on such date, then such
Revolving Borrowing shall be made as a Base Rate Borrowing.

 


SECTION 2.17.        ILLEGALITY.  IF, AFTER THE CLOSING DATE, ANY CHANGE IN LAW
SHALL MAKE IT UNLAWFUL OR IMPOSSIBLE FOR ANY LENDER TO MAKE OR MAINTAIN OR FUND
LOANS IN THE APPLICABLE


 

34

--------------------------------------------------------------------------------


 


AVAILABLE FOREIGN CURRENCY, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER. 
UPON RECEIPT OF SUCH NOTICE, THE APPLICABLE EURODOLLAR LOAN MADE IN AN AVAILABLE
FOREIGN CURRENCY SHALL BE REPAID BY THE BORROWER AND/OR CONVERTED TO AN
AVAILABLE FOREIGN CURRENCY OR DOLLARS ON EITHER:  (I) THE LAST DAY OF THE THEN
CURRENT INTEREST PERIOD FOR THE AFFECTED EURODOLLAR LOAN, IF LENDERS MAY
LAWFULLY CONTINUE TO MAINTAIN A LOAN AT SUCH AVAILABLE FOREIGN CURRENCY TO SUCH
DAY, OR (II) IMMEDIATELY, IF LENDERS MAY NOT LAWFULLY CONTINUE TO SO MAINTAIN
SUCH EURODOLLAR LOAN. IN THE CASE OF  THE MAKING OF A EURODOLLAR BORROWING
DENOMINATED IN AN AVAILABLE FOREIGN CURRENCY, SUCH LENDER’S REVOLVING LOAN SHALL
BE MADE AS A BASE RATE LOAN AS A PART OF THE SAME BORROWING FOR THE SAME
INTEREST PERIOD AND IF THE AFFECTED LOAN IS THEN OUTSTANDING, SUCH LOAN SHALL BE
EXCHANGED FOR THE DOLLAR EQUIVALENT THEREOF AND CONVERTED TO A BASED RATE LOAN
EITHER (I) ON THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD APPLICABLE TO
SUCH LOAN IF SUCH LENDER MAY LAWFULLY CONTINUE TO MAINTAIN SUCH LOAN TO SUCH
DATE OR (II) IMMEDIATELY IF SUCH LENDER SHALL DETERMINE THAT IT MAY NOT LAWFULLY
CONTINUE TO MAINTAIN SUCH LOAN TO SUCH DATE.  NOTWITHSTANDING THE FOREGOING, THE
AFFECTED LENDER SHALL, PRIOR TO GIVING SUCH NOTICE TO THE ADMINISTRATIVE AGENT,
DESIGNATE A DIFFERENT APPLICABLE LENDING OFFICE IF SUCH DESIGNATION WOULD AVOID
THE NEED FOR GIVING SUCH NOTICE AND IF SUCH DESIGNATION WOULD NOT OTHERWISE BE
DISADVANTAGEOUS TO SUCH LENDER IN THE GOOD FAITH EXERCISE OF ITS DISCRETION.


 


SECTION 2.18.        INCREASED COSTS.


 


(A)           IF ANY CHANGE IN LAW SHALL:


 

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR
SIMILAR REQUIREMENT THAT IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE
ADJUSTED LIBO RATE HEREUNDER AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT
OF, OR CREDIT EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT
REFLECTED IN THE ADJUSTED LIBO RATE) OR THE ISSUING BANK; OR

 

(II)           IMPOSE ON ANY LENDER OR ON THE ISSUING BANK OR THE EURODOLLAR
INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR ANY EURODOLLAR
LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR ANY PARTICIPATION THEREIN;

 

and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within five Business Days after the date of such notice and demand,
additional amount or amounts sufficient to compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

 


(B)           IF ANY LENDER OR THE ISSUING BANK SHALL HAVE DETERMINED THAT ON OR
AFTER THE DATE OF THIS AGREEMENT ANY CHANGE IN LAW REGARDING CAPITAL
REQUIREMENTS HAS OR WOULD HAVE


 


35

--------------------------------------------------------------------------------



 


THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR THE ISSUING BANK’S
CAPITAL (OR ON THE CAPITAL OF SUCH LENDER’S OR THE ISSUING BANK’S PARENT
CORPORATION) AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER OR UNDER OR IN
RESPECT OF ANY LETTER OF CREDIT TO A LEVEL BELOW THAT WHICH SUCH LENDER OR THE
ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S PARENT CORPORATION COULD
HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH
LENDER’S OR THE ISSUING BANK’S POLICIES OR THE POLICIES OF SUCH LENDER’S OR THE
ISSUING BANK’S PARENT CORPORATION WITH RESPECT TO CAPITAL ADEQUACY) THEN, FROM
TIME TO TIME, WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT BY THE BORROWER OF
WRITTEN DEMAND BY SUCH LENDER (WITH A COPY THEREOF TO THE ADMINISTRATIVE AGENT),
THE BORROWER SHALL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNTS AS WILL COMPENSATE
SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S PARENT
CORPORATION FOR ANY SUCH REDUCTION SUFFERED.


 


(C)           A CERTIFICATE OF A LENDER OR THE ISSUING BANK SETTING FORTH THE
AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR THE ISSUING BANK OR
SUCH LENDER’S OR THE ISSUING BANK’S PARENT CORPORATION, AS THE CASE MAY BE,
SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS SECTION SHALL BE DELIVERED TO THE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) AND SHALL BE CONCLUSIVE,
ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY ANY SUCH LENDER OR THE ISSUING
BANK, AS THE CASE MAY BE, SUCH AMOUNT OR AMOUNTS WITHIN 10 DAYS AFTER RECEIPT
THEREOF.


 


(D)           IF AND SO LONG AS ANY LENDER IS REQUIRED TO COMPLY WITH RESERVE
ASSETS, LIQUIDITY, CASH MARGIN OR OTHER REQUIREMENTS OF ANY MONETARY OR OTHER
AUTHORITY (INCLUDING ANY SUCH REQUIREMENT IMPOSED BY THE EUROPEAN CENTRAL BANK
OR THE EUROPEAN SYSTEM OF CENTRAL BANKS, BUT EXCLUDING REQUIREMENTS REFLECTED IN
THE EURODOLLAR RESERVE PERCENTAGE) IN RESPECT OF ANY SUCH LENDER’S EURODOLLAR
LOANS DENOMINATED IN AN AVAILABLE FOREIGN CURRENCY, SUCH LENDER MAY REQUIRE THE
BORROWER TO PAY, CONTEMPORANEOUSLY WITH EACH PAYMENT OF INTEREST ON EACH OF SUCH
LOANS SUBJECT TO SUCH REQUIREMENTS, ADDITIONAL INTEREST ON SUCH LOAN AT A RATE
PER ANNUM SPECIFIED BY SUCH LENDER TO BE THE COST TO SUCH LENDER OF COMPLYING
WITH SUCH REQUIREMENT IN RELATION TO SUCH LOAN.


 


(E)           FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE ISSUING BANK TO
DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF
SUCH LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION.


 


SECTION 2.19.        FUNDING INDEMNITY.  IN THE EVENT OF (A) THE PAYMENT OF ANY
PRINCIPAL OF A EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD
APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF DEFAULT), (B) THE
CONVERSION OR CONTINUATION OF A EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF
THE INTEREST PERIOD APPLICABLE THERETO, OR (C) THE FAILURE BY THE BORROWER TO
BORROW, PREPAY, CONVERT OR CONTINUE ANY EURODOLLAR LOAN ON THE DATE SPECIFIED IN
ANY APPLICABLE NOTICE (REGARDLESS OF WHETHER SUCH NOTICE IS WITHDRAWN OR
REVOKED), THEN, IN ANY SUCH EVENT, THE BORROWER SHALL COMPENSATE EACH LENDER,
WITHIN FIVE (5) BUSINESS DAYS AFTER WRITTEN DEMAND FROM SUCH LENDER, FOR ANY
LOSS, COST OR EXPENSE ATTRIBUTABLE TO SUCH EVENT.  IN THE CASE OF A EURODOLLAR
LOAN, SUCH LOSS, COST OR EXPENSE SHALL BE DEEMED TO INCLUDE AN AMOUNT DETERMINED
BY SUCH LENDER TO BE THE EXCESS, IF ANY, OF (A) THE AMOUNT OF INTEREST THAT
WOULD HAVE ACCRUED ON THE PRINCIPAL AMOUNT OF SUCH EURODOLLAR LOAN IF SUCH EVENT
HAD NOT OCCURRED AT THE ADJUSTED LIBO RATE APPLICABLE TO SUCH EURODOLLAR LOAN
FOR THE PERIOD FROM THE DATE OF SUCH EVENT TO THE LAST DAY


 

36

--------------------------------------------------------------------------------


 


OF THE THEN CURRENT INTEREST PERIOD THEREFOR (OR IN THE CASE OF A FAILURE TO
BORROW, CONVERT OR CONTINUE, FOR THE PERIOD THAT WOULD HAVE BEEN THE INTEREST
PERIOD FOR SUCH EURODOLLAR LOAN) OVER (B) THE AMOUNT OF INTEREST THAT WOULD
ACCRUE ON THE PRINCIPAL AMOUNT OF SUCH EURODOLLAR LOAN FOR THE SAME PERIOD IF
THE ADJUSTED LIBO RATE WERE SET ON THE DATE SUCH EURODOLLAR LOAN WAS PREPAID OR
CONVERTED OR THE DATE ON WHICH THE BORROWER FAILED TO BORROW, CONVERT OR
CONTINUE SUCH EURODOLLAR LOAN.  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNT
PAYABLE UNDER THIS SECTION 2.19 SUBMITTED TO THE BORROWER BY ANY LENDER (WITH A
COPY TO THE ADMINISTRATIVE AGENT) SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR.


 


SECTION 2.20.        TAXES.


 


(A)           ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF THE
BORROWER HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED, THAT IF THE BORROWER SHALL BE
REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM SUCH PAYMENTS, THEN
(I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL
REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE
UNDER THIS SECTION) THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK (AS
THE CASE MAY BE) SHALL RECEIVE AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED
HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER SHALL MAKE SUCH DEDUCTIONS
AND (III) THE BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)           IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)           THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER
AND THE ISSUING BANK, WITHIN FIVE (5) BUSINESS DAYS AFTER WRITTEN DEMAND
THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY
THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE,
ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF THE
BORROWER HEREUNDER (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR
ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY
PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A
CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE
BORROWER BY A LENDER OR THE ISSUING BANK, OR BY THE ADMINISTRATIVE AGENT ON ITS
OWN BEHALF OR ON BEHALF OF A LENDER OR THE ISSUING BANK, SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.


 


(D)           AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR
OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY, THE BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF
THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)           ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF WITHHOLDING TAX UNDER THE CODE OR ANY TREATY TO WHICH THE UNITED
STATES IS A PARTY, WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER
TO THE BORROWER (WITH A COPY TO THE


 


37

--------------------------------------------------------------------------------



 


ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH
PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER AS WILL PERMIT SUCH PAYMENTS TO BE MADE
WITHOUT WITHHOLDING OR AT A REDUCED RATE.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, EACH FOREIGN LENDER AGREES THAT IT WILL DELIVER TO THE
ADMINISTRATIVE AGENT AND THE BORROWER (OR IN THE CASE OF A PARTICIPANT, TO THE
LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN PURCHASED), AS
APPROPRIATE, TWO (2) DULY COMPLETED COPIES OF (I) INTERNAL REVENUE SERVICE FORM
W-8 ECI, OR ANY SUCCESSOR FORM THERETO, CERTIFYING THAT THE PAYMENTS RECEIVED
FROM THE BORROWER HEREUNDER ARE EFFECTIVELY CONNECTED WITH SUCH FOREIGN LENDER’S
CONDUCT OF A TRADE OR BUSINESS IN THE UNITED STATES; OR (II) INTERNAL REVENUE
SERVICE FORM W-8 BEN, OR ANY SUCCESSOR FORM THERETO, CERTIFYING THAT SUCH
FOREIGN LENDER IS ENTITLED TO BENEFITS UNDER AN INCOME TAX TREATY TO WHICH THE
UNITED STATES IS A PARTY WHICH REDUCES THE RATE OF WITHHOLDING TAX ON PAYMENTS
OF INTEREST; OR (III) INTERNAL REVENUE SERVICE FORM W-8 BEN, OR ANY SUCCESSOR
FORM PRESCRIBED BY THE INTERNAL REVENUE SERVICE, TOGETHER WITH A CERTIFICATE (A)
ESTABLISHING THAT THE PAYMENT TO THE FOREIGN LENDER QUALIFIES AS “PORTFOLIO
INTEREST” EXEMPT FROM U.S. WITHHOLDING TAX UNDER CODE SECTION 871(H) OR 881(C),
AND (B) STATING THAT (1) THE FOREIGN LENDER IS NOT A BANK FOR PURPOSES OF CODE
SECTION 881(C)(3)(A), OR THE OBLIGATION OF THE BORROWER HEREUNDER IS NOT, WITH
RESPECT TO SUCH FOREIGN LENDER, A LOAN AGREEMENT ENTERED INTO IN THE ORDINARY
COURSE OF ITS TRADE OR BUSINESS, WITHIN THE MEANING OF THAT SECTION; (2) THE
FOREIGN LENDER IS NOT A 10% SHAREHOLDER OF THE BORROWER WITHIN THE MEANING OF
CODE SECTION 871(H)(3) OR 881(C)(3)(B); AND (3) THE FOREIGN LENDER IS NOT A
CONTROLLED FOREIGN CORPORATION THAT IS RELATED TO THE BORROWER WITHIN THE
MEANING OF CODE SECTION 881(C)(3)(C); OR (IV) SUCH OTHER INTERNAL REVENUE
SERVICE FORMS AS MAY BE APPLICABLE TO THE FOREIGN LENDER, INCLUDING FORMS W-8
IMY OR W-8 EXP.  EACH SUCH FOREIGN LENDER SHALL DELIVER TO THE BORROWER AND THE
ADMINISTRATIVE AGENT SUCH FORMS ON OR BEFORE THE DATE THAT IT BECOMES A PARTY TO
THIS AGREEMENT (OR IN THE CASE OF A PARTICIPANT, ON OR BEFORE THE DATE SUCH
PARTICIPANT PURCHASES THE RELATED PARTICIPATION).  IN ADDITION, EACH SUCH
FOREIGN LENDER SHALL DELIVER SUCH FORMS PROMPTLY UPON THE OBSOLESCENCE OR
INVALIDITY OF ANY FORM PREVIOUSLY DELIVERED BY SUCH FOREIGN LENDER.  EACH SUCH
FOREIGN LENDER SHALL PROMPTLY NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT
AT ANY TIME THAT IT DETERMINES THAT IT IS NO LONGER IN A POSITION TO PROVIDE ANY
PREVIOUSLY DELIVERED CERTIFICATE TO THE BORROWER (OR ANY OTHER FORM OF
CERTIFICATION ADOPTED BY THE INTERNAL REVENUE SERVICE FOR SUCH PURPOSE).


 


SECTION 2.21.        PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF
SET-OFFS.


 


(A)           THE BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT
HEREUNDER (WHETHER OF PRINCIPAL, INTEREST, FEES OR REIMBURSEMENT OF LC
DISBURSEMENTS, OR OF AMOUNTS PAYABLE UNDER SECTIONS 2.18, 2.19 OR 2.20, OR
OTHERWISE) (I) PRIOR TO 12:00 NOON (ATLANTA, GEORGIA TIME), IN THE CASE OF
PAYMENTS IN DOLLARS AND (II) PRIOR TO 12:00 NOON (AT THE APPLICABLE LENDING
OFFICE WHERE THE APPLICABLE FOREIGN CURRENCY PAYMENT ACCOUNT IS MAINTAINED) IN
THE CASE OF PAYMENTS IN AN AVAILABLE FOREIGN CURRENCY, ON THE DATE WHEN DUE, IN
IMMEDIATELY AVAILABLE FUNDS, FREE AND CLEAR OF ANY DEFENSES, RIGHTS OF SET-OFF,
COUNTERCLAIM, OR WITHHOLDING OR DEDUCTION OF TAXES.  ANY AMOUNTS RECEIVED AFTER
SUCH TIME ON ANY DATE MAY, IN THE DISCRETION OF THE ADMINISTRATIVE AGENT, BE
DEEMED TO HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF
CALCULATING INTEREST THEREON.  ALL SUCH PAYMENTS SHALL BE MADE TO THE
ADMINISTRATIVE AGENT AT THE PAYMENT OFFICE OR AT THE APPLICABLE FOREIGN


 


38

--------------------------------------------------------------------------------



 


CURRENCY PAYMENT ACCOUNT, AS THE CASE MAY BE, EXCEPT PAYMENTS TO BE MADE
DIRECTLY TO THE ISSUING BANK OR SWINGLINE LENDER AS EXPRESSLY PROVIDED HEREIN
AND EXCEPT THAT PAYMENTS PURSUANT TO SECTIONS 2.18, 2.19 OR 2.20 AND 10.3 SHALL
BE MADE DIRECTLY TO THE PERSONS ENTITLED THERETO.  THE ADMINISTRATIVE AGENT
SHALL DISTRIBUTE ANY SUCH PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER
PERSON TO THE APPROPRIATE RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF.  IF ANY
PAYMENT HEREUNDER SHALL BE DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR
PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE
OF ANY PAYMENT ACCRUING INTEREST, INTEREST THEREON SHALL BE MADE PAYABLE FOR THE
PERIOD OF SUCH EXTENSION.  ALL PAYMENTS HEREUNDER SHALL BE MADE IN DOLLARS;
PROVIDED, HOWEVER, THAT ALL PAYMENTS OF PRINCIPAL AND INTEREST WITH RESPECT TO
EURODOLLAR LOANS DENOMINATED IN AN AVAILABLE FOREIGN CURRENCY SHALL BE MADE IN
ACCORDANCE WITH SECTION 2.6(B).


 


(B)           IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO
THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, UNREIMBURSED LC
DISBURSEMENTS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED
(I) FIRST, TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE HEREUNDER, RATABLY
AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST
AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARDS PAYMENT OF PRINCIPAL
AND UNREIMBURSED LC DISBURSEMENTS THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES
ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND UNREIMBURSED LC
DISBURSEMENTS THEN DUE TO SUCH PARTIES.


 


(C)           IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR
COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR
INTEREST ON ANY OF ITS REVOLVING LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS OR
SWINGLINE LOANS THAT WOULD RESULT IN SUCH LENDER RECEIVING PAYMENT OF A GREATER
PROPORTION OF THE AGGREGATE AMOUNT OF ITS REVOLVING LOANS AND PARTICIPATIONS IN
LC DISBURSEMENTS AND SWINGLINE LOANS AND ACCRUED INTEREST THEREON THAN THE
PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE LENDER RECEIVING SUCH GREATER
PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE
REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS OF
OTHER LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS
SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT
OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE REVOLVING LOANS AND
PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS; PROVIDED, THAT (I) IF
ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT
GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE
PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND
(II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY
PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS
TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR
THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS OR
PARTICIPATIONS IN LC DISBURSEMENTS OR SWINGLINE LOANS TO ANY ASSIGNEE OR
PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF
(AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY).  THE BORROWER
CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE
FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST THE BORROWER RIGHTS OF SET-OFF AND
COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE
A DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


39

--------------------------------------------------------------------------------



 


(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK HEREUNDER THAT THE
BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
THE BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY,
IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE ISSUING BANK,
AS THE CASE MAY BE, THE AMOUNT OR AMOUNTS DUE.  IN SUCH EVENT, IF THE BORROWER
HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE ISSUING BANK,
AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR ISSUING BANK
WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS
DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE
AGENT, AT THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED
BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON
INTERBANK COMPENSATION.


 


(E)           IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE
BY IT PURSUANT TO SECTION 2.4(B), 2.5(B), 2.21(D), 2.22(D) OR (E) OR 10.3(D),
THEN THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY
CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S
OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY
PAID.


 


SECTION 2.22.        LETTERS OF CREDIT.


 


(A)           DURING THE AVAILABILITY PERIOD, THE ISSUING BANK, IN RELIANCE UPON
THE AGREEMENTS OF THE OTHER LENDERS PURSUANT TO SECTION 2.22(D), AGREES TO
ISSUE, AT THE REQUEST OF THE BORROWER, LETTERS OF CREDIT FOR THE ACCOUNT OF THE
BORROWER ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH; PROVIDED, THAT (I)
EACH LETTER OF CREDIT SHALL EXPIRE ON THE EARLIER OF (A) THE DATE ONE YEAR AFTER
THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT (OR IN THE CASE OF ANY RENEWAL OR
EXTENSION THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (B) THE DATE
THAT IS FIVE (5) BUSINESS DAYS PRIOR TO THE REVOLVING COMMITMENT TERMINATION
DATE; (II) EACH LETTER OF CREDIT SHALL BE IN A STATED AMOUNT OF AT LEAST
$100,000; AND (III) THE BORROWER MAY NOT REQUEST ANY LETTER OF CREDIT, IF, AFTER
GIVING EFFECT TO SUCH ISSUANCE (A) THE AGGREGATE LC EXPOSURE WOULD EXCEED THE LC
COMMITMENT OR (B) THE AGGREGATE REVOLVING CREDIT EXPOSURE OF ALL LENDERS WOULD
EXCEED THE AGGREGATE REVOLVING COMMITMENT AMOUNT.  UPON THE ISSUANCE OF EACH
LETTER OF CREDIT EACH LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES TO, PURCHASE FROM THE ISSUING BANK WITHOUT RECOURSE A
PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL TO SUCH LENDER’S PRO RATA SHARE OF
THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT.  EACH
ISSUANCE OF A LETTER OF CREDIT SHALL BE DEEMED TO UTILIZE THE REVOLVING
COMMITMENT OF EACH LENDER BY AN AMOUNT EQUAL TO THE AMOUNT OF SUCH
PARTICIPATION.


 


(B)           TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR ANY AMENDMENT,
RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE BORROWER SHALL
GIVE THE ISSUING BANK AND THE ADMINISTRATIVE AGENT IRREVOCABLE WRITTEN NOTICE AT
LEAST THREE (3) BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF SUCH ISSUANCE
SPECIFYING THE DATE (WHICH SHALL BE A BUSINESS DAY) SUCH LETTER OF CREDIT IS TO
BE ISSUED (OR AMENDED, EXTENDED OR RENEWED, AS THE CASE MAY BE), THE EXPIRATION
DATE OF SUCH LETTER OF CREDIT, THE AMOUNT OF SUCH LETTER OF CREDIT, THE NAME AND
ADDRESS OF THE


 


40

--------------------------------------------------------------------------------



 


BENEFICIARY  THEREOF AND SUCH OTHER INFORMATION AS SHALL BE NECESSARY TO
PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER OF CREDIT.  IN ADDITION TO THE
SATISFACTION OF THE CONDITIONS IN ARTICLE 3, THE ISSUANCE OF SUCH LETTER OF
CREDIT (OR ANY AMENDMENT WHICH INCREASES THE AMOUNT OF SUCH LETTER OF CREDIT)
WILL BE SUBJECT TO THE FURTHER CONDITIONS THAT SUCH LETTER OF CREDIT SHALL BE IN
SUCH FORM AND CONTAIN SUCH TERMS AS THE ISSUING BANK SHALL APPROVE AND THAT THE
BORROWER SHALL HAVE EXECUTED AND DELIVERED ANY ADDITIONAL APPLICATIONS,
AGREEMENTS AND INSTRUMENTS RELATING TO SUCH LETTER OF CREDIT AS THE ISSUING BANK
SHALL REASONABLY REQUIRE; PROVIDED, THAT IN THE EVENT OF ANY CONFLICT BETWEEN
SUCH APPLICATIONS, AGREEMENTS OR INSTRUMENTS AND THIS AGREEMENT, THE TERMS OF
THIS AGREEMENT SHALL CONTROL.


 


(C)           AT LEAST TWO BUSINESS DAYS PRIOR TO THE ISSUANCE OF ANY LETTER OF
CREDIT, THE ISSUING BANK WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY
TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED SUCH NOTICE
AND IF NOT, THE ISSUING BANK WILL PROVIDE THE ADMINISTRATIVE AGENT WITH A COPY
THEREOF.  UNLESS THE ISSUING BANK HAS RECEIVED NOTICE FROM THE ADMINISTRATIVE
AGENT ON OR BEFORE THE BUSINESS DAY IMMEDIATELY PRECEDING THE DATE THE ISSUING
BANK IS TO ISSUE THE REQUESTED LETTER OF CREDIT (1) DIRECTING THE ISSUING BANK
NOT TO ISSUE THE LETTER OF CREDIT BECAUSE SUCH ISSUANCE IS NOT THEN PERMITTED
HEREUNDER BECAUSE OF THE LIMITATIONS SET FORTH IN SECTION 2.22(A) OR THAT ONE OR
MORE CONDITIONS SPECIFIED IN ARTICLE 3ARE NOT THEN SATISFIED, THEN, SUBJECT TO
THE TERMS AND CONDITIONS HEREOF, THE ISSUING BANK SHALL, ON THE REQUESTED DATE,
ISSUE SUCH LETTER OF CREDIT IN ACCORDANCE WITH THE ISSUING BANK’S USUAL AND
CUSTOMARY BUSINESS PRACTICES.


 


(D)           THE ISSUING BANK SHALL EXAMINE ALL DOCUMENTS PURPORTING TO
REPRESENT A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT PROMPTLY FOLLOWING ITS
RECEIPT THEREOF.  THE ISSUING BANK SHALL NOTIFY THE BORROWER AND THE
ADMINISTRATIVE AGENT OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK HAS
MADE OR WILL MAKE A LC DISBURSEMENT THEREUNDER; PROVIDED, THAT ANY FAILURE TO
GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF ITS
OBLIGATION TO REIMBURSE THE ISSUING BANK AND THE LENDERS WITH RESPECT TO SUCH LC
DISBURSEMENT.  THE BORROWER SHALL BE IRREVOCABLY AND UNCONDITIONALLY OBLIGATED
TO REIMBURSE THE ISSUING BANK FOR ANY LC DISBURSEMENTS PAID BY THE ISSUING BANK
IN RESPECT OF SUCH DRAWING, WITHOUT PRESENTMENT, DEMAND OR OTHER FORMALITIES OF
ANY KIND.  UNLESS THE BORROWER SHALL HAVE NOTIFIED THE ISSUING BANK AND THE
ADMINISTRATIVE AGENT PRIOR TO 11:00 A.M. (ATLANTA GEORGIA TIME) ON THE BUSINESS
DAY IMMEDIATELY PRIOR TO THE DATE ON WHICH SUCH DRAWING IS HONORED THAT THE
BORROWER INTENDS TO REIMBURSE THE ISSUING BANK FOR THE AMOUNT OF SUCH DRAWING IN
FUNDS OTHER THAN FROM THE PROCEEDS OF REVOLVING LOANS, THE BORROWER SHALL BE
DEEMED TO HAVE TIMELY GIVEN A NOTICE OF REVOLVING BORROWING TO THE
ADMINISTRATIVE AGENT REQUESTING THE LENDERS TO MAKE A BASE RATE BORROWING ON THE
DATE ON WHICH SUCH DRAWING IS HONORED IN AN EXACT AMOUNT DUE TO THE ISSUING
BANK; PROVIDED, THAT FOR PURPOSES SOLELY OF SUCH BORROWING, THE CONDITIONS
PRECEDENTS SET FORTH IN SECTION 3.2 HEREOF SHALL NOT BE APPLICABLE.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF SUCH BORROWING IN ACCORDANCE
WITH SECTION 2.3, AND EACH LENDER SHALL MAKE THE PROCEEDS OF ITS BASE RATE LOAN
INCLUDED IN SUCH BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF THE ISSUING BANK IN ACCORDANCE WITH SECTION 2.5.  THE PROCEEDS OF SUCH
BORROWING SHALL BE APPLIED DIRECTLY BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE
ISSUING BANK FOR SUCH LC DISBURSEMENT.


 


41

--------------------------------------------------------------------------------



 


(E)           IF FOR ANY REASON A BASE RATE BORROWING MAY NOT BE (AS DETERMINED
IN THE SOLE DISCRETION OF THE ADMINISTRATIVE AGENT), OR IS NOT, MADE IN
ACCORDANCE WITH THE FOREGOING PROVISIONS, THEN EACH LENDER (OTHER THAN THE
ISSUING BANK) SHALL BE OBLIGATED TO FUND THE PARTICIPATION THAT SUCH LENDER
PURCHASED PURSUANT TO SUBSECTION (A) IN AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF
SUCH LC DISBURSEMENT ON AND AS OF THE DATE WHICH SUCH BASE RATE BORROWING SHOULD
HAVE OCCURRED.  EACH LENDER’S OBLIGATION TO FUND ITS PARTICIPATION SHALL BE
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE,
INCLUDING WITHOUT LIMITATION (I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE
OR OTHER RIGHT THAT SUCH LENDER OR ANY OTHER PERSON MAY HAVE AGAINST THE ISSUING
BANK OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER, (II) THE EXISTENCE OF A
DEFAULT OR AN EVENT OF DEFAULT OR THE TERMINATION OF THE AGGREGATE REVOLVING
COMMITMENTS, (III) ANY ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE)
OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, (IV) ANY BREACH OF THIS AGREEMENT BY
THE BORROWER OR ANY OTHER LENDER, (V) ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR (VI) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER,
WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.  ON THE DATE THAT SUCH
PARTICIPATION IS REQUIRED TO BE FUNDED, EACH LENDER SHALL PROMPTLY TRANSFER, IN
IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF ITS PARTICIPATION TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING BANK.  WHENEVER, AT ANY TIME
AFTER THE ISSUING BANK HAS RECEIVED FROM ANY SUCH LENDER THE FUNDS FOR ITS
PARTICIPATION IN A LC DISBURSEMENT, THE ISSUING BANK (OR THE ADMINISTRATIVE
AGENT ON ITS BEHALF) RECEIVES ANY PAYMENT ON ACCOUNT THEREOF, THE ADMINISTRATIVE
AGENT OR THE ISSUING BANK, AS THE CASE MAY BE, WILL DISTRIBUTE TO SUCH LENDER
ITS PRO RATA SHARE OF SUCH PAYMENT; PROVIDED, THAT IF SUCH PAYMENT IS REQUIRED
TO BE RETURNED FOR ANY REASON TO THE BORROWER OR TO A TRUSTEE, RECEIVER,
LIQUIDATOR, CUSTODIAN OR SIMILAR OFFICIAL IN ANY BANKRUPTCY PROCEEDING, SUCH
LENDER WILL RETURN TO THE ADMINISTRATIVE AGENT OR THE ISSUING BANK ANY PORTION
THEREOF PREVIOUSLY DISTRIBUTED BY THE ADMINISTRATIVE AGENT OR THE ISSUING BANK
TO IT.


 


(F)            TO THE EXTENT THAT ANY LENDER SHALL FAIL TO PAY ANY AMOUNT
REQUIRED TO BE PAID PURSUANT TO PARAGRAPH (D) ABOVE ON THE DUE DATE THEREFOR,
SUCH LENDER SHALL PAY INTEREST TO THE ISSUING BANK (THROUGH THE ADMINISTRATIVE
AGENT) ON SUCH AMOUNT FROM SUCH DUE DATE TO THE DATE SUCH PAYMENT IS MADE AT A
RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE; PROVIDED, THAT IF SUCH LENDER
SHALL FAIL TO MAKE SUCH PAYMENT TO THE ISSUING BANK WITHIN THREE (3) BUSINESS
DAYS OF SUCH DUE DATE, THEN, RETROACTIVELY TO THE DUE DATE, SUCH LENDER SHALL BE
OBLIGATED TO PAY INTEREST ON SUCH AMOUNT AT THE DEFAULT RATE.


 


(G)           IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, ON THE
BUSINESS DAY THAT THE BORROWER RECEIVES NOTICE FROM THE ADMINISTRATIVE AGENT OR
THE REQUIRED LENDERS DEMANDING THE DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS
PARAGRAPH, THE BORROWER SHALL DEPOSIT IN AN ACCOUNT WITH THE ADMINISTRATIVE
AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE
ISSUING BANK AND THE LENDERS, AN AMOUNT IN CASH EQUAL TO THE LC EXPOSURE AS OF
SUCH DATE PLUS ANY ACCRUED AND UNPAID FEES THEREON; PROVIDED, THAT THE
OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY,
AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR
NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH RESPECT TO
THE BORROWER DESCRIBED IN CLAUSE (G) OR (H) OF SECTION 8.1.  SUCH DEPOSIT SHALL
BE HELD BY THE ADMINISTRATIVE AGENT AS COLLATERAL FOR THE PAYMENT AND
PERFORMANCE OF THE OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT.  THE
ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE
EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNT.


 


42

--------------------------------------------------------------------------------



 


BORROWER AGREES TO EXECUTE ANY DOCUMENTS AND/OR CERTIFICATES TO EFFECTUATE THE
INTENT OF THIS PARAGRAPH.  OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT OF
SUCH DEPOSITS, WHICH INVESTMENTS SHALL BE MADE AT THE OPTION AND SOLE DISCRETION
OF THE ADMINISTRATIVE AGENT AND AT THE BORROWER’S RISK AND EXPENSE, SUCH
DEPOSITS SHALL NOT BEAR INTEREST.  INTEREST AND PROFITS, IF ANY, ON SUCH
INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE
APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANK FOR LC
DISBURSEMENTS FOR WHICH IT HAD NOT BEEN REIMBURSED AND TO THE EXTENT SO APPLIED,
SHALL BE HELD FOR THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF THE
BORROWER FOR THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS HAS
BEEN ACCELERATED, WITH THE CONSENT OF THE REQUIRED LENDERS, BE APPLIED TO
SATISFY OTHER OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.  IF THE BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF CASH
COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE OF AN EVENT OF DEFAULT, SUCH
AMOUNT (TO THE EXTENT NOT SO APPLIED AS AFORESAID) SHALL BE RETURNED TO THE
BORROWER WITHIN THREE BUSINESS DAYS AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED
OR WAIVED.


 


(H)           PROMPTLY FOLLOWING THE END OF EACH CALENDAR QUARTER, THE ISSUING
BANK SHALL DELIVER (THROUGH THE ADMINISTRATIVE AGENT) TO EACH LENDER AND THE
BORROWER A REPORT DESCRIBING THE AGGREGATE LETTERS OF CREDIT OUTSTANDING AT THE
END OF SUCH FISCAL QUARTER.  UPON THE REQUEST OF ANY LENDER FROM TIME TO TIME,
THE ISSUING BANK SHALL DELIVER TO SUCH LENDER ANY OTHER INFORMATION REASONABLY
REQUESTED BY SUCH LENDER WITH RESPECT TO EACH LETTER OF CREDIT THEN OUTSTANDING.


 


(I)            THE BORROWER’S OBLIGATION TO REIMBURSE LC DISBURSEMENTS HEREUNDER
SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE AND SHALL BE PERFORMED STRICTLY
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ALL CIRCUMSTANCES
WHATSOEVER AND IRRESPECTIVE OF ANY OF THE FOLLOWING CIRCUMSTANCES:


 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT OR
THIS AGREEMENT;

 

(II)           THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER RIGHT WHICH
THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE OF THE BORROWER MAY HAVE AT ANY TIME
AGAINST A BENEFICIARY OR ANY TRANSFEREE OF ANY LETTER OF CREDIT (OR ANY PERSONS
OR ENTITIES FOR WHOM ANY SUCH BENEFICIARY OR TRANSFEREE MAY BE ACTING), ANY
LENDER (INCLUDING THE ISSUING BANK) OR ANY OTHER PERSON, WHETHER IN CONNECTION
WITH THIS AGREEMENT OR THE LETTER OF CREDIT OR ANY DOCUMENT RELATED HERETO OR
THERETO OR ANY UNRELATED TRANSACTION;

 

(III)          ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT
PROVING TO BE FORGED, FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT
THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;

 

(IV)          PAYMENT BY THE ISSUING BANK UNDER A LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR OTHER DOCUMENT TO THE ISSUING BANK THAT DOES NOT
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT;

 

43

--------------------------------------------------------------------------------


 

(V)           ANY OTHER EVENT OR CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR
TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION,
CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR PROVIDE A RIGHT OF SETOFF
AGAINST, THE BORROWER’S OBLIGATIONS HEREUNDER; OR

 

(VI)          THE EXISTENCE OF A DEFAULT OR AN EVENT OF DEFAULT.

 

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 


(J)            EACH LETTER OF CREDIT SHALL BE SUBJECT TO THE UNIFORM CUSTOMS AND
PRACTICES FOR DOCUMENTARY CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF
COMMERCE PUBLICATION NO. 500, AS THE SAME MAY BE AMENDED FROM TIME TO TIME, AND,
TO THE EXTENT NOT INCONSISTENT THEREWITH, THE GOVERNING LAW OF THIS AGREEMENT
SET FORTH IN SECTION 10.5.


 


SECTION 2.23.        INCREASE OF COMMITMENTS; ADDITIONAL LENDERS.


 


(A)           SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
FROM TIME TO TIME ON OR AFTER THE CLOSING DATE, BORROWER MAY, UPON AT LEAST 30
DAYS’ WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (WHO SHALL PROMPTLY PROVIDE A
COPY OF SUCH NOTICE TO EACH LENDER), PROPOSE TO INCREASE THE AGGREGATE REVOLVING
COMMITMENT AMOUNT UP TO AN AMOUNT NOT TO EXCEED $100,000,000 (THE AMOUNT OF ANY
SUCH INCREASE, THE “ADDITIONAL COMMITMENT AMOUNT”).  EACH LENDER SHALL HAVE THE
RIGHT FOR A PERIOD OF 15 DAYS FOLLOWING RECEIPT OF SUCH NOTICE, TO ELECT BY
WRITTEN NOTICE TO THE BORROWER AND THE ADMINISTRATIVE AGENT TO INCREASE ITS
REVOLVING


 


44

--------------------------------------------------------------------------------



 


COMMITMENT BY A PRINCIPAL AMOUNT EQUAL TO ITS PRO RATA SHARE OF THE ADDITIONAL
COMMITMENT AMOUNT.  NO LENDER (OR ANY SUCCESSOR THERETO) SHALL HAVE ANY
OBLIGATION TO INCREASE ITS REVOLVING COMMITMENT OR ITS OTHER OBLIGATIONS UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND ANY DECISION BY A LENDER TO
INCREASE ITS REVOLVING COMMITMENT SHALL BE MADE IN ITS SOLE DISCRETION
INDEPENDENTLY FROM ANY OTHER LENDER.


 


(B)           IF ANY LENDER SHALL NOT ELECT TO INCREASE ITS REVOLVING COMMITMENT
PURSUANT TO SUBSECTION (A) OF THIS SECTION, THE BORROWER MAY DESIGNATE ANOTHER
BANK OR OTHER FINANCIAL INSTITUTION (WHICH MAY BE, BUT NEED NOT BE, ONE OR MORE
OF THE EXISTING LENDERS) WHICH AT THE TIME AGREES TO, IN THE CASE OF ANY SUCH
PERSON THAT IS AN EXISTING LENDER, INCREASE ITS REVOLVING COMMITMENT AND IN THE
CASE OF ANY OTHER SUCH PERSON (AN “ADDITIONAL LENDER”), BECOME A PARTY TO THIS
AGREEMENT; PROVIDED, HOWEVER, THAT ANY NEW BANK OR FINANCIAL INSTITUTION MUST BE
ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND LEAD ARRANGER, EACH OF WHOSE
ACCEPTANCE WILL NOT BE UNREASONABLY WITHHELD OR DELAYED.  THE SUM OF THE
INCREASES IN THE REVOLVING COMMITMENTS OF THE EXISTING LENDERS PURSUANT TO THIS
SUBSECTION (B) PLUS THE REVOLVING COMMITMENTS OF THE ADDITIONAL LENDERS SHALL
NOT IN THE AGGREGATE EXCEED THE UNSUBSCRIBED AMOUNT OF THE ADDITIONAL COMMITMENT
AMOUNT.


 


(C)           AN INCREASE IN THE AGGREGATE AMOUNT OF THE REVOLVING COMMITMENTS
PURSUANT TO THIS SECTION 2.23 SHALL BECOME EFFECTIVE UPON THE RECEIPT BY THE
ADMINISTRATIVE AGENT OF AN AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT SIGNED BY THE BORROWER, BY EACH ADDITIONAL LENDER AND BY
EACH OTHER LENDER WHOSE REVOLVING COMMITMENT IS TO BE INCREASED, SETTING FORTH
THE NEW REVOLVING COMMITMENTS OF SUCH LENDERS AND SETTING FORTH THE AGREEMENT OF
EACH ADDITIONAL LENDER TO BECOME A PARTY TO THIS AGREEMENT AND TO BE BOUND BY
ALL THE TERMS AND PROVISIONS HEREOF, TOGETHER WITH SUCH EVIDENCE OF APPROPRIATE
CORPORATE AUTHORIZATION ON THE PART OF THE BORROWER WITH RESPECT TO THE INCREASE
IN THE REVOLVING COMMITMENTS AND SUCH OPINIONS OF COUNSEL FOR THE BORROWER WITH
RESPECT TO THE INCREASE IN THE REVOLVING COMMITMENTS AS THE ADMINISTRATIVE AGENT
MAY REASONABLY REQUEST.


 


(D)           UPON THE ACCEPTANCE OF ANY SUCH AGREEMENT BY THE ADMINISTRATIVE
AGENT, THE AGGREGATE REVOLVING COMMITMENT AMOUNT SHALL AUTOMATICALLY BE
INCREASED BY THE AMOUNT OF THE REVOLVING COMMITMENTS ADDED THROUGH SUCH
AGREEMENT AND ANNEX I SHALL AUTOMATICALLY BE DEEMED AMENDED TO REFLECT THE
REVOLVING COMMITMENTS OF ALL LENDERS AFTER GIVING EFFECT TO THE ADDITION OF SUCH
REVOLVING COMMITMENTS.


 


(E)           UPON ANY INCREASE IN THE AGGREGATE AMOUNT OF THE REVOLVING
COMMITMENTS PURSUANT TO THIS SECTION 2.23 THAT IS NOT PRO RATA AMONG ALL
LENDERS, (X) WITHIN FIVE BUSINESS DAYS, IN THE CASE OF ANY BASE RATE LOANS THEN
OUTSTANDING, AND AT THE END OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT
THERETO, IN THE CASE OF ANY EURODOLLAR LOANS THEN OUTSTANDING, THE BORROWER
SHALL PREPAY SUCH LOANS IN THEIR ENTIRETY AND, TO THE EXTENT THE BORROWER ELECTS
TO DO SO AND SUBJECT TO THE CONDITIONS SPECIFIED IN ARTICLE 3, THE BORROWER
SHALL REBORROW LOANS FROM THE LENDERS IN PROPORTION TO THEIR RESPECTIVE
REVOLVING COMMITMENTS AFTER GIVING EFFECT TO SUCH INCREASE, UNTIL SUCH TIME AS
ALL OUTSTANDING LOANS ARE HELD BY THE LENDERS IN SUCH PROPORTION AND (Y)
EFFECTIVE UPON SUCH INCREASE, THE AMOUNT OF THE PARTICIPATIONS HELD BY EACH
LENDER IN EACH LETTER OF CREDIT THEN OUTSTANDING SHALL BE ADJUSTED SUCH THAT,
AFTER GIVING EFFECT TO SUCH


 


45

--------------------------------------------------------------------------------



 


ADJUSTMENTS, THE LENDERS SHALL HOLD PARTICIPATIONS IN EACH SUCH LETTER OF CREDIT
IN THE PROPORTION ITS RESPECTIVE REVOLVING COMMITMENT BEARS TO THE AGGREGATE
REVOLVING COMMITMENTS AFTER GIVING EFFECT TO SUCH INCREASE.


 


SECTION 2.24.        MITIGATION OF OBLIGATIONS.  IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 2.18, OR IF THE BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 2.20, THEN SUCH LENDER SHALL USE REASONABLE
EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS
HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS
OFFICES, BRANCHES OR AFFILIATES, IF, IN THE SOLE JUDGMENT OF SUCH LENDER, SUCH
DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE UNDER
SECTION 2.18 OR SECTION 2.20, AS THE CASE MAY BE, IN THE FUTURE AND (II) WOULD
NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT
OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWER HEREBY AGREES TO PAY
ALL COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH SUCH
DESIGNATION OR ASSIGNMENT.


 


SECTION 2.25.        REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 2.18, OR IF THE BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY OF THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 2.20, OR IF ANY LENDER DEFAULTS IN ITS OBLIGATION
TO FUND LOANS HEREUNDER, THEN THE BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT,
UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO
ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE
RESTRICTIONS SET FORTH IN SECTION 10.4(B) ALL ITS INTERESTS, RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME SUCH
OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER); PROVIDED, THAT (I) THE
BORROWER SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, (II) SUCH LENDER SHALL
HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL AMOUNT OF
ALL LOANS OWED TO IT, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER
AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (IN THE CASE OF SUCH
OUTSTANDING PRINCIPAL AND ACCRUED INTEREST) AND FROM THE BORROWER (IN THE CASE
OF ALL OTHER AMOUNTS) AND (III) IN THE CASE OF A CLAIM FOR COMPENSATION UNDER
SECTION 2.18 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 2.20, SUCH
ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS.  A
LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF,
PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE
CIRCUMSTANCES ENTITLING THE BORROWER TO REQUIRE SUCH ASSIGNMENT AND DELEGATION
CEASE TO APPLY.


 


ARTICLE 3

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT


 


SECTION 3.1.           CONDITIONS TO EFFECTIVENESS.  THE OBLIGATIONS OF THE
LENDERS (INCLUDING THE SWINGLINE LENDER) TO MAKE LOANS AND THE OBLIGATION OF THE
ISSUING BANK TO ISSUE ANY LETTER OF CREDIT HEREUNDER SHALL NOT BECOME EFFECTIVE
UNTIL THE DATE ON WHICH EACH OF THE FOLLOWING CONDITIONS IS SATISFIED (OR WAIVED
IN ACCORDANCE WITH SECTION 10.2).


 

46

--------------------------------------------------------------------------------


 


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER
AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE CLOSING DATE, INCLUDING REIMBURSEMENT
OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF COUNSEL TO THE ADMINISTRATIVE AGENT) REQUIRED TO BE REIMBURSED
OR PAID BY THE BORROWER HEREUNDER, UNDER ANY OTHER LOAN DOCUMENT AND UNDER ANY
AGREEMENT WITH THE ADMINISTRATIVE AGENT OR LEAD ARRANGER.


 


(B)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED THE
FOLLOWING:


 

(I)            A COUNTERPART OF THIS AGREEMENT SIGNED BY OR ON BEHALF OF EACH
PARTY HERETO OR WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH
MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AGREEMENT)
THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT;

 

(II)           DULY EXECUTED REVOLVING CREDIT NOTES PAYABLE TO SUCH LENDER AND
THE SWINGLINE NOTE PAYABLE TO THE SWINGLINE LENDER;

 

(III)          THE PARENT GUARANTY AGREEMENT DULY EXECUTED BY THE PARENT
GUARANTOR;

 

(IV)          THE SUBSIDIARY GUARANTY AGREEMENT DULY EXECUTED BY EACH MATERIAL
SUBSIDIARY THAT IS A DOMESTIC SUBSIDIARY;

 

(V)           THE PLEDGE AGREEMENTS DULY EXECUTED BY EACH OWNER OF ANY INTEREST
IN ANY MATERIAL SUBSIDIARY AND SUCH DOCUMENTS AND INSTRUMENTS AS MAY BE
NECESSARY TO GIVE A FIRST PRIORITY PERFECTED SECURITY INTEREST IN THE INSTERESTS
PLEDGED THEREIN TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS;

 

(VI)          COPIES OF DULY EXECUTED PAYOFF LETTERS, IN FORM AND SUBSTANCE
SATISFACTORY TO ADMINISTRATIVE AGENT, EXECUTED BY EACH OF THE EXISTING LENDERS
OR THE AGENT THEREOF;

 

(VII)         A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY OF EACH LOAN
PARTY, ATTACHING AND CERTIFYING COPIES OF ITS BYLAWS AND OF THE RESOLUTIONS OF
ITS BOARDS OF DIRECTORS, OR PARTNERSHIP AGREEMENT OR LIMITED LIABILITY COMPANY
AGREEMENT, OR COMPARABLE ORGANIZATIONAL DOCUMENTS AND AUTHORIZATIONS,
AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS TO
WHICH IT IS A PARTY AND CERTIFYING THE NAME, TITLE AND TRUE SIGNATURE OF EACH
OFFICER OF SUCH LOAN PARTY EXECUTING THE LOAN DOCUMENTS TO WHICH IT IS A PARTY;

 

(VIII)        CERTIFIED COPIES OF THE ARTICLES OR CERTIFICATE OF INCORPORATION,
CERTIFICATE OF ORGANIZATION OR LIMITED PARTNERSHIP, OR OTHER REGISTERED
ORGANIZATIONAL DOCUMENTS OF EACH LOAN PARTY, TOGETHER WITH CERTIFICATES OF GOOD
STANDING OR EXISTENCE, AS MAY BE AVAILABLE FROM THE SECRETARY OF STATE OF THE
JURISDICTION OF ORGANIZATION OF SUCH LOAN PARTY AND EACH OTHER JURISDICTION
WHERE

 

47

--------------------------------------------------------------------------------


 

SUCH LOAN PARTY IS REQUIRED TO BE QUALIFIED TO DO BUSINESS AS A FOREIGN
CORPORATION;

 

(IX)           A FAVORABLE WRITTEN OPINION OF WALTER W. BARDENWERPER, GENERAL
COUNSEL OF THE BORROWER, ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH OF THE
LENDERS, AND COVERING SUCH MATTERS RELATING TO THE LOAN PARTIES, THE LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREIN AS THE ADMINISTRATIVE AGENT
OR THE REQUIRED LENDERS SHALL REASONABLY REQUEST;

 

(X)            A CERTIFICATE, DATED THE CLOSING DATE AND SIGNED BY A RESPONSIBLE
OFFICER, CERTIFYING THAT (X) NO DEFAULT OR EVENT OF DEFAULT EXISTS, (Y) ALL
REPRESENTATIONS AND WARRANTIES OF EACH LOAN PARTY SET FORTH IN THE LOAN
DOCUMENTS ARE TRUE AND CORRECT  AND (Z) SINCE THE DATE OF THE FINANCIAL
STATEMENTS OF THE BORROWER DESCRIBED IN SECTION 4.4, THERE SHALL HAVE BEEN NO
CHANGE WHICH HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT;

 

(XI)           A DULY EXECUTED NOTICE OF BORROWING;

 

(XII)          A DULY EXECUTED FUNDS DISBURSEMENT AGREEMENT, TOGETHER WITH A
REPORT SETTING FORTH THE SOURCES AND USES OF THE PROCEEDS HEREOF

 

(XIII)         CERTIFIED COPIES OF ALL CONSENTS, APPROVALS, AUTHORIZATIONS,
REGISTRATIONS AND FILINGS AND ORDERS REQUIRED OR ADVISABLE TO BE MADE OR
OBTAINED UNDER ANY REQUIREMENT OF LAW, OR BY ANY CONTRACTUAL OBLIGATION OF EACH
LOAN PARTY, IN CONNECTION WITH THE EXECUTION, DELIVERY, PERFORMANCE, VALIDITY
AND ENFORCEABILITY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREBY, AND SUCH CONSENTS, APPROVALS, AUTHORIZATIONS, REGISTRATIONS, FILINGS
AND ORDERS SHALL BE IN FULL FORCE AND EFFECT AND ALL APPLICABLE WAITING PERIODS
SHALL HAVE EXPIRED, AND NO INVESTIGATION OR INQUIRY BY ANY GOVERNMENTAL
AUTHORITY REGARDING THE CREDIT FACILITY OR ANY TRANSACTION BEING FINANCED WITH
THE PROCEEDS THEREOF SHALL BE ONGOING;

 

(XIV)        CERTIFIED COPIES OF ALL AGREEMENTS, INDENTURES OR NOTES GOVERNING
THE TERMS OF ANY MATERIAL INDEBTEDNESS AND ALL OTHER MATERIAL AGREEMENTS,
DOCUMENTS AND INSTRUMENTS TO WHICH ANY LOAN PARTY OR ANY OF ITS ASSETS ARE
BOUND;

 

(XV)         CERTIFICATES OF INSURANCE ISSUED ON BEHALF OF INSURERS OF THE
BORROWER AND ALL SUBSIDIARY LOAN PARTIES OR OTHER GUARANTORS, DESCRIBING IN
REASONABLE DETAIL THE TYPES AND AMOUNTS OF INSURANCE (PROPERTY AND LIABILITY)
MAINTAINED BY THE BORROWER AND ALL SUBSIDIARY LOAN PARTIES OR OTHER GUARANTORS,
NAMING THE ADMINISTRATIVE AGENT AS ADDITIONAL INSURED.

 


SECTION 3.2.           EACH CREDIT EVENT.  THE OBLIGATION OF EACH LENDER TO MAKE
A LOAN ON THE OCCASION OF ANY BORROWING AND OF THE ISSUING BANK TO ISSUE, AMEND,
RENEW OR EXTEND ANY LETTER OF CREDIT IS SUBJECT TO THE SATISFACTION OF THE
FOLLOWING CONDITIONS:


 

48

--------------------------------------------------------------------------------


 


(A)           AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF
CREDIT, AS APPLICABLE, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST; AND


 


(B)           AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF
CREDIT, AS APPLICABLE, ALL REPRESENTATIONS AND WARRANTIES OF EACH LOAN PARTY SET
FORTH IN THE LOAN DOCUMENTS SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE OF
SUCH BORROWING OR THE DATE OF ISSUANCE, AMENDMENT, EXTENSION OR RENEWAL OF SUCH
LETTER OF CREDIT, IN EACH CASE BEFORE AND AFTER GIVING EFFECT THERETO; AND


 


(C)           SINCE THE DATE OF THE FINANCIAL STATEMENTS OF THE BORROWER
DESCRIBED IN SECTION 4.4, THERE SHALL HAVE BEEN NO CHANGE WHICH HAS HAD OR COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND


 


(D)           THE BORROWER SHALL HAVE DELIVERED THE REQUIRED NOTICE OF
BORROWING; AND


 


(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER
DOCU­MENTS, CERTIFICATES, INFORMATION OR LEGAL OPINIONS AS THE ADMINISTRATIVE
AGENT OR THE REQUIRED LENDERS MAY REASONABLY REQUEST, ALL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS.


 

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section 3.2.

 


SECTION 3.3.           DELIVERY OF DOCUMENTS.  ALL OF THE LOAN DOCUMENTS,
CERTIFICATES, LEGAL OPINIONS AND OTHER DOCUMENTS AND PAPERS REFERRED TO IN THIS
ARTICLE 3, UNLESS OTHERWISE SPECIFIED, SHALL BE DELIVERED TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH OF THE LENDERS AND, EXCEPT FOR THE NOTES, IN
SUFFICIENT COUNTERPARTS OR COPIES FOR EACH OF THE LENDERS AND SHALL BE IN FORM
AND SUBSTANCE SATISFACTORY IN ALL RESPECTS TO THE ADMINISTRATIVE AGENT.


 


ARTICLE 4

REPRESENTATIONS AND WARRANTIES


 

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

 


SECTION 4.1.           EXISTENCE; POWER.  EACH MEMBER OF THE CONSOLIDATED GROUP
(I) IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING AS A CORPORATION,
PARTNERSHIP OR LIMITED LIABILITY COMPANY UNDER THE LAWS OF THE JURISDICTION OF
ITS ORGANIZATION, (II) HAS ALL REQUISITE POWER AND AUTHORITY TO CARRY ON ITS
BUSINESS AS NOW CONDUCTED, AND (III) IS DULY QUALIFIED TO DO BUSINESS, AND IS IN
GOOD STANDING, IN EACH JURISDICTION WHERE SUCH QUALIFICATION IS REQUIRED, EXCEPT
WHERE A FAILURE TO BE SO QUALIFIED COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.


 

49

--------------------------------------------------------------------------------


 


SECTION 4.2.           ORGANIZATIONAL POWER; AUTHORIZATION.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY EACH LOAN PARTY OF THE LOAN DOCUMENTS TO WHICH IT IS
A PARTY ARE WITHIN SUCH LOAN PARTY’S ORGANIZATIONAL POWERS AND HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY ORGANIZATIONAL, AND IF REQUIRED, SHAREHOLDER,
PARTNER OR MEMBER, ACTION.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED
BY THE BORROWER AND CONSTITUTES, AND EACH OTHER LOAN DOCUMENT TO WHICH ANY LOAN
PARTY IS A PARTY, WHEN EXECUTED AND DELIVERED BY SUCH LOAN PARTY, WILL
CONSTITUTE, VALID AND BINDING OBLIGATIONS OF THE BORROWER, EACH SUBSIDIARY LOAN
PARTY OR SUCH OTHER LOAN PARTY (AS THE CASE MAY BE), ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, OR SIMILAR LAWS AFFECTING
THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF
EQUITY.


 


SECTION 4.3.           GOVERNMENTAL APPROVALS; NO CONFLICTS.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY THE BORROWER OF THIS AGREEMENT, AND BY EACH LOAN
PARTY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY (A) DO NOT REQUIRE ANY
CONSENT OR APPROVAL OF, REGISTRATION OR FILING WITH, OR ANY ACTION BY, ANY
GOVERNMENTAL AUTHORITY, EXCEPT THOSE AS HAVE BEEN OBTAINED OR MADE AND ARE IN
FULL FORCE AND EFFECT, (B) WILL NOT VIOLATE ANY REQUIREMENTS OF LAW APPLICABLE
TO ANY MEMBER OF THE CONSOLIDATED GROUP OR ANY JUDGMENT, ORDER OR RULING OF ANY
GOVERNMENTAL AUTHORITY, (C) WILL NOT VIOLATE OR RESULT IN A DEFAULT UNDER ANY
INDENTURE, AGREEMENT OR OTHER INSTRUMENT BINDING ON ANY MEMBER OF THE
CONSOLIDATED GROUP OR ANY OF ITS ASSETS OR GIVE RISE TO A RIGHT THEREUNDER TO
REQUIRE ANY PAYMENT TO BE MADE BY ANY MEMBER OF THE CONSOLIDATED GROUP AND WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND (D) WILL NOT
RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN ON ANY ASSET OF ANY MEMBER OF
THE CONSOLIDATED GROUP, EXCEPT LIENS (IF ANY) CREATED UNDER THE LOAN DOCUMENTS.


 


SECTION 4.4.           FINANCIAL STATEMENTS.  THE BORROWER HAS FURNISHED TO EACH
LENDER (I) THE AUDITED CONSOLIDATED AND CONSOLIDATING BALANCE SHEET OF THE
CONSOLIDATED GROUP AS OF JUNE 30, 2003 AND THE RELATED CONSOLIDATED AND
CONSOLIDATING STATEMENTS OF INCOME, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR THE
FISCAL YEAR THEN ENDED PREPARED BY PRICEWATERHOUSECOOPERS AND (II) THE UNAUDITED
CONSOLIDATED BALANCE SHEET OF THE CONSOLIDATED GROUP AS OF MARCH 31, 2004, AND
THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS FOR THE
FISCAL QUARTER AND YEAR-TO-DATE PERIOD THEN ENDING, CERTIFIED BY A RESPONSIBLE
OFFICER.  SUCH FINANCIAL STATEMENTS FAIRLY AND ACCURATELY PRESENT THE
CONSOLIDATED AND CONSOLIDATING FINANCIAL CONDITION OF THE CONSOLIDATED GROUP AS
OF SUCH DATES AND THE CONSOLIDATED AND CONSOLIDATING RESULTS OF OPERATIONS FOR
SUCH PERIODS IN CONFORMITY WITH GAAP CONSISTENTLY APPLIED, SUBJECT TO YEAR END
AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES IN THE CASE OF THE STATEMENTS
REFERRED TO IN CLAUSE (II).  SINCE JUNE 30, 2003, THERE HAVE BEEN NO CHANGES
WITH RESPECT TO THE CONSOLIDATED GROUP WHICH HAVE HAD OR COULD REASONABLY BE
EXPECTED TO HAVE, SINGLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


SECTION 4.5.           LITIGATION AND ENVIRONMENTAL MATTERS.


 


(A)           NO LITIGATION, INVESTIGATION OR PROCEEDING OF OR BEFORE ANY
ARBITRA­TORS OR GOVERNMENTAL AUTHORITIES IS PENDING AGAINST OR, TO THE KNOWLEDGE
OF THE LOAN PARTIES, THREATENED AGAINST OR AFFECTING ANY MEMBER OF THE
CONSOLIDATED GROUP (I) AS TO WHICH THERE IS A REASONABLE


 


50

--------------------------------------------------------------------------------



 


POSSIBILITY OF AN ADVERSE DETERMINATION THAT COULD REASONABLY BE EXPECTED TO
HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT OR (II)
WHICH IN ANY MANNER DRAWS INTO QUESTION THE VALIDITY OR ENFORCEABILITY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


(B)           EXCEPT FOR THE MATTERS SET FORTH ON SCHEDULE 4.5, NO MEMBER OF THE
CONSOLIDATED GROUP (I) HAS FAILED TO COMPLY WITH ANY ENVIRONMENTAL LAW OR TO
OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED
UNDER ANY ENVIRONMENTAL LAW, (II) HAS BECOME SUBJECT TO ANY ENVIRONMENTAL
LIABILITY, (III) HAS RECEIVED NOTICE OF ANY CLAIM WITH RESPECT TO ANY
ENVIRONMENTAL LIABILITY OR (IV) KNOWS OF ANY BASIS FOR ANY ENVIRONMENTAL
LIABILITY.


 


SECTION 4.6.           COMPLIANCE WITH LAWS AND AGREEMENTS.  EACH MEMBER OF THE
CONSOLIDATED GROUP IS IN COMPLIANCE WITH (A) ALL REQUIREMENTS OF LAW AND ALL
JUDGMENTS, DECREES AND ORDERS OF ANY GOVERNMENTAL AUTHORITY AND (B) ALL
INDENTURES, AGREEMENTS OR OTHER INSTRUMENTS BINDING UPON IT OR ITS PROPERTIES.


 


SECTION 4.7.           INVESTMENT COMPANY ACT, ETC.  NO MEMBER OF THE
CONSOLIDATED GROUP IS (A) AN “INVESTMENT COMPANY” OR IS “CONTROLLED” BY AN
“INVESTMENT COMPANY”, AS SUCH TERMS ARE DEFINED IN, OR SUBJECT TO REGULATION
UNDER, THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, (B) A “HOLDING COMPANY”
AS DEFINED IN, OR SUBJECT TO REGULATION UNDER, THE PUBLIC UTILITY HOLDING
COMPANY ACT OF 1935, AS AMENDED OR (C) OTHERWISE SUBJECT TO ANY OTHER REGULATORY
SCHEME LIMITING ITS ABILITY TO INCUR DEBT OR REQUIRING ANY APPROVAL OR CONSENT
FROM OR REGISTRATION OR FILING WITH, ANY GOVERNMENTAL AUTHORITY IN CONNECTION
THEREWITH.


 


SECTION 4.8.           TAXES.  EACH MEMBER OF THE CONSOLIDATED GROUP AND EACH
OTHER PERSON FOR WHOSE TAXES ANY MEMBER OF THE CONSOLIDATED GROUP COULD BECOME
LIABLE FOR HAVE TIMELY FILED OR CAUSED TO BE FILED ALL FEDERAL INCOME TAX
RETURNS AND ALL OTHER MATERIAL TAX RETURNS THAT ARE REQUIRED TO BE FILED BY
THEM, AND HAVE PAID ALL TAXES SHOWN TO BE DUE AND PAYABLE ON SUCH RETURNS OR ON
ANY ASSESSMENTS MADE AGAINST IT OR ITS PROPERTY AND ALL OTHER TAXES, FEES OR
OTHER CHARGES IMPOSED ON IT OR ANY OF ITS PROPERTY BY ANY GOVERNMENTAL
AUTHORITY, EXCEPT WHERE THE SAME ARE CURRENTLY BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND FOR WHICH THE APPLICABLE MEMBER OF THE CONSOLIDATED
GROUP HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES IN ACCORDANCE WITH GAAP.  THE
CHARGES, ACCRUALS AND RESERVES ON THE BOOKS OF EACH MEMBER OF THE CONSOLIDATED
GROUP IN RESPECT OF SUCH TAXES ARE ADEQUATE, AND NO TAX LIABILITIES THAT COULD
BE MATERIALLY IN EXCESS OF THE AMOUNT SO PROVIDED ARE ANTICIPATED.


 


SECTION 4.9.           MARGIN REGULATIONS.  NONE OF THE PROCEEDS OF ANY OF THE
LOANS OR LETTERS OF CREDIT WILL BE USED, DIRECTLY OR INDIRECTLY, FOR
“PURCHASING” OR “CARRYING” ANY “MARGIN STOCK” WITHIN THE RESPECTIVE MEANINGS OF
EACH OF SUCH TERMS UNDER REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT OR FOR ANY
PURPOSE THAT VIOLATES THE PROVISIONS OF THE REGULATION U.  NO MEMBER OF THE
CONSOLIDATED GROUP IS ENGAGED PRINCIPALLY, OR AS ONE OF ITS IMPORTANT
ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR
CARRYING “MARGIN STOCK.”


 

51

--------------------------------------------------------------------------------


 


SECTION 4.10.        ERISA.  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY
EXPECTED TO OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS FOR
WHICH LIABILITY IS REASONABLY EXPECTED TO OCCUR, COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.  THE PRESENT VALUE OF ALL ACCUMULATED
BENEFIT OBLIGATIONS UNDER EACH PLAN (BASED ON THE ASSUMPTIONS USED FOR PURPOSES
OF STATEMENT OF FINANCIAL STANDARDS NO. 87) DID NOT, AS OF THE DATE OF THE MOST
RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED THE FAIR MARKET
VALUE OF THE ASSETS OF SUCH PLAN, AND THE PRESENT VALUE OF ALL ACCUMULATED
BENEFIT OBLIGATIONS OF ALL UNDERFUNDED PLANS (BASED ON THE ASSUMPTIONS USED FOR
PURPOSES OF STATEMENT OF FINANCIAL STANDARDS NO. 87) DID NOT, AS OF THE DATE OF
THE MOST RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED THE FAIR
MARKET VALUE OF THE ASSETS OF ALL SUCH UNDERFUNDED PLANS.


 


SECTION 4.11.        OWNERSHIP OF PROPERTY.


 


(A)           EACH MEMBER OF THE CONSOLIDATED GROUP HAS GOOD TITLE TO, OR VALID
LEASEHOLD INTERESTS IN, ALL OF ITS REAL AND PERSONAL PROPERTY MATERIAL TO THE
OPERATION OF ITS BUSINESS, INCLUDING ALL SUCH PROPERTIES REFLECTED IN THE MOST
RECENT AUDITED CONSOLIDATED BALANCE SHEET OF THE CONSOLIDATED GROUP REFERRED TO
IN SECTION 4.4 OR PURPORTED TO HAVE BEEN ACQUIRED BY ANY MEMBER OF THE
CONSOLIDATED GROUP AFTER SAID DATE (EXCEPT AS SOLD OR OTHERWISE DISPOSED OF IN
THE ORDINARY COURSE OF BUSINESS), IN EACH CASE FREE AND CLEAR OF LIENS
PROHIBITED BY THIS AGREEMENT.  ALL LEASES THAT INDIVIDUALLY OR IN THE AGGREGATE
ARE MATERIAL TO THE BUSINESS OR OPERATIONS OF ANY MEMBER OF THE CONSOLIDATED
GROUP ARE VALID AND SUBSISTING AND ARE IN FULL FORCE.


 


(B)           EACH MEMBER OF THE CONSOLIDATED GROUP OWNS, OR IS LICENSED, OR
OTHERWISE HAS THE RIGHT, TO USE, ALL PATENTS, TRADEMARKS, SERVICE MARKS, TRADE
NAMES, COPYRIGHTS AND OTHER INTELLECTUAL PROPERTY MATERIAL TO ITS BUSINESS, FREE
FROM BURDENSOME RESTRICTIONS OR INFRINGEMENTS, AND THE USE THEREOF BY ANY MEMBER
OF THE CONSOLIDATED GROUP DOES NOT INFRINGE IN ANY MATERIAL RESPECT ON THE
RIGHTS OF ANY OTHER PERSON.


 


(C)           THE PROPERTIES OF EACH MEMBER OF THE CONSOLIDATED GROUP ARE
INSURED WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES WHICH ARE NOT
AFFILIATES OF ANY MEMBER OF THE CONSOLIDATED GROUP, IN SUCH AMOUNTS WITH SUCH
DEDUCTIBLES AND COVERING SUCH RISKS AS ARE CUSTOMARILY CARRIED BY COMPANIES
ENGAGED IN SIMILAR BUSINESSES AND OWNING SIMILAR PROPERTIES IN LOCALITIES WHERE
ANY MEMBER OF THE CONSOLIDATED GROUP OPERATES.


 


SECTION 4.12.        DISCLOSURE.  EACH MEMBER OF THE CONSOLIDATED GROUP HAS
DISCLOSED TO THE LENDERS ALL AGREEMENTS, INSTRUMENTS, AND CORPORATE OR OTHER
RESTRICTIONS TO WHICH EACH MEMBER OF THE CONSOLIDATED GROUP IS SUBJECT, AND ALL
OTHER MATTERS KNOWN TO ANY OF THEM, THAT, INDIVIDUALLY OR IN THE AGGREGATE,
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NEITHER
THE EXECUTIVE SUMMARY NOR ANY OF THE REPORTS (INCLUDING WITHOUT LIMITATION ALL
REPORTS THAT ANY MEMBER OF THE CONSOLIDATED GROUP IS REQUIRED TO FILE, IF ANY,
WITH THE SECURITIES AND EXCHANGE COMMISSION), FINANCIAL STATEMENTS, CERTIFICATES
OR OTHER INFORMATION FURNISHED BY OR ON BEHALF OF THE BORROWER TO THE
ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THE NEGOTIATION OR
SYNDICATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR DELIVERED HEREUNDER
OR THEREUNDER (AS MODIFIED OR SUPPLEMENTED BY ANY OTHER INFORMATION SO
FURNISHED) CONTAINS ANY MATERIAL


 

52

--------------------------------------------------------------------------------


 


MISSTATEMENT OF FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, TAKEN AS A WHOLE, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING.


 


SECTION 4.13.        LABOR RELATIONS.  THERE ARE NO STRIKES, LOCKOUTS OR OTHER
MATERIAL LABOR DISPUTES OR GRIEVANCES AGAINST ANY MEMBER OF THE CONSOLIDATED
GROUP, OR, TO THE KNOWLEDGE OF THE LOAN PARTIES, THREATENED AGAINST OR AFFECTING
ANY MEMBER OF THE CONSOLIDATED GROUP, AND NO SIGNIFICANT UNFAIR LABOR PRACTICE,
CHARGES OR GRIEVANCES ARE PENDING AGAINST ANY MEMBER OF THE CONSOLIDATED GROUP,
OR TO THE KNOWLEDGE OF THE LOAN PARTIES, THREATENED AGAINST ANY OF THEM BEFORE
ANY GOVERNMENTAL AUTHORITY.  ALL PAYMENTS DUE FROM ANY MEMBER OF THE
CONSOLIDATED GROUP PURSUANT TO THE PROVISIONS OF ANY COLLECTIVE BARGAINING
AGREEMENT HAVE BEEN PAID OR ACCRUED AS A LIABILITY ON THE BOOKS OF THE
APPLICABLE MEMBER OF THE CONSOLIDATED GROUP, EXCEPT WHERE THE FAILURE TO DO SO
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 4.14.        SUBSIDIARIES.  SCHEDULE 4.14 SETS FORTH THE NAME OF, THE
OWNERSHIP INTEREST OF THE BORROWER IN, THE JURISDICTION OF INCORPORATION OR
ORGANIZATION OF, AND THE TYPE OF, EACH SUBSIDIARY AND IDENTIFIES EACH SUBSIDIARY
THAT IS A SUBSIDIARY LOAN PARTY, IN EACH CASE AS OF THE CLOSING DATE.  THE
BORROWER IS A WHOLLY OWNED SUBSIDIARY OF THE PARENT GUARANTOR.


 


SECTION 4.15.        INSOLVENCY.  AFTER GIVING EFFECT TO THE EXECUTION AND
DELIVERY OF THE LOAN DOCUMENTS, THE MAKING OF THE LOANS UNDER THIS AGREEMENT, NO
MEMBER OF THE CONSOLIDATED GROUP WILL BE “INSOLVENT,” WITHIN THE MEANING OF SUCH
TERM AS DEFINED IN § 101 OF TITLE 11 OF THE UNITED STATES CODE, AS AMENDED FROM
TIME TO TIME, OR BE UNABLE TO PAY ITS DEBTS GENERALLY AS SUCH DEBTS BECOME DUE,
OR HAVE AN UNREASONABLY SMALL CAPITAL TO ENGAGE IN ANY BUSINESS OR TRANSACTION,
WHETHER CURRENT OR CONTEMPLATED.


 


SECTION 4.16.        OFAC.  NO LOAN PARTY (I) IS A PERSON WHOSE PROPERTY OR
INTEREST IN PROPERTY IS BLOCKED OR SUBJECT TO BLOCKING PURSUANT TO SECTION 1 OF
EXECUTIVE ORDER 13224 OF SEPTEMBER 23, 2001 BLOCKING PROPERTY AND PROHIBITING
TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO COMMIT, OR SUPPORT TERRORISM
(66 FED. REG. 49079 (2001)), (II) ENGAGES IN ANY DEALINGS OR TRANSACTIONS
PROHIBITED BY SECTION 2 OF SUCH EXECUTIVE ORDER, OR IS OTHERWISE ASSOCIATED WITH
ANY SUCH PERSON IN ANY MANNER VIOLATIVE OF SECTION 2, OR (III) IS A PERSON ON
THE LIST OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS OR SUBJECT TO THE
LIMITATIONS OR PROHIBITIONS UNDER ANY OTHER U.S. DEPARTMENT OF TREASURY’S OFFICE
OF FOREIGN ASSETS CONTROL REGULATION OR EXECUTIVE ORDER.


 


SECTION 4.17.        PATRIOT ACT.  EACH MEMBER OF THE CONSOLIDATED GROUP IS IN
COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH THE (I) THE TRADING WITH THE ENEMY
ACT, AS AMENDED, AND EACH OF THE FOREIGN ASSETS CONTROL REGULATIONS OF THE
UNITED STATES TREASURY DEPARTMENT (31 CFR, SUBTITLE B, CHAPTER V, AS AMENDED)
AND ANY OTHER ENABLING LEGISLATION OR EXECUTIVE ORDER RELATING THERETO, AND (II)
THE UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO
INTERCEPT AND OBSTRUCT TERRORISM (USA PATRIOT ACT OF 2001).  NO PART OF THE
PROCEEDS OF THE LOANS WILL BE USED, DIRECTLY OR INDIRECTLY, FOR ANY PAYMENTS TO
ANY GOVERNMENTAL OFFICIAL OR EMPLOYEE, POLITICAL PARTY, OFFICIAL OF A POLITICAL
PARTY, CANDIDATE FOR POLITICAL OFFICE, OR ANYONE ELSE ACTING IN AN OFFICIAL
CAPACITY, IN ORDER TO OBTAIN, RETAIN OR DIRECT BUSINESS OR OBTAIN ANY


 

53

--------------------------------------------------------------------------------


 


IMPROPER ADVANTAGE, IN VIOLATION OF THE UNITED STATES FOREIGN CORRUPT PRACTICES
ACT OF 1977, AS AMENDED.


 


ARTICLE 5

AFFIRMATIVE COVENANTS


 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

 


SECTION 5.1.           FINANCIAL STATEMENTS AND OTHER INFORMATION.  THE BORROWER
WILL DELIVER TO THE ADMINISTRATIVE AGENT AND EACH LENDER:


 


(A)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 90 DAYS AFTER THE END
OF EACH FISCAL YEAR OF BORROWER, A COPY OF THE ANNUAL AUDITED REPORT FOR SUCH
FISCAL YEAR FOR THE CONSOLIDATED GROUP, CONTAINING A CONSOLIDATED AND
CONSOLIDATING BALANCE SHEET OF THE CONSOLIDATED GROUP AS OF THE END OF SUCH
FISCAL YEAR AND THE RELATED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME,
STOCKHOLDERS’ EQUITY AND CASH FLOWS (TOGETHER WITH ALL FOOTNOTES THERETO) OF THE
CONSOLIDATED GROUP FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE
DETAIL AND REPORTED ON, AND CERTIFIED BY, PRICEWATERHOUSECOOPERS OR OTHER
INDEPENDENT PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING (WITHOUT A
“GOING CONCERN” OR LIKE QUALIFICATION, EXCEPTION OR EXPLANATION AND WITHOUT ANY
QUALIFICATION OR EXCEPTION AS TO SCOPE OF SUCH AUDIT) TO THE EFFECT THAT SUCH
FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL
CONDITION AND THE RESULTS OF OPERATIONS OF THE CONSOLIDATED GROUP FOR SUCH
FISCAL YEAR ON A CONSOLIDATED AND CONSOLIDATING BASIS IN ACCORDANCE WITH GAAP
AND THAT THE EXAMINATION BY SUCH ACCOUNTANTS IN CONNECTION WITH SUCH
CONSOLIDATED AND CONSOLIDATING FINANCIAL STATEMENTS HAS BEEN MADE IN ACCORDANCE
WITH GENERALLY ACCEPTED AUDITING STANDARDS;


 


(B)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 45 DAYS AFTER THE END
OF EACH FISCAL QUARTER OF THE BORROWER, AN UNAUDITED CONSOLIDATED AND
CONSOLIDATING BALANCE SHEET OF THE CONSOLIDATED GROUP AS OF THE END OF SUCH
FISCAL QUARTER AND THE RELATED UNAUDITED CONSOLIDATED AND CONSOLIDATING
STATEMENTS OF IN­COME AND CASH FLOWS OF THE CONSOLIDATED GROUP FOR SUCH FISCAL
QUARTER AND THE THEN ELAPSED PORTION OF SUCH FISCAL YEAR, SETTING FORTH IN EACH
CASE IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING QUARTER AND THE
CORRESPONDING PORTION OF BORROWER’S PREVIOUS FISCAL YEAR;


 


(C)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN CLAUSES (A) AND (B) ABOVE, A COMPLIANCE CERTIFICATE SIGNED BY THE
PRINCIPAL EXECUTIVE OFFICER AND THE PRINCIPAL FINANCIAL OFFICER OF THE BORROWER;


 


(D)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN CLAUSE (A) ABOVE, A CERTIFICATE OF THE ACCOUNTING FIRM THAT
REPORTED ON SUCH FINANCIAL STATEMENTS STATING WHETHER THEY OBTAINED ANY
KNOWLEDGE DURING THE COURSE OF THEIR EXAMINATION OF SUCH FINANCIAL STATEMENTS OF
ANY DEFAULT OR EVENT OF DEFAULT (WHICH CERTIFICATE MAY BE LIMITED TO THE EXTENT
REQUIRED BY ACCOUNTING RULES OR GUIDELINES);


 


54

--------------------------------------------------------------------------------



 


(E)           PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL
PERIODIC AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION, OR ANY GOVERNMENTAL AUTHORITY SUCCEEDING TO
ANY OR ALL FUNCTIONS OF SAID COMMISSION, OR WITH ANY NATIONAL SECURITIES
EXCHANGE, OR DISTRIBUTED BY ANY MEMBER OF THE CONSOLIDATED GROUP TO ITS
SHAREHOLDERS GENERALLY, AS THE CASE MAY BE; AND


 


(F)            PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION
REGARDING THE RESULTS OF OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF
ANY MEMBER OF THE CONSOLIDATED GROUP AS THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY REASONABLY REQUEST.


 


SECTION 5.2.           NOTICES OF MATERIAL EVENTS.  THE BORROWER WILL FURNISH TO
THE ADMINISTRATIVE AGENT AND EACH LENDER PROMPT WRITTEN NOTICE OF THE FOLLOWING:


 


(A)           THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;


 


(B)           THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING BY OR
BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST OR, TO THE KNOWLEDGE OF
THE BORROWER, AFFECTING ANY MEMBER OF THE CONSOLIDATED GROUP WHICH, IF ADVERSELY
DETERMINED, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


 


(C)           THE OCCURRENCE OF ANY EVENT OR ANY OTHER DEVELOPMENT BY WHICH THE
ANY MEMBER OF THE CONSOLIDATED GROUP (I) FAILS TO COMPLY WITH ANY ENVIRONMENTAL
LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL
REQUIRED UNDER ANY ENVIRONMENTAL LAW, (II) BECOMES SUBJECT TO ANY ENVIRONMENTAL
LIABILITY, (III) RECEIVES NOTICE OF ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL
LIABILITY, OR (IV) BECOMES AWARE OF ANY BASIS FOR ANY ENVIRONMENTAL LIABILITY
AND IN EACH OF THE PRECEDING CLAUSES, WHICH INDIVIDUALLY OR IN THE AGGREGATE,
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


 


(D)           THE OCCURRENCE OF ANY ERISA EVENT THAT ALONE, OR TOGETHER WITH ANY
OTHER ERISA EVENTS THAT HAVE OCCURRED RESULTS IN, OR COULD REASONABLY BE
EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT;


 


(E)           THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT, OR THE RECEIPT
BY ANY MEMBER OF THE CONSOLIDATED GROUP OF ANY WRITTEN NOTICE OF AN ALLEGED
DEFAULT OR EVENT OF DEFAULT, RESPECT OF ANY MATERIAL INDEBTEDNESS; AND


 


(F)            ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE
EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.


 


(G)           EACH NOTICE DELIVERED UNDER THIS SECTION SHALL BE ACCOMPANIED BY A
WRITTEN STATEMENT OF A RESPONSIBLE OFFICER SETTING FORTH THE DETAILS OF THE
EVENT OR DEVELOPMENT REQUIRING SUCH NOTICE AND ANY ACTION TAKEN OR PROPOSED TO
BE TAKEN WITH RESPECT THERETO.


 


SECTION 5.3.           EXISTENCE; CONDUCT OF BUSINESS.  THE BORROWER WILL CAUSE
EACH MEMBER OF THE CONSOLIDATED GROUP TO DO OR CAUSE TO BE DONE ALL THINGS
NECESSARY TO PRESERVE, RENEW AND MAINTAIN IN FULL FORCE AND EFFECT ITS LEGAL
EXISTENCE AND ITS RESPECTIVE RIGHTS, LICENSES, PERMITS,


 

55

--------------------------------------------------------------------------------


 


PRIVILEGES, FRANCHISES, PATENTS, COPYRIGHTS, TRADEMARKS AND TRADE NAMES MATERIAL
TO THE CONDUCT OF ITS BUSINESS AND WILL CONTINUE TO ENGAGE IN THE SAME BUSINESS
AS PRESENTLY CONDUCTED OR SUCH OTHER BUSINESSES THAT ARE REASONABLY RELATED
THERETO; PROVIDED, THAT NOTHING IN THIS SECTION SHALL PROHIBIT ANY MERGER,
CONSOLIDATION, LIQUIDATION OR DISSOLUTION PERMITTED UNDER SECTION 7.3.


 


SECTION 5.4.           COMPLIANCE WITH LAWS, ETC.  THE BORROWER WILL CAUSE EACH
MEMBER OF THE CONSOLIDATED GROUP TO COMPLY WITH ALL LAWS, RULES, REGULATIONS AND
REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO ITS BUSINESS AND
PROPERTIES, INCLUDING WITHOUT LIMITATION, ALL ENVIRONMENTAL LAWS, ERISA AND
OSHA, EXCEPT WHERE THE FAILURE TO DO SO, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


SECTION 5.5.           PAYMENT OF OBLIGATIONS.  THE BORROWER WILL CAUSE EACH
MEMBER OF THE CONSOLIDATED GROUP TO PAY AND DISCHARGE AT OR BEFORE MATURITY, ALL
OF ITS OBLIGATIONS AND LIABILITIES (INCLUDING WITHOUT LIMITATION ALL TAX
LIABILITIES AND CLAIMS THAT COULD RESULT IN A STATUTORY LIEN) BEFORE THE SAME
SHALL BECOME DELINQUENT OR IN DEFAULT, EXCEPT WHERE (A) THE VALIDITY OR AMOUNT
THEREOF IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, (B) THE
APPLICABLE MEMBER OF THE CONSOLIDATED GROUP HAS SET ASIDE ON ITS BOOKS ADEQUATE
RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH GAAP AND (C) THE FAILURE TO
MAKE PAYMENT PENDING SUCH CONTEST COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.


 


SECTION 5.6.           BOOKS AND RECORDS.  THE BORROWER WILL CAUSE EACH MEMBER
OF THE CONSOLIDATED GROUP TO KEEP PROPER BOOKS OF RECORD AND ACCOUNT IN WHICH
FULL, TRUE AND CORRECT ENTRIES SHALL BE MADE OF ALL DEALINGS AND TRANSACTIONS IN
RELATION TO ITS BUSINESS AND ACTIVITIES TO THE EXTENT NECESSARY TO PREPARE THE
CONSOLIDATED FINANCIAL STATEMENTS OF THE CONSOLIDATED GROUP IN CONFORMITY WITH
GAAP.


 


SECTION 5.7.           VISITATION, INSPECTION, ETC.  THE BORROWER WILL CAUSE
EACH MEMBER OF THE CONSOLIDATED GROUP TO PERMIT ANY REPRESENTATIVE OF THE
ADMINISTRATIVE AGENT OR ANY LENDER, TO VISIT AND INSPECT ITS PROPERTIES, TO
EXAMINE ITS BOOKS AND RECORDS AND TO MAKE COPIES AND TAKE EXTRACTS THEREFROM,
AND TO DISCUSS ITS AFFAIRS, FINANCES AND ACCOUNTS WITH ANY OF ITS OFFICERS AND
WITH ITS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, ALL AT SUCH REASONABLE TIMES
AND AS OFTEN AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST
AFTER REASONABLE PRIOR NOTICE TO THE BORROWER OR OTHER MEMBER OF THE
CONSOLIDATED GROUP; PROVIDED, HOWEVER, IF AN EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING, NO PRIOR NOTICE SHALL BE REQUIRED.


 


SECTION 5.8.           MAINTENANCE OF PROPERTIES; INSURANCE.  THE BORROWER WILL
CAUSE EACH MEMBER OF THE CONSOLIDATED GROUP TO (A) KEEP AND MAINTAIN ALL
PROPERTY MATERIAL TO THE CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND
CONDITION, ORDINARY WEAR AND TEAR EXCEPTED, (B) MAINTAIN WITH FINANCIALLY SOUND
AND REPUTABLE INSURANCE COMPANIES, INSURANCE WITH RESPECT TO ITS PROPERTIES AND
BUSINESS, AND THE PROPERTIES AND BUSINESS OF ITS SUBSIDIARIES, AGAINST LOSS OR
DAMAGE OF THE KINDS CUSTOMARILY INSURED AGAINST BY COMPANIES IN THE SAME OR
SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR LOCATIONS, AND (C) AT ALL
TIMES SHALL NAME ADMINISTRATIVE AGENT AS ADDITIONAL INSURED ON ALL GENERAL
LIABILITY POLICIES OF THE MEMBERS OF THE CONSOLIDATED GROUP.


 

56

--------------------------------------------------------------------------------


 


SECTION 5.9.           USE OF PROCEEDS AND LETTERS OF CREDIT.  THE BORROWER WILL
USE THE PROCEEDS OF ALL LOANS TO REFINANCE EXISTING DEBT ON THE CLOSING DATE, TO
FINANCE WORKING CAPITAL NEEDS, FUND PERMITTED ACQUISITIONS, MAKE PERMITTED
INVESTMENTS AND STOCK REPURCHASES, AND FOR OTHER GENERAL CORPORATE PURPOSES OF
THE BORROWER AND ITS SUBSIDIARIES.  NO PART OF THE PROCEEDS OF ANY LOAN WILL BE
USED, WHETHER DIRECTLY OR INDIRECTLY, FOR ANY PURPOSE THAT WOULD VIOLATE ANY
RULE OR REGULATION OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM,
INCLUDING REGULATIONS T, U OR X.  ALL LETTERS OF CREDIT WILL BE USED FOR GENERAL
CORPORATE PURPOSES.


 


SECTION 5.10.        ADDITIONAL SUBSIDIARIES.


 


(A)           IF ANY DOMESTIC SUBSIDIARY BECOMES A MATERIAL SUBSIDIARY AFTER THE
CLOSING DATE, OR ANY MATERIAL SUBSIDIARY IS ACQUIRED OR FORMED AFTER THE CLOSING
DATE, THE BORROWER WILL, WITHIN TEN (10) BUSINESS DAYS AFTER ANY SUCH SUBSIDIARY
BECOMES A MATERIAL SUBSIDIARY, OR SUCH MATERIAL SUBSIDIARY IS ACQUIRED OR
FORMED, NOTIFY THE ADMINISTRATIVE AGENT AND THE LENDERS THEREOF AND WILL (I)
CAUSE SUCH MATERIAL SUBSIDIARY, IF IT IS A DOMESTIC SUBSIDIARY, TO BECOME A
SUBSIDIARY LOAN PARTY AND DELIVER WITH THE SUBSIDIARY LOAN GUARANTY, SUPPORTING
RESOLUTIONS, INCUMBENCY CERTIFICATES, CORPORATE FORMATION AND ORGANIZATIONAL
DOCUMENTATION AND OPINIONS OF COUNSEL AS THE AGENT MAY REASONABLY REQUEST, AND
(II) DELIVER STOCK CERTIFICATES AND RELATED PLEDGE AGREEMENTS OR PLEDGE JOINDER
AGREEMENTS EVIDENCING THE PLEDGE OF 100% OF THE CAPITAL STOCK OF SUCH DOMESTIC
SUBSIDIARY, TOGETHER WITH UNDATED STOCK OR OTHER TRANSFER POWERS EXECUTED IN
BLANK.


 


(B)           IF, AT ANY TIME, THE AGGREGATE REVENUE OR ASSETS (ON A
NON-CONSOLIDATED BASIS) OF THE BORROWER AND THOSE SUBSIDIARIES THAT ARE THEN
SUBSIDIARY LOAN PARTIES ARE LESS THAN THE AGGREGATE SUBSIDIARY THRESHOLD, THEN
THE BORROWER SHALL CAUSE ONE OR MORE OTHER SUBSIDIARIES TO BECOME ADDITIONAL
SUBSIDIARY LOAN PARTIES, AS PROVIDED IN THIS SECTION 5.10, WITHIN TEN (10)
BUSINESS DAYS AFTER SUCH REVENUES OR ASSETS BECOME LESS THAN THE AGGREGATE
SUBSIDIARY THRESHOLD SO THAT AFTER INCLUDING THE REVENUE OR ASSETS OF ANY SUCH
ADDITIONAL SUBSIDIARY LOAN PARTIES, THE AGGREGATE REVENUE OR ASSETS (ON A
NON-CONSOLIDATED BASIS) OF THE BORROWER AND ALL SUCH SUBSIDIARY LOAN PARTIES
WOULD EQUAL OR EXCEED THE AGGREGATE SUBSIDIARY THRESHOLD.


 


(C)           IF AT ANY TIME, ANY FOREIGN SUBSIDIARY OF THE BORROWER BECOMES A
MATERIAL  SUBSIDIARY OF THE BORROWER, THE BORROWER SHALL PROMPTLY (I) NOTIFY THE
ADMINISTRATIVE AGENT THEREOF, AND SHALL PROMPTLY (AND IN ANY EVENT WITHIN 30
DAYS) DELIVER STOCK CERTIFICATES AND RELATED PLEDGE AGREEMENTS OR PLEDGE JOINDER
AGREEMENTS EVIDENCING THE PLEDGE OF 66% OF THE VOTING STOCK OF SUCH FOREIGN
SUBSIDIARY TO THE EXTENT SUCH VOTING STOCK IS OWNED BY THE BORROWER OR A
DOMESTIC SUBSIDIARY, IN EACH CASE TOGETHER WITH UNDATED STOCK OR OTHER TRANSFER
POWERS EXECUTED IN BLANK, AND (II) DELIVER WITH SUCH PLEDGE AGREEMENTS OR PLEDGE
JOINDER AGREEMENTS SUPPORTING RESOLUTIONS, INCUMBENCY CERTIFICATES, CORPORATE
FORMATION AND ORGANIZATIONAL DOCUMENTATION AND OPINIONS OF COUNSEL AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 


(D)           THE BORROWER MAY ELECT AT ANY TIME TO HAVE ANY SUBSIDIARY BECOME
AN ADDITIONAL SUBSIDIARY LOAN PARTY AS PROVIDED IN THIS SECTION 5.10.


 


57

--------------------------------------------------------------------------------



 


(E)           UPON THE OCCURRENCE AND DURING THE CONTINUATION OF ANY EVENT OF
DEFAULT, IF THE REQUIRED LENDERS SO DIRECT, THE BORROWER SHALL (I) CAUSE ALL OF
ITS SUBSIDIARIES TO BECOME ADDITIONAL SUBSIDIARY LOAN PARTIES, AS PROVIDED IN
THIS SECTION 5.10, WITHIN TEN (10) BUSINESS DAYS AFTER THE BORROWER’S RECEIPT OF
WRITTEN CONFIRMATION OF SUCH DIRECTION FROM THE ADMINISTRATIVE AGENT.


 


(F)            A SUBSIDIARY SHALL BECOME AN ADDITIONAL SUBSIDIARY LOAN PARTY BY
EXECUTING AND DELIVERING TO THE ADMINISTRATIVE AGENT A SUBSIDIARY GUARANTY
SUPPLEMENT, ACCOMPANIED BY (I) ALL OTHER LOAN DOCUMENTS RELATED THERETO,
(II) CERTIFIED COPIES OF CERTIFICATES OR ARTICLES OF INCORPORATION OR
ORGANIZATION, BY-LAWS, MEMBERSHIP OPERATING AGREEMENTS, AND OTHER ORGANIZATIONAL
DOCUMENTS, APPROPRIATE AUTHORIZING RESOLUTIONS OF THE BOARD OF DIRECTORS OF SUCH
SUBSIDIARIES, AND OPINIONS OF COUNSEL COMPARABLE TO THOSE DELIVERED PURSUANT TO
SECTION 3.1, AND (III) SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST.  NO SUBSIDIARY THAT BECOMES A SUBSIDIARY LOAN PARTY SHALL
THEREAFTER CEASE TO BE A SUBSIDIARY LOAN PARTY OR BE ENTITLED TO BE RELEASED OR
DISCHARGED FROM ITS OBLIGATIONS UNDER THE SUBSIDIARY GUARANTY AGREEMENT.


 


ARTICLE 6

FINANCIAL COVENANTS


 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

 


SECTION 6.1.           LEVERAGE RATIO.  THE BORROWER SHALL MAINTAIN AT ALL TIMES
A LEVERAGE RATIO OF NOT GREATER THAN 2.00:1.00.


 


SECTION 6.2.           FIXED CHARGE COVERAGE RATIO.  THE BORROWER WILL MAINTAIN,
AS OF THE END OF EACH FISCAL QUARTER, COMMENCING WITH THE FISCAL QUARTER ENDING
SEPTEMBER 30, 2004, A FIXED CHARGE COVERAGE RATIO OF NOT LESS THAN 1.75:1.00:


 


SECTION 6.3.           MINIMUM ASSET COVERAGE RATIO.  THE BORROWER SHALL AT ALL
TIMES MAINTAIN A MINIMUM ASSET COVERAGE RATIO OF NOT LESS THAN 1.50:1.00.


 


ARTICLE 7

NEGATIVE COVENANTS


 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:

 


SECTION 7.1.           INDEBTEDNESS AND PREFERRED EQUITY.  THE BORROWER WILL NOT
CAUSE OR PERMIT ANY MEMBER OF THE CONSOLIDATED GROUP TO CREATE, INCUR, ASSUME OR
SUFFER TO EXIST ANY INDEBTEDNESS, EXCEPT:


 


(A)           INDEBTEDNESS CREATED PURSUANT TO THE LOAN DOCUMENTS;


 


58

--------------------------------------------------------------------------------



 


(B)           INDEBTEDNESS OF THE CONSOLIDATED GROUP EXISTING ON THE DATE HEREOF
AND SET FORTH ON SCHEDULE 7.1 AND EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY
SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF
(IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH EXTENSION, RENEWAL OR REPLACEMENT)
OR SHORTEN THE MATURITY OR THE WEIGHTED AVERAGE LIFE THEREOF;


 


(C)           INDEBTEDNESS OF ANY MEMBER OF THE CONSOLIDATED GROUP INCURRED TO
FINANCE THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR CAPITAL
ASSETS, INCLUDING CAPITAL LEASE OBLIGATIONS, AND ANY INDEBTEDNESS ASSUMED IN
CONNECTION WITH THE ACQUISITION OF ANY SUCH ASSETS OR SECURED BY A LIEN ON ANY
SUCH ASSETS PRIOR TO THE ACQUISITION THEREOF; PROVIDED, THAT SUCH INDEBTEDNESS
IS INCURRED PRIOR TO OR WITHIN 90 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION
OF SUCH CONSTRUCTION OR IMPROVEMENTS OR EXTENSIONS, RENEWALS, AND REPLACEMENTS
OF ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF (IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH EXTENSION, RENEWAL OR
REPLACEMENT) OR SHORTEN THE MATURITY OR THE WEIGHTED AVERAGE LIFE THEREOF;
PROVIDED FURTHER, THAT THE AGGREGATE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS DOES
NOT EXCEED $2,000,000 AT ANY TIME OUTSTANDING;


 


(D)           INDEBTEDNESS OF THE BORROWER OWING TO ANY SUBSIDIARY AND OF ANY
SUBSIDIARY OWING TO THE BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED, THAT ANY
SUCH INDEBTEDNESS THAT IS OWED TO A SUBSIDIARY THAT IS NOT A SUBSIDIARY LOAN
PARTY SHALL BE SUBJECT TO SECTION 7.4;


 


(E)           GUARANTEES BY THE BORROWER OF INDEBTEDNESS OF ANY SUBSIDIARY AND
BY ANY SUBSIDIARY OF INDEBTEDNESS OF THE BORROWER OR ANY OTHER SUBSIDIARY;
PROVIDED, THAT GUARANTEES BY ANY LOAN PARTY OF INDEBTEDNESS OF ANY SUBSIDIARY
THAT IS NOT A SUBSIDIARY LOAN PARTY SHALL BE SUBJECT TO SECTION 7.4;


 


(F)            INDEBTEDNESS OF ANY PERSON WHICH BECOMES A SUBSIDIARY AFTER THE
DATE OF THIS AGREEMENT; PROVIDED, THAT (I) SUCH INDEBTEDNESS EXISTS AT THE TIME
THAT SUCH PERSON BECOMES A SUBSIDIARY AND IS NOT CREATED IN CONTEMPLATION OF OR
IN CONNECTION WITH SUCH PERSON BECOMING A SUBSIDIARY AND (II) THE AGGREGATE
PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS PERMITTED HEREUNDER SHALL NOT EXCEED
$5,000,000 OUTSTANDING AT ANY TIME;


 


(G)           INDEBTEDNESS IN RESPECT OF HEDGING OBLIGATIONS PERMITTED BY
SECTION 7.10;


 


(H)           INDEBTEDNESS BY THE BORROWER IN RESPECT OF ANY GUARANTY OF THE
EMPLOYEE STOCK LOANS NOT TO EXCEED AN AGGREGATE PRINCIPAL AMOUNT OF $360,000;
AND


 


(I)            OTHER UNSECURED INDEBTEDNESS OF THE BORROWER OR ITS SUBSIDIARIES
IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $15,000,000 AT ANY TIME
OUTSTANDING.


 

The Borrower will not cause or permit any member of the Consolidated Group to
issue any preferred stock or other preferred equity interests that (i) matures
or is mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is or may become redeemable or repurchaseable by any member of the
Consolidated Group at the option of the holder thereof, in whole or in part or
(iii) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or preferred stock or any other preferred equity interests
described in this

 

59

--------------------------------------------------------------------------------


 

paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the first
anniversary of the Revolving Commitment Termination Date.

 


SECTION 7.2.           NEGATIVE PLEDGE.  THE BORROWER WILL NOT CAUSE OR PERMIT
ANY MEMBER OF THE CONSOLIDATED GROUP TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST
ANY LIEN ON ANY OF ITS ASSETS OR PROPERTY NOW OWNED OR HEREAFTER ACQUIRED OR,
EXCEPT:


 


(A)           PERMITTED ENCUMBRANCES;


 


(B)           ANY LIENS CREATED PURSUANT TO THE LOAN DOCUMENTS;


 


(C)           ANY LIENS ON ANY PROPERTY OR ASSET OF ANY MEMBER OF THE
CONSOLIDATED GROUP EXISTING ON THE CLOSING DATE SET FORTH ON SCHEDULE 7.2;
PROVIDED, THAT SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF SUCH
MEMBER;


 


(D)           PURCHASE MONEY LIENS UPON OR IN ANY FIXED OR CAPITAL ASSETS TO
SECURE THE PURCHASE PRICE OR THE COST OF CONSTRUCTION OR IMPROVEMENT OF SUCH
FIXED OR CAPITAL ASSETS OR TO SECURE INDEBTEDNESS INCURRED SOLELY FOR THE
PURPOSE OF FINANCING THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF SUCH FIXED
OR CAPITAL ASSETS (INCLUDING LIENS SECURING ANY CAPITAL LEASE OBLIGATIONS);
PROVIDED, THAT (I) SUCH LIEN SECURES INDEBTEDNESS PERMITTED BY SECTION 7.1(C),
(II) SUCH LIEN ATTACHES TO SUCH ASSET CONCURRENTLY OR WITHIN 90 DAYS AFTER THE
ACQUISITION, IMPROVEMENT OR COMPLETION OF THE CONSTRUCTION THEREOF; (III) SUCH
LIEN DOES NOT EXTEND TO ANY OTHER ASSET; AND (IV) THE INDEBTEDNESS SECURED
THEREBY DOES NOT EXCEED THE COST OF ACQUIRING, CONSTRUCTING OR IMPROVING SUCH
FIXED OR CAPITAL ASSETS; AND


 


(E)           EXTENSIONS, RENEWALS, OR REPLACEMENTS OF ANY LIEN REFERRED TO IN
PARAGRAPHS (A) THROUGH (C) OF THIS SECTION; PROVIDED, THAT THE PRINCIPAL AMOUNT
OF THE INDEBTEDNESS SECURED THEREBY IS NOT INCREASED AND THAT ANY SUCH
EXTENSION, RENEWAL OR REPLACEMENT IS LIMITED TO THE ASSETS ORIGINALLY ENCUMBERED
THEREBY.


 


SECTION 7.3.           FUNDAMENTAL CHANGES.


 


(A)           THE BORROWER WILL NOT CAUSE OR PERMIT ANY MEMBER OF THE
CONSOLIDATED GROUP TO MERGE INTO OR CONSOLIDATE INTO ANY OTHER PERSON, OR PERMIT
ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT, OR SELL, LEASE, TRANSFER
OR OTHERWISE DISPOSE OF (IN A SINGLE TRANSACTION OR A SERIES OF TRANSACTIONS)
ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (IN EACH CASE, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED) OR ALL OR SUBSTANTIALLY ALL OF THE STOCK OF ANY OF ITS
SUBSIDIARIES (IN EACH CASE, WHETHER NOW OWNED OR HEREAFTER ACQUIRED) OR
LIQUIDATE OR DISSOLVE; PROVIDED, THAT IF AT THE TIME THEREOF AND IMMEDIATELY
AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING (I) THE BORROWER OR ANY SUBSIDIARY MAY MERGE WITH A PERSON IF
THE BORROWER (OR SUCH SUBSIDIARY IF THE BORROWER IS NOT A PARTY TO SUCH MERGER)
IS THE SURVIVING PERSON, (II) ANY SUBSIDIARY MAY MERGE INTO ANOTHER SUBSIDIARY;
PROVIDED, THAT IF ANY PARTY TO SUCH MERGER IS A SUBSIDIARY LOAN PARTY, THE
SUBSIDIARY LOAN PARTY SHALL BE THE SURVIVING PERSON, (III) ANY SUBSIDIARY MAY
SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS TO THE BORROWER OR TO A SUBSIDIARY LOAN PARTY AND (IV) ANY SUBSIDIARY
(OTHER THAN A SUBSIDIARY LOAN PARTY) MAY LIQUIDATE OR DISSOLVE IF THE BORROWER
DETERMINES IN GOOD FAITH THAT


 


60

--------------------------------------------------------------------------------



 


SUCH LIQUIDATION OR DISSOLUTION IS IN THE BEST INTERESTS OF THE BORROWER AND IS
NOT MATERIALLY DISADVANTAGEOUS TO THE LENDERS; PROVIDED, THAT ANY SUCH MERGER
INVOLVING A PERSON THAT IS NOT A WHOLLY-OWNED SUBSIDIARY IMMEDIATELY PRIOR TO
SUCH MERGER SHALL NOT BE PERMITTED UNLESS ALSO PERMITTED BY SECTION 7.4.


 


(B)           THE BORROWER WILL NOT CAUSE OR PERMIT ANY MEMBER OF THE
CONSOLIDATED GROUP TO ENGAGE IN ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE
CONDUCTED BY THE CONSOLIDATED GROUP ON THE DATE HEREOF AND BUSINESSES REASONABLY
RELATED THERETO.


 


SECTION 7.4.           INVESTMENTS, LOANS, ETC.  THE BORROWER WILL NOT CAUSE OR
PERMIT ANY MEMBER OF THE CONSOLIDATED GROUP TO PURCHASE, HOLD OR ACQUIRE
(INCLUDING PURSUANT TO ANY MERGER WITH ANY PERSON THAT WAS NOT A WHOLLY-OWNED
SUBSIDIARY PRIOR TO SUCH MERGER), ANY COMMON STOCK, EVIDENCE OF INDEBTEDNESS OR
OTHER SECURITIES (INCLUDING ANY OPTION, WARRANT, OR OTHER RIGHT TO ACQUIRE ANY
OF THE FOREGOING) OF, MAKE OR PERMIT TO EXIST ANY LOANS OR ADVANCES TO,
GUARANTEE ANY OBLIGATIONS OF, OR MAKE OR PERMIT TO EXIST ANY INVESTMENT OR ANY
OTHER INTEREST IN, ANY OTHER PERSON (ALL OF THE FOREGOING BEING COLLECTIVELY
CALLED “INVESTMENTS”), OR PURCHASE OR OTHERWISE ACQUIRE (IN ONE TRANSACTION OR A
SERIES OF TRANSACTIONS) ANY ASSETS OF ANY OTHER PERSON THAT CONSTITUTE A
BUSINESS UNIT, OR CREATE OR FORM ANY SUBSIDIARY, EXCEPT:


 


(A)           INVESTMENTS (OTHER THAN PERMITTED INVESTMENTS) EXISTING ON THE
DATE HEREOF AND SET FORTH ON SCHEDULE 7.4 (INCLUDING INVESTMENTS IN
SUBSIDIARIES) AND EXTENSIONS AND RENEWALS THEREOF;


 


(B)           PERMITTED INVESTMENTS;


 


(C)           GUARANTEES CONSTITUTING INDEBTEDNESS PERMITTED BY SECTION 7.1;
PROVIDED, THAT THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS OF SUBSIDIARIES
THAT ARE NOT SUBSIDIARY LOAN PARTIES THAT IS GUARANTEED BY ANY LOAN PARTY SHALL
BE SUBJECT TO THE LIMITATION SET FORTH IN CLAUSE (D) HEREOF;


 


(D)           INVESTMENTS MADE BY THE BORROWER IN OR TO ANY SUBSIDIARY AND BY
ANY SUBSIDIARY TO THE BORROWER OR IN OR TO ANOTHER SUBSIDIARY; PROVIDED, THAT
THE AGGREGATE AMOUNT OF INVESTMENTS BY LOAN PARTIES IN OR TO, AND GUARANTEES BY
LOAN PARTIES OF INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY LOAN
PARTY (INCLUDING ALL SUCH INVESTMENTS AND GUARANTEES EXISTING ON THE CLOSING
DATE) SHALL NOT EXCEED $10,000,000 AT ANY TIME OUTSTANDING;


 


(E)           LOANS OR ADVANCES TO EMPLOYEES, OFFICERS OR DIRECTORS OF THE
BORROWER OR ANY SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS FOR TRAVEL,
RELOCATION AND RELATED EXPENSES; PROVIDED, HOWEVER, THAT THE AGGREGATE AMOUNT OF
ALL SUCH LOANS AND ADVANCES DOES NOT EXCEED $500,000 AT ANY TIME;


 


(F)            HEDGING TRANSACTIONS PERMITTED BY SECTION 7.10;


 


(G)           EMPLOYEE STOCK LOANS IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO
EXCEED $360,000 AT ANY TIME; AND


 


61

--------------------------------------------------------------------------------



 


(H)           OTHER INVESTMENTS WHICH IN THE AGGREGATE DO NOT EXCEED $15,000,000
IN ANY FISCAL YEAR.


 


SECTION 7.5.           RESTRICTED PAYMENTS.  THE BORROWER WILL NOT CAUSE OR
PERMIT ANY MEMBER OF THE CONSOLIDATED GROUP TO DECLARE OR MAKE, OR AGREE TO PAY
OR MAKE, DIRECTLY OR INDIRECTLY, ANY DIVIDEND ON ANY CLASS OF ITS STOCK, OR MAKE
ANY PAYMENT ON ACCOUNT OF, OR SET APART ASSETS FOR A SINKING OR OTHER ANALOGOUS
FUND FOR, THE PURCHASE, REDEMPTION, RETIREMENT, DEFEASANCE OR OTHER ACQUISITION
OF, ANY SHARES OF COMMON STOCK OR INDEBTEDNESS SUBORDINATED TO THE OBLIGATIONS
OF THE BORROWER OR ANY GUARANTEE THEREOF OR ANY OPTIONS, WARRANTS, OR OTHER
RIGHTS TO PURCHASE SUCH COMMON STOCK OR SUCH INDEBTEDNESS, WHETHER NOW OR
HEREAFTER OUTSTANDING (EACH, A “RESTRICTED PAYMENT”), EXCEPT FOR (I) DIVIDENDS
PAYABLE BY THE BORROWER SOLELY IN SHARES OF ANY CLASS OF ITS COMMON STOCK, (II)
RESTRICTED PAYMENTS MADE BY ANY SUBSIDIARY TO THE BORROWER OR TO ANOTHER
SUBSIDIARY, ON AT LEAST A PRO RATA BASIS WITH ANY OTHER SHAREHOLDERS IF SUCH
SUBSIDIARY IS NOT WHOLLY OWNED BY THE BORROWER AND OTHER WHOLLY OWNED
SUBSIDIARIES AND (III) CASH DIVIDENDS AND DISTRIBUTIONS PAID ON THE COMMON STOCK
OF THE BORROWER; PROVIDED, THAT (A) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING AT THE TIME SUCH DIVIDEND OR DISTRIBUTION IS PAID OR
REDEMPTION IS MADE, AND (B) THE AGGREGATE AMOUNT OF ALL SUCH RESTRICTED PAYMENTS
MADE BY THE BORROWER IN ANY FISCAL YEAR DOES NOT EXCEED 25% OF CONSOLIDATED NET
INCOME (IF GREATER THAN $0) EARNED DURING THE IMMEDIATELY PRECEDING FISCAL YEAR;


 


SECTION 7.6.           SALE OF ASSETS.  THE BORROWER WILL NOT CAUSE OR PERMIT
ANY MEMBER OF THE CONSOLIDATED GROUP TO CONVEY, SELL, LEASE, ASSIGN, TRANSFER OR
OTHERWISE DISPOSE OF, ANY OF ITS ASSETS, BUSINESS OR PROPERTY, WHETHER NOW OWNED
OR HEREAFTER ACQUIRED, OR, IN THE CASE OF ANY SUBSIDIARY, ISSUE OR SELL ANY
SHARES OF SUCH SUBSIDIARY’S COMMON STOCK TO ANY PERSON OTHER THAN THE BORROWER
OR ANY WHOLLY OWNED SUBSIDIARY OF THE BORROWER (OR TO QUALIFY DIRECTORS IF
REQUIRED BY APPLICABLE LAW), EXCEPT:


 


(A)           THE SALE OR OTHER DISPOSITION FOR FAIR MARKET VALUE OF OBSOLETE OR
WORN OUT PROPERTY OR OTHER PROPERTY NOT NECESSARY FOR OPERATIONS DISPOSED OF IN
THE ORDINARY COURSE OF BUSINESS;


 


(B)           THE SALE OF INVENTORY AND PERMITTED INVESTMENTS IN THE ORDINARY
COURSE OF BUSINESS; AND


 


(C)           THE SALE OR OTHER DISPOSITION OF SUCH ASSETS IN AN AGGREGATE
AMOUNT NOT TO EXCEED $5,000,000 IN ANY FISCAL YEAR.


 


SECTION 7.7.           TRANSACTIONS WITH AFFILIATES.  THE BORROWER WILL NOT
CAUSE OR PERMIT ANY MEMBER OF THE CONSOLIDATED GROUP TO SELL, LEASE OR OTHERWISE
TRANSFER ANY PROPERTY OR ASSETS TO, OR PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY
PROPERTY OR ASSETS FROM, OR OTHERWISE ENGAGE IN ANY OTHER TRANSACTIONS WITH, ANY
OF ITS AFFILIATES, EXCEPT (A) IN THE ORDINARY COURSE OF BUSINESS AT PRICES AND
ON TERMS AND CONDITIONS NOT LESS FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY
THAN COULD BE OBTAINED ON AN ARM’S-LENGTH BASIS FROM UNRELATED THIRD PARTIES,
(B) TRANSACTIONS BETWEEN OR AMONG THE BORROWER AND ANY SUBSIDIARY LOAN PARTY NOT
INVOLVING ANY OTHER AFFILIATES, (C) ANY


 

62

--------------------------------------------------------------------------------


 


RESTRICTED PAYMENT PERMITTED BY SECTION 7.5 AND (D) PROVISION OF FINANCIAL AND
OTHER SERVICES AND THE SHARING OF KNOW-HOW, TECHNOLOGY AND OFFICE SPACE IN THE
ORDINARY COURSE OF BUSINESS.


 


SECTION 7.8.           RESTRICTIVE AGREEMENTS.  THE BORROWER WILL NOT CAUSE OR
PERMIT ANY MEMBER OF THE CONSOLIDATED GROUP TO DIRECTLY OR INDIRECTLY, ENTER
INTO, INCUR OR PERMIT TO EXIST ANY AGREEMENT THAT PROHIBITS, RESTRICTS OR
IMPOSES ANY CONDITION UPON (A) THE ABILITY OF THE BORROWER OR ANY SUBSIDIARY TO
CREATE, INCUR OR PERMIT ANY LIEN UPON ANY OF ITS ASSETS OR PROPERTIES, WHETHER
NOW OWNED OR HEREAFTER ACQUIRED, OR (B) THE ABILITY OF ANY SUBSIDIARY TO PAY
DIVIDENDS OR OTHER DISTRIBUTIONS WITH RESPECT TO ITS COMMON STOCK, TO MAKE OR
REPAY LOANS OR ADVANCES TO THE BORROWER OR ANY OTHER SUBSIDIARY, TO GUARANTEE
INDEBTEDNESS OF THE BORROWER OR ANY OTHER SUBSIDIARY OR TO TRANSFER ANY OF ITS
PROPERTY OR ASSETS TO THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER; PROVIDED,
THAT THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS OR CONDITIONS IMPOSED BY LAW
OR BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


SECTION 7.9.           SALE AND LEASEBACK TRANSACTIONS.  THE BORROWER WILL NOT
CAUSE OR PERMIT ANY MEMBER OF THE CONSOLIDATED GROUP TO ENTER INTO ANY
ARRANGEMENT, DIRECTLY OR INDIRECTLY, WHEREBY IT SHALL SELL OR TRANSFER ANY
PROPERTY, REAL OR PERSONAL, USED OR USEFUL IN ITS BUSINESS, WHETHER NOW OWNED OR
HEREINAFTER ACQUIRED, AND THEREAFTER RENT OR LEASE SUCH PROPERTY OR OTHER
PROPERTY THAT IT INTENDS TO USE FOR SUBSTANTIALLY THE SAME PURPOSE OR PURPOSES
AS THE PROPERTY SOLD OR TRANSFERRED.


 


SECTION 7.10.        HEDGING TRANSACTIONS.  THE BORROWER WILL NOT CAUSE OR
PERMIT ANY MEMBER OF THE CONSOLIDATED GROUP TO ENTER INTO ANY HEDGING
TRANSACTION, OTHER THAN HEDGING TRANSACTIONS ENTERED INTO IN THE ORDINARY COURSE
OF BUSINESS TO HEDGE OR MITIGATE RISKS TO WHICH THE BORROWER OR ANY SUBSIDIARY
IS EXPOSED IN THE CONDUCT OF ITS BUSINESS OR THE MANAGEMENT OF ITS LIABILITIES. 
SOLELY FOR THE AVOIDANCE OF DOUBT, THE BORROWER ACKNOWLEDGES THAT A HEDGING
TRANSACTION ENTERED INTO FOR SPECULATIVE PURPOSES OR OF A SPECULATIVE NATURE
(WHICH SHALL BE DEEMED TO INCLUDE ANY HEDGING TRANSACTION UNDER WHICH THE
BORROWER OR ANY OF THE SUBSIDIARIES IS OR MAY BECOME OBLIGED TO MAKE ANY PAYMENT
(I) IN CONNECTION WITH THE PURCHASE BY ANY THIRD PARTY OF ANY COMMON STOCK OR
ANY INDEBTEDNESS OR (II) AS A RESULT OF CHANGES IN THE MARKET VALUE OF ANY
COMMON STOCK OR ANY INDEBTEDNESS) IS NOT A HEDGING TRANSACTION ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS TO HEDGE OR MITIGATE RISKS.


 


SECTION 7.11.        AMENDMENT TO MATERIAL DOCUMENTS.  THE BORROWER WILL NOT
CAUSE OR PERMIT ANY MEMBER OF THE CONSOLIDATED GROUP TO AMEND, MODIFY OR WAIVE
ANY OF ITS RIGHTS IN A MANNER MATERIALLY ADVERSE TO THE LENDERS UNDER (A) ITS
CERTIFICATE OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL DOCUMENTS OR (B)
ANY MATERIAL AGREEMENT, IF ANY, DISCLOSED BY THE BORROWER IN FILINGS WITH THE
U.S. SECURITIES AND EXCHANGE COMMISSION.


 


SECTION 7.12.        ACCOUNTING CHANGES.  THE BORROWER WILL NOT CAUSE OR PERMIT
ANY MEMBER OF THE CONSOLIDATED GROUP TO MAKE ANY SIGNIFICANT CHANGE IN
ACCOUNTING TREATMENT OR REPORTING PRACTICES, EXCEPT AS REQUIRED BY GAAP, OR
CHANGE THE FISCAL YEAR OF THE BORROWER OR OF ANY OF ITS SUBSIDIARIES, EXCEPT TO
CHANGE THE FISCAL YEAR OF A SUBSIDIARY TO CONFORM ITS FISCAL YEAR TO THAT OF THE
BORROWER.


 

63

--------------------------------------------------------------------------------


 


ARTICLE 8

EVENTS OF DEFAULT


 


SECTION 8.1.           EVENTS OF DEFAULT.  IF ANY OF THE FOLLOWING EVENTS (EACH
AN “EVENT OF DEFAULT”) SHALL OCCUR:


 


(A)           THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR OF ANY
REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED
FOR PREPAYMENT OR OTHERWISE; OR


 


(B)           THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY FEE
OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT PAYABLE UNDER CLAUSE (A) OF THIS
SECTION 8.1) PAYABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, WHEN AND
AS THE SAME SHALL BECOME DUE AND PAYABLE, AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF THREE (3) BUSINESS DAYS; OR


 


(C)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF
OF ANY MEMBER OF THE CONSOLIDATED GROUP IN OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT (INCLUDING THE SCHEDULES ATTACHED THERETO) AND ANY
AMENDMENTS OR MODIFICATIONS HEREOF OR WAIVERS HEREUNDER, OR IN ANY CERTIFICATE,
REPORT, FINANCIAL STATEMENT OR OTHER DOCUMENT SUBMITTED TO THE ADMINISTRATIVE
AGENT OR THE LENDERS BY ANY LOAN PARTY OR ANY REPRESENTATIVE OF ANY LOAN PARTY
PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL PROVE TO BE INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE OR
SUBMITTED; OR


 


(D)           THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT OR
AGREEMENT CONTAINED IN SECTIONS 5.1, 5.2, 5.3 (WITH RESPECT TO THE BORROWER’S
EXISTENCE) OR ARTICLES 6 OR 7; OR


 


(E)           ONE OR MORE MEMBERS OF THE CONSOLIDATED GROUP SHALL FAIL TO
OBSERVE OR PERFORM ANY COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER
THAN THOSE REFERRED TO IN CLAUSES (A), (B) AND (D) ABOVE) OR ANY OTHER LOAN
DOCUMENT, AND SUCH FAILURE SHALL REMAIN UNREMEDIED FOR 30 DAYS AFTER THE EARLIER
OF (I) ANY OFFICER OF THE BORROWER BECOMES AWARE OF SUCH FAILURE, OR (II) NOTICE
THEREOF SHALL HAVE BEEN GIVEN TO THE BORROWER BY THE ADMINISTRATIVE AGENT OR ANY
LENDER; OR


 


(F)            ONE OR MORE MEMBERS OF THE CONSOLIDATED GROUP (WHETHER AS PRIMARY
OBLIGOR OR AS GUARANTOR OR OTHER SURETY) SHALL FAIL TO PAY ANY PRINCIPAL OF, OR
PREMIUM OR INTEREST ON, ANY MATERIAL INDEBTEDNESS THAT IS OUTSTANDING, WHEN AND
AS THE SAME SHALL BECOME DUE AND PAYABLE (WHETHER AT SCHEDULED MATURITY,
REQUIRED PREPAYMENT, ACCELERATION, DEMAND OR OTHERWISE), AND SUCH FAILURE SHALL
CONTINUE AFTER THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN THE AGREEMENT
OR INSTRUMENT EVIDENCING OR GOVERNING SUCH INDEBTEDNESS; OR ANY OTHER EVENT
SHALL OCCUR OR CONDITION SHALL EXIST UNDER ANY AGREEMENT OR INSTRUMENT RELATING
TO SUCH INDEBTEDNESS AND SHALL CONTINUE AFTER THE APPLICABLE GRACE PERIOD, IF
ANY, SPECIFIED IN SUCH AGREEMENT OR INSTRUMENT, IF THE EFFECT OF SUCH EVENT OR
CONDITION IS TO ACCELERATE, OR PERMIT THE ACCELERATION OF,


 


64

--------------------------------------------------------------------------------



 


THE MATURITY OF SUCH INDEBTEDNESS; OR ANY SUCH INDEBTEDNESS SHALL BE DECLARED TO
BE DUE AND PAYABLE, OR REQUIRED TO BE PREPAID OR REDEEMED (OTHER THAN BY A
REGULARLY SCHEDULED REQUIRED PREPAYMENT OR REDEMPTION), PURCHASED OR DEFEASED,
OR ANY OFFER TO PREPAY, REDEEM, PURCHASE OR DEFEASE SUCH INDEBTEDNESS SHALL BE
REQUIRED TO BE MADE, IN EACH CASE PRIOR TO THE STATED MATURITY THEREOF;


 


(G)           ONE OR MORE MEMBERS OF THE CONSOLIDATED GROUP SHALL (I) COMMENCE A
VOLUNTARY CASE OR OTHER PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION,
REORGANIZATION OR OTHER RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY,
INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR SEEKING THE
APPOINTMENT OF A CUSTODIAN, TRUSTEE, RECEIVER, LIQUIDATOR OR OTHER SIMILAR
OFFICIAL OF IT OR ANY SUBSTANTIAL PART OF ITS PROPERTY, (II) CONSENT TO THE
INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY
PROCEEDING OR PETITION DESCRIBED IN CLAUSE (I) OF THIS SECTION, (III) APPLY FOR
OR CONSENT TO THE APPOINTMENT OF A CUSTODIAN, TRUSTEE, RECEIVER, LIQUIDATOR OR
OTHER SIMILAR OFFICIAL FOR ANY MEMBER OF THE CONSOLIDATED GROUP OR FOR A
SUBSTANTIAL PART OF ANY ITS ASSETS, (IV) FILE AN ANSWER ADMITTING THE MATERIAL
ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR (VI) TAKE ANY ACTION FOR THE
PURPOSE OF EFFECTING ANY OF THE FOREGOING; OR


 


(H)           AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF
IN RESPECT OF ANY MEMBER OF THE CONSOLIDATED GROUP OR ITS DEBTS, OR ANY
SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY,
INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE
APPOINTMENT OF A CUSTODIAN, TRUSTEE, RECEIVER, LIQUIDATOR OR OTHER SIMILAR
OFFICIAL FOR ANY MEMBER OF THE CONSOLIDATED GROUP OR FOR A SUBSTANTIAL PART OF
ITS ASSETS, AND IN ANY SUCH CASE, SUCH PROCEEDING OR PETITION SHALL REMAIN
UNDISMISSED FOR A PERIOD OF 60 DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING
ANY OF THE FOREGOING SHALL BE ENTERED; OR


 


(I)            ONE OR MORE MEMBERS OF THE CONSOLIDATED GROUP SHALL BECOME
GENERALLY UNABLE TO PAY, SHALL ADMIT IN WRITING ITS INABILITY TO PAY, OR SHALL
FAIL GENERALLY TO PAY, ITS DEBTS AS THEY BECOME DUE; OR


 


(J)            AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE OPINION OF THE
REQUIRED LENDERS, WHEN TAKEN TOGETHER WITH OTHER ERISA EVENTS THAT HAVE
OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY TO THE MEMBERS OF
THE CONSOLIDATED GROUP IN AN AGGREGATE AMOUNT EXCEEDING $5,000,000; OR


 


(K)           ANY JUDGMENT OR ORDER FOR THE PAYMENT OF MONEY IN AN AMOUNT
GREATER THAN $10,000,000 IN EXCESS OF THE BORROWER’S INSURANCE AVAILABLE
THEREFOR SHALL BE RENDERED AGAINST ANY MEMBER OF THE CONSOLIDATED GROUP, AND
EITHER (I) ENFORCEMENT PROCEEDINGS SHALL HAVE BEEN COMMENCED BY AN CREDITOR UPON
SUCH JUDGMENT OR ORDER OR (II) THERE SHALL BE A PERIOD OF 30 CONSECUTIVE DAYS
DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER, BY REASON OF A
PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN EFFECT; OR


 


(L)            ANY NON-MONETARY JUDGMENT OR ORDER SHALL BE RENDERED AGAINST ANY
MEMBER OF THE CONSOLIDATED GROUP THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL


 


65

--------------------------------------------------------------------------------



 


ADVERSE EFFECT, AND THERE SHALL BE A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH
A STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER, BY REASON OF A PENDING APPEAL
OR OTHERWISE, SHALL NOT BE IN EFFECT; OR


 


(M)          A CHANGE IN CONTROL SHALL OCCUR OR EXIST;


 


(N)           ANY PROVISION OF THE PARENT GUARANTY AGREEMENT OR ANY SUBSIDIARY
GUARANTY AGREEMENT SHALL FOR ANY REASON CEASE TO BE VALID AND BINDING ON, OR
ENFORCEABLE AGAINST, THE PARENT GUARANTOR OR ANY SUBSIDIARY LOAN PARTY, OR THE
PARENT GUARANTOR OR ANY SUBSIDIARY LOAN PARTY SHALL SO STATE IN WRITING, OR THE
PARENT GUARANTOR OR ANY SUBSIDIARY LOAN PARTY SHALL SEEK TO TERMINATE ITS PARENT
GUARANTY AGREEMENT OR SUBSIDIARY GUARANTY AGREEMENT, AS THE CASE MAY BE; OR


 


(O)           A DEFAULT OR EVENT OF DEFAULT UNDER ANY OTHER LOAN DOCUMENT;


 

then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times: 
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at law or in equity; and that, if an Event
of Default specified in either clause (f) or (g) shall occur, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

 


ARTICLE 9

THE ADMINISTRATIVE AGENT


 


SECTION 9.1.           APPOINTMENT OF ADMINISTRATIVE AGENT.


 


(A)           EACH LENDER IRREVOCABLY APPOINTS SUNTRUST BANK AS THE
ADMINISTRATIVE AGENT AND AUTHORIZES IT TO TAKE SUCH ACTIONS ON ITS BEHALF AND TO
EXERCISE SUCH POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, TOGETHER WITH ALL SUCH ACTIONS AND
POWERS THAT ARE REASONABLY INCIDENTAL THERETO.  THE ADMINISTRATIVE AGENT MAY
PERFORM ANY OF ITS DUTIES HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS BY OR
THROUGH ANY ONE OR MORE SUB-AGENTS OR ATTORNEYS-IN-FACT APPOINTED BY THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT OR
ATTORNEY-IN-FACT MAY PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS
AND POWERS THROUGH THEIR RESPECTIVE RELATED PARTIES.  THE EXCULPATORY PROVISIONS
SET FORTH IN THIS ARTICLE SHALL APPLY TO ANY SUCH SUB-


 


66

--------------------------------------------------------------------------------



 


AGENT OR ATTORNEY-IN-FACT AND THE RELATED PARTIES OF THE ADMINISTRATIVE AGENT,
ANY SUCH SUB-AGENT AND ANY SUCH ATTORNEY-IN-FACT AND SHALL APPLY TO THEIR
RESPECTIVE ACTIVITIES IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN AS WELL AS ACTIVITIES AS ADMINISTRATIVE AGENT.


 


(B)           THE ISSUING BANK SHALL ACT ON BEHALF OF THE LENDERS WITH RESPECT
TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED THEREWITH
UNTIL SUCH TIME AND EXCEPT FOR SO LONG AS THE ADMINISTRATIVE AGENT MAY AGREE AT
THE REQUEST OF THE REQUIRED LENDERS TO ACT FOR THE ISSUING BANK WITH RESPECT
THERETO; PROVIDED, THAT THE ISSUING BANK SHALL HAVE ALL THE BENEFITS AND
IMMUNITIES (I) PROVIDED TO THE ADMINISTRATIVE AGENT IN THIS ARTICLE 9 WITH
RESPECT TO ANY ACTS TAKEN OR OMISSIONS SUFFERED BY THE ISSUING BANK IN
CONNECTION WITH LETTERS OF CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED BY IT
AND THE APPLICATION AND AGREEMENTS FOR LETTERS OF CREDIT PERTAINING TO THE
LETTERS OF CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE AGENT” AS USED IN THIS
ARTICLE 9 INCLUDED THE ISSUING BANK WITH RESPECT TO SUCH ACTS OR OMISSIONS AND
(II) AS ADDITIONALLY PROVIDED IN THIS AGREEMENT WITH RESPECT TO THE ISSUING
BANK.


 


SECTION 9.2.           NATURE OF DUTIES OF ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTIES OR OBLIGATIONS EXCEPT THOSE
EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, (A) THE ADMINISTRATIVE AGENT SHALL NOT
BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES, REGARDLESS OF WHETHER A
DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, (B) THE
ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT THOSE DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED BY THE LOAN DOCUMENTS THAT THE ADMINISTRATIVE AGENT IS
REQUIRED TO EXERCISE IN WRITING BY THE REQUIRED LENDERS (OR SUCH OTHER NUMBER OR
PERCENTAGE OF THE LENDERS AS SHALL BE NECESSARY UNDER THE CIRCUMSTANCES AS
PROVIDED IN SECTION 10.2), AND (C) EXCEPT AS EXPRESSLY SET FORTH IN THE LOAN
DOCUMENTS, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY TO DISCLOSE, AND
SHALL NOT BE LIABLE FOR THE FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES THAT IS COMMUNICATED TO OR OBTAINED BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.  THE
ADMINISTRATIVE AGENT SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY
IT, ITS SUB-AGENTS OR ATTORNEYS-IN-FACT WITH THE CONSENT OR AT THE REQUEST OF
THE REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL
BE NECESSARY UNDER THE CIRCUMSTANCES AS PROVIDED IN SECTION 10.2) OR IN THE
ABSENCE OF ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THE ADMINISTRATIVE
AGENT SHALL NOT BE RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT OF ANY
SUB-AGENTS OR ATTORNEYS-IN-FACT SELECTED BY IT WITH REASONABLE CARE.  THE
ADMINISTRATIVE AGENT SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OF ANY DEFAULT OR
EVENT OF DEFAULT UNLESS AND UNTIL WRITTEN NOTICE THEREOF (WHICH NOTICE SHALL
INCLUDE AN EXPRESS REFERENCE TO SUCH EVENT BEING A “DEFAULT” OR “EVENT OF
DEFAULT” HEREUNDER) IS GIVEN TO THE ADMINISTRATIVE AGENT BY THE BORROWER OR ANY
LENDER, AND THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE FOR OR HAVE ANY
DUTY TO ASCERTAIN OR INQUIRE INTO (I) ANY STATEMENT, WARRANTY OR REPRESENTATION
MADE IN OR IN CONNECTION WITH ANY LOAN DOCUMENT, (II) THE CONTENTS OF ANY
CERTIFICATE, REPORT OR OTHER DOCUMENT DELIVERED HEREUNDER OR THEREUNDER OR IN
CONNECTION HEREWITH OR THEREWITH, (III) THE PERFORMANCE OR OBSERVANCE OF ANY OF
THE COVENANTS, AGREEMENTS, OR OTHER TERMS AND CONDITIONS SET FORTH IN ANY LOAN
DOCUMENT, (IV) THE VALIDITY, ENFORCEABILITY, EFFECTIVENESS OR GENUINENESS OF ANY
LOAN DOCUMENT OR ANY OTHER AGREEMENT, INSTRUMENT OR DOCUMENT, OR (V) THE
SATISFACTION OF ANY CONDITION SET FORTH IN ARTICLE 3


 

67

--------------------------------------------------------------------------------


 


OR ELSEWHERE IN ANY LOAN DOCUMENT, OTHER THAN TO CONFIRM RECEIPT OF ITEMS
EXPRESSLY REQUIRED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT MAY CONSULT WITH LEGAL COUNSEL (INCLUDING COUNSEL FOR THE
BORROWER) CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES.


 


SECTION 9.3.           LACK OF RELIANCE ON THE ADMINISTRATIVE AGENT.  EACH OF
THE LENDERS, THE SWINGLINE LENDER AND THE ISSUING BANK ACKNOWLEDGES THAT IT HAS,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER
LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE,
MADE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT.  EACH OF
THE LENDERS, THE SWINGLINE LENDER AND THE ISSUING BANK ALSO ACKNOWLEDGES THAT IT
WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY
OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE, CONTINUE TO MAKE ITS OWN DECISIONS IN TAKING OR NOT TAKING OF ANY
ACTION UNDER OR BASED ON THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY DOCUMENT
FURNISHED HEREUNDER OR THEREUNDER.


 


SECTION 9.4.           CERTAIN RIGHTS OF THE ADMINISTRATIVE AGENT.  IF THE
ADMINISTRATIVE AGENT SHALL REQUEST INSTRUCTIONS FROM THE REQUIRED LENDERS WITH
RESPECT TO ANY ACTION OR ACTIONS (INCLUDING THE FAILURE TO ACT) IN CONNECTION
WITH THIS AGREEMENT, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO REFRAIN FROM
SUCH ACT OR TAKING SUCH ACT, UNLESS AND UNTIL IT SHALL HAVE RECEIVED
INSTRUCTIONS FROM SUCH LENDERS; AND THE ADMINISTRATIVE AGENT SHALL NOT INCUR
LIABILITY TO ANY PERSON BY REASON OF SO REFRAINING.  WITHOUT LIMITING THE
FOREGOING, NO LENDER SHALL HAVE ANY RIGHT OF ACTION WHATSOEVER AGAINST THE
ADMINISTRATIVE AGENT AS A RESULT OF THE ADMINISTRATIVE AGENT ACTING OR
REFRAINING FROM ACTING HEREUNDER IN ACCORDANCE WITH THE INSTRUCTIONS OF THE
REQUIRED LENDERS WHERE REQUIRED BY THE TERMS OF THIS AGREEMENT.


 


SECTION 9.5.           RELIANCE BY ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE
AGENT SHALL BE ENTITLED TO RELY UPON, AND SHALL NOT INCUR ANY LIABILITY FOR
RELYING UPON, ANY NOTICE, REQUEST, CERTIFICATE, CONSENT, STATEMENT, INSTRUMENT,
DOCUMENT OR OTHER WRITING BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED,
SENT OR MADE BY THE PROPER PERSON.  THE ADMINISTRATIVE AGENT MAY ALSO RELY UPON
ANY STATEMENT MADE TO IT ORALLY OR BY TELEPHONE AND BELIEVED BY IT TO BE MADE BY
THE PROPER PERSON AND SHALL NOT INCUR ANY LIABILITY FOR RELYING THEREON.  THE
ADMINISTRATIVE AGENT MAY CONSULT WITH LEGAL COUNSEL (INCLUDING COUNSEL FOR THE
BORROWER), INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT AND
SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT IN ACCORDANCE WITH
THE ADVICE OF SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.


 


SECTION 9.6.           THE ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY.  THE
BANK SERVING AS THE ADMINISTRATIVE AGENT SHALL HAVE THE SAME RIGHTS AND POWERS
UNDER THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT IN ITS CAPACITY AS A LENDER AS
ANY OTHER LENDER AND MAY EXERCISE OR REFRAIN FROM EXERCISING THE SAME AS THOUGH
IT WERE NOT THE ADMINISTRATIVE AGENT; AND THE TERMS “LENDERS”, “REQUIRED
LENDERS”, “HOLDERS OF NOTES”, OR ANY SIMILAR TERMS SHALL, UNLESS THE CONTEXT
CLEARLY OTHERWISE INDICATES, INCLUDE THE ADMINISTRATIVE AGENT IN ITS INDIVIDUAL
CAPACITY.  THE BANK ACTING AS THE ADMINISTRATIVE AGENT AND ITS AFFILIATES MAY
ACCEPT DEPOSITS FROM, LEND MONEY TO, AND GENERALLY ENGAGE IN ANY KIND OF
BUSINESS WITH THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE OF THE BORROWER AS IF
IT WERE NOT THE ADMINISTRATIVE AGENT HEREUNDER.


 

68

--------------------------------------------------------------------------------


 


SECTION 9.7.           SUCCESSOR ADMINISTRATIVE AGENT.


 


(A)           THE ADMINISTRATIVE AGENT MAY RESIGN AT ANY TIME BY GIVING NOTICE
THEREOF TO THE LENDERS AND THE BORROWER.  UPON ANY SUCH RESIGNATION, THE
REQUIRED LENDERS SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR ADMINISTRATIVE
AGENT, SUBJECT TO THE APPROVAL BY THE BORROWER PROVIDED THAT NO DEFAULT OR EVENT
OF DEFAULT SHALL EXIST AT SUCH TIME.  IF NO SUCCESSOR ADMINISTRATIVE AGENT SHALL
HAVE BEEN SO APPOINTED, AND SHALL HAVE ACCEPTED SUCH APPOINTMENT WITHIN 30 DAYS
AFTER THE RETIRING ADMINISTRATIVE AGENT GIVES NOTICE OF RESIGNATION, THEN THE
RETIRING ADMINISTRATIVE AGENT MAY, ON BEHALF OF THE LENDERS AND THE ISSUING
BANK, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT, WHICH SHALL BE A COMMERCIAL BANK
ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF OR
A BANK WHICH MAINTAINS AN OFFICE IN THE UNITED STATES, HAVING A COMBINED CAPITAL
AND SURPLUS OF AT LEAST $500,000,000.


 


(B)           UPON THE ACCEPTANCE OF ITS APPOINTMENT AS THE ADMINISTRATIVE AGENT
HEREUNDER BY A SUCCESSOR, SUCH SUCCESSOR ADMINISTRATIVE AGENT SHALL THEREUPON
SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES
OF THE RETIRING ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE AGENT
SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.  IF WITHIN 45 DAYS AFTER WRITTEN NOTICE IS GIVEN OF THE
RETIRING ADMINISTRATIVE AGENT’S RESIGNATION UNDER THIS SECTION 9.7 NO SUCCESSOR
ADMINISTRATIVE AGENT SHALL HAVE BEEN APPOINTED AND SHALL HAVE ACCEPTED SUCH
APPOINTMENT, THEN ON SUCH 45TH DAY (I) THE RETIRING ADMINISTRATIVE AGENT’S
RESIGNATION SHALL BECOME EFFECTIVE, (II) THE RETIRING ADMINISTRATIVE AGENT SHALL
THEREUPON BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THE LOAN DOCUMENTS
AND (III) THE REQUIRED LENDERS SHALL THEREAFTER PERFORM ALL DUTIES OF THE
RETIRING ADMINISTRATIVE AGENT UNDER THE LOAN DOCUMENTS UNTIL SUCH TIME AS THE
REQUIRED LENDERS APPOINT A SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED ABOVE. 
AFTER ANY RETIRING ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER, THE PROVISIONS
OF THIS ARTICLE 9 SHALL CONTINUE IN EFFECT FOR THE BENEFIT OF SUCH RETIRING
ADMINISTRATIVE AGENT AND ITS REPRESENTATIVES AND AGENTS IN RESPECT OF ANY
ACTIONS TAKEN OR NOT TAKEN BY ANY OF THEM WHILE IT WAS SERVING AS THE
ADMINISTRATIVE AGENT.


 


SECTION 9.8.           AUTHORIZATION TO EXECUTE OTHER LOAN DOCUMENTS.  EACH
LENDER HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO EXECUTE ON BEHALF OF ALL
LENDERS ALL LOAN DOCUMENTS OTHER THAN THIS AGREEMENT.


 


ARTICLE 10


 


MISCELLANEOUS


 


SECTION 10.1.        NOTICES.


 


(A)           EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS EXPRESSLY
PERMITTED TO BE GIVEN BY TELEPHONE, ALL NOTICES AND OTHER COMMUNICATIONS TO ANY
PARTY HEREIN TO BE EFFECTIVE SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND
OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY
TELECOPY, AS FOLLOWS:


 

To the Borrower:

 

Watson Wyatt & Company

 

69

--------------------------------------------------------------------------------


 

 

 

1717 H Street NW

 

 

Washington, D.C. 20006

 

 

Attention:  Treasurer

 

 

Telecopy Number

 

 

 

To the Administrative Agent

 

 

or Swingline Lender:

 

SunTrust Bank

 

 

303 Peachtree Street, N. E.

 

 

Atlanta, Georgia 30308

 

 

Attention:

 

 

Telecopy Number:

 

 

 

With a copy to:

 

SunTrust Bank

 

 

Agency Services

 

 

303 Peachtree Street, N. E./ 25th Floor

 

 

Atlanta, Georgia 30308

 

 

Attention:  Mr. Greg Ponder

 

 

Telecopy Number:  (404) 658-4906

 

 

 

 

 

and

 

 

 

 

 

Hunton & Williams LLP

 

 

Riverfront Plaza - East Tower

 

 

951 E. Byrd Street

 

 

Richmond, Virginia

 

 

Attention:  Douglas S. Granger

 

 

Telecopy Number:  (404) 572-5100

 

 

 

To the Issuing Bank:

 

SunTrust Bank

 

 

25 Park Place, N. E./Mail Code 3706

 

 

Atlanta, Georgia 30303

 

 

Attention:  John Conley

 

 

Telecopy Number:  (404) 588-8129

 

 

 

To the Swingline Lender:

 

SunTrust Bank

 

 

Agency Services

 

 

303 Peachtree Street, N.E./25th Floor

 

 

Atlanta, Georgia 30308

 

 

Attention:  Mr. Greg Ponder

 

 

Telecopy Number:  (404) 658-4906

 

 

 

To any other Lender:

 

the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance Agreement executed by such Lender

 

70

--------------------------------------------------------------------------------


 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Bank shall not be effective until
actually received by such Person at its address specified in this Section 10.1.

 


(B)           ANY AGREEMENT OF THE ADMINISTRATIVE AGENT AND THE LENDERS HEREIN
TO RECEIVE CERTAIN NOTICES BY TELEPHONE OR FACSIMILE IS SOLELY FOR THE
CONVENIENCE AND AT THE REQUEST OF THE BORROWER.  THE ADMINISTRATIVE AGENT AND
THE LENDERS SHALL BE ENTITLED TO RELY ON THE AUTHORITY OF ANY PERSON PURPORTING
TO BE A PERSON AUTHORIZED BY THE BORROWER TO GIVE SUCH NOTICE AND THE
ADMINISTRATIVE AGENT AND LENDERS SHALL NOT HAVE ANY LIABILITY TO THE BORROWER OR
OTHER PERSON ON ACCOUNT OF ANY ACTION TAKEN OR NOT TAKEN BY THE ADMINISTRATIVE
AGENT OR THE LENDERS IN RELIANCE UPON SUCH TELEPHONIC OR FACSIMILE NOTICE.  THE
OBLIGATION OF THE BORROWER TO REPAY THE LOANS AND ALL OTHER OBLIGATIONS
HEREUNDER SHALL NOT BE AFFECTED IN ANY WAY OR TO ANY EXTENT BY ANY FAILURE OF
THE ADMINISTRATIVE AGENT AND THE LENDERS TO RECEIVE WRITTEN CONFIRMATION OF ANY
TELEPHONIC OR FACSIMILE NOTICE OR THE RECEIPT BY THE ADMINISTRATIVE AGENT AND
THE LENDERS OF A CONFIRMATION WHICH IS AT VARIANCE WITH THE TERMS UNDERSTOOD BY
THE ADMINISTRATIVE AGENT AND THE LENDERS TO BE CONTAINED IN ANY SUCH TELEPHONIC
OR FACSIMILE NOTICE.


 


SECTION 10.2.        WAIVER; AMENDMENTS.


 


(A)           NO FAILURE OR DELAY BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK
OR ANY LENDER IN EXERCISING ANY RIGHT OR POWER HEREUNDER OR ANY OTHER LOAN
DOCUMENT, AND NO COURSE OF DEALING BETWEEN THE BORROWER AND THE ADMINISTRATIVE
AGENT OR ANY LENDER, SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER OR ANY ABANDONMENT OR DISCONTINUANCE
OF STEPS TO ENFORCE SUCH RIGHT OR POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR POWER HEREUNDER OR THEREUNDER. 
THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE
LENDERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT
EXCLUSIVE OF ANY RIGHTS OR REMEDIES PROVIDED BY LAW.  NO WAIVER OF ANY PROVISION
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR CONSENT TO ANY DEPARTURE BY THE
BORROWER THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE
PERMITTED BY PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH WAIVER OR CONSENT
SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH
GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN
OR THE ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY
DEFAULT OR EVENT OF DEFAULT, REGARDLESS OF WHETHER THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT OR
EVENT OF DEFAULT AT THE TIME.


 


(B)           NO AMENDMENT OR WAIVER OF ANY PROVISION OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, NOR CONSENT TO ANY DEPARTURE BY THE BORROWER THEREFROM,
SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND SIGNED
BY THE BORROWER AND THE REQUIRED


 


71

--------------------------------------------------------------------------------



 


LENDERS OR THE BORROWER AND THE ADMINISTRATIVE AGENT WITH THE CONSENT OF THE
REQUIRED LENDERS AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE
SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED, THAT
NO AMENDMENT OR WAIVER SHALL:  (I) INCREASE THE COMMITMENT OF ANY LENDER WITHOUT
THE WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN
OR LC DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON, OR REDUCE ANY FEES
PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY,
(III) POSTPONE THE DATE FIXED FOR ANY PAYMENT OF ANY PRINCIPAL OF, OR INTEREST
ON, ANY LOAN OR LC DISBURSEMENT OR INTEREST THEREON OR ANY FEES HEREUNDER OR
REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE
SCHEDULED DATE FOR THE TERMINATION OR REDUCTION OF ANY COMMITMENT, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY, (IV) CHANGE SECTION 2.20 (B) OR
(C) IN A MANNER THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED
THEREBY , WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (V) CHANGE ANY OF THE
PROVISIONS OF THIS SECTION OR THE DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER
PROVISION HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS WHICH ARE
RE­QUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY
DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE CONSENT OF EACH
LENDER; (VI) RELEASE ANY GUARANTOR OR LIMIT THE LIABILITY OF ANY SUCH GUARANTOR
UNDER ANY GUARANTY AGREEMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER; (VII)
RELEASE ALL OR SUBSTANTIALLY ALL COLLATERAL (IF ANY) SECURING ANY OF THE
OBLIGATIONS OR AGREE TO SUBORDINATE ANY LIEN IN SUCH COLLATERAL TO ANY OTHER
CREDITOR OF THE BORROWER OR ANY SUBSIDIARY, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER; PROVIDED FURTHER, THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR
OTHERWISE AFFECT THE RIGHTS, DUTIES OR OBLIGATIONS OF THE ADMINISTRATIVE AGENT,
THE SWINGLINE BANK OR THE ISSUING BANK WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH
PERSON.  NOTWITHSTANDING THE FOREGOING, ANY PROVISION OF THIS AGREEMENT MAY BE
AMENDED BY AN AGREEMENT IN WRITING ENTERED INTO BY THE BORROWER, THE REQUIRED
LENDERS AND THE ADMINISTRATIVE AGENT (AND, IF THEIR RIGHTS, DUTIES OR
OBLIGATIONS ARE AFFECTED THEREBY, THE ISSUING BANK AND THE SWINGLINE LENDER) IF
(I) BY THE TERMS OF SUCH AGREEMENT THE COMMITMENT OF EACH LENDER NOT CONSENTING
TO THE AMENDMENT PROVIDED FOR THEREIN SHALL TERMINATE (BUT SUCH LENDER SHALL
CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS 2.19, 2.20, AND 2.21 AND
10.3) UPON THE EFFECTIVENESS OF SUCH AMENDMENT AND (II) AT THE TIME SUCH
AMENDMENT BECOMES EFFECTIVE, EACH LENDER NOT CONSENTING THERETO RECEIVES PAYMENT
IN FULL PRINCIPAL OF AND INTEREST ACCRUED ON EACH LOAN MADE BY IT AND ALL OTHER
AMOUNTS OWING TO IT OR ACCRUED FOR ITS ACCOUNT UNDER THIS AGREEMENT AND IS
RELEASED FROM ITS OBLIGATIONS HEREUNDER.


 


SECTION 10.3.        EXPENSES; INDEMNIFICATION.


 


(A)           THE BORROWER SHALL PAY (I) ALL REASONABLE, OUT-OF-POCKET COSTS AND
EXPENSES OF THE ADMINISTRATIVE AGENT AND ITS AFFILIATES, INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE
AGENT AND ITS AFFILIATES, IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN, THE PREPARATION AND ADMINISTRATION OF THE LOAN
DOCUMENTS AND ANY AMENDMENTS, MODIFICATIONS OR WAIVERS THEREOF (WHETHER OR NOT
THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
BE CONSUMMATED), (II) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE
ISSUING BANK IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF
ANY LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL
OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, THE REASONABLE
FEES, CHARGES AND DISBURSEMENTS OF OUTSIDE COUN­SEL AND THE ALLOCATED COST OF
INSIDE COUNSEL) INCURRED BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
LENDER IN


 


72

--------------------------------------------------------------------------------



 


CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN CONNECTION WITH
THIS AGREEMENT, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR IN CONNECTION WITH
THE LOANS MADE OR ANY LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING ALL SUCH
OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR
NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT.


 


(B)           THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING (EACH, AN
“INDEMNITEE”) AGAINST, AND HOLD EACH OF THEM HARMLESS FROM, ANY AND ALL COSTS,
LOSSES, LIABILITIES, CLAIMS, DAMAGES AND RELATED EXPENSES, INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, WHICH MAY BE
INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY
OR BY THE BORROWER OR ANY OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION WITH OR
AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES
HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR ANY
ACTUAL OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE
ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED BY THE BORROWER OR
ANY SUBSIDIARY OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER
OR ANY SUBSIDIARY OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO; PROVIDED, THAT THE BORROWER SHALL NOT BE OBLIGATED TO INDEMNIFY
ANY INDEMNITEE FOR ANY OF THE FOREGOING ARISING OUT OF SUCH INDEMNITEE’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL AND NONAPPEALABLE JUDGMENT.


 


(C)           THE BORROWER SHALL PAY, AND HOLD THE ADMINISTRATIVE AGENT AND EACH
OF THE LENDERS HARMLESS FROM AND AGAINST, ANY AND ALL PRESENT AND FUTURE STAMP,
DOCUMENTARY, AND OTHER SIMILAR TAXES WITH RESPECT TO THIS AGREEMENT AND ANY
OTHER LOAN DOCUMENTS, ANY COLLATERAL DESCRIBED THEREIN, OR ANY PAYMENTS DUE
THEREUNDER, AND SAVE THE ADMINISTRATIVE AGENT AND EACH LENDER HARMLESS FROM AND
AGAINST ANY AND ALL LIABILITIES WITH RESPECT TO OR RESULTING FROM ANY DELAY OR
OMISSION TO PAY SUCH TAXES.


 


(D)           TO THE EXTENT THAT THE BORROWER FAILS TO PAY ANY AMOUNT REQUIRED
TO BE PAID TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER
UNDER CLAUSES (A), (B) OR (C) HEREOF, EACH LENDER SEVERALLY AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER, AS THE CASE MAY
BE, SUCH LENDER’S PRO RATA SHARE (DETERMINED AS OF THE TIME THAT THE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT;
PROVIDED, THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED PAYMENT, CLAIM, DAMAGE,
LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER IN
ITS CAPACITY AS SUCH.


 


(E)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT
ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO ACTUAL OR DIRECT DAMAGES) ARISING OUT


 


73

--------------------------------------------------------------------------------



 


OF, IN CONNECTION WITH OR AS A RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED THEREIN, ANY LOAN
OR ANY LETTER OF CREDIT OR THE USE OF PROCEEDS THEREOF.


 


(F)            ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE PROMPTLY
AFTER WRITTEN DEMAND THEREFOR.


 


SECTION 10.4.        SUCCESSORS AND ASSIGNS.


 


(A)           THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, EXCEPT THAT THE BORROWER MAY NOT ASSIGN OR OTHERWISE TRANSFER
ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER BY THE BORROWER WITHOUT
SUCH CONSENT SHALL BE NULL AND VOID).  NOTHING IN THIS AGREEMENT, EXPRESSED OR
IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES
HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY AND, TO THE
EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE
ADMINISTRATIVE AGENT AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR
CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)           ANY LENDER MAY ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO IT); PROVIDED THAT
(I) EXCEPT IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE
ASSIGNING LENDER’S COMMITMENT AND THE LOANS AT THE TIME OWING TO IT OR IN THE
CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND
WITH RESPECT TO A LENDER, THE AGGREGATE AMOUNT OF THE COMMITMENT (WHICH FOR THIS
PURPOSE INCLUDES LOANS OUTSTANDING THEREUNDER) OF THE ASSIGNING LENDER SUBJECT
TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE ASSIGNMENT AND ACCEPTANCE
WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL
NOT BE LESS THAN $1,000,000, IN THE CASE OF ANY ASSIGNMENT OF A REVOLVING LOAN
OR REIMBURSEMENT OBLIGATION OF OUTSTANDING LETTERS OF CREDIT, UNLESS EACH OF THE
ADMINISTRATIVE AGENT AND, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE BORROWER OTHERWISE CONSENTS (EACH SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED), (II) EACH PARTIAL ASSIGNMENT SHALL BE MADE AS
AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LOAN OR THE COMMITMENT
ASSIGNED , EXCEPT THAT THIS CLAUSE (II) SHALL NOT PROHIBIT ANY LENDER FROM
ASSIGNING ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS AMONG SEPARATE
COMMITMENTS ON A NON-PRO RATA BASIS, AND (III) THE PARTIES TO EACH ASSIGNMENT
SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND
ACCEPTANCE, TOGETHER WITH A PROCESSING AND RECORDATION FEE OF $1,000, AND THE
ELIGIBLE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.  UPON (I) THE EXECUTION
AND DELIVERY OF THE ASSIGNMENT AND ACCEPTANCE BY THE ASSIGNING LENDER AND
ASSIGNEE LENDER, (II) ACCEPTANCE AND RECORDING THEREOF BY THE ADMINISTRATIVE
AGENT PURSUANT TO PARAGRAPH (C) OF THIS SECTION, (III) CONSENT THEREOF FROM THE
BORROWER TO THE EXTENT REQUIRED PURSUANT TO THIS CLAUSE (B) AND (IV) IF SUCH
ASSIGNEE LENDER IS A FOREIGN LENDER, COMPLIANCE BY SUCH PERSON WITH SECTION
2.20(E), FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT AND
ACCEPTANCE, THE ELIGIBLE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE
EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, HAVE


 


74

--------------------------------------------------------------------------------



 


THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OF THE ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO
BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS
2.18, 2.19, 2.20 AND 10.3.  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS PARAGRAPH SHALL
BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (D) OF
THIS SECTION.


 


(C)           THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS PURPOSE AS AN
AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN ATLANTA, GEORGIA
A COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF,
AND PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH LENDER PURSUANT TO THE TERMS
HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, AND THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT
EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF
AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE
TO THE CONTRARY.


 


(D)           ANY LENDER MAY, WITHOUT THE CONSENT OF, OR NOTICE TO, THE
BORROWER, THE ADMINISTRATIVE AGENT, THE SWINGLINE BANK OR THE ISSUING BANK SELL
PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL
OR A PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS OWING TO IT);
PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWER, THE
ADMINISTRATIVE AGENT, THE SWINGLINE BANK, THE ISSUING BANK AND THE OTHER LENDERS
SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH
SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR
INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE
THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO
APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH
LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER WITH RESPECT TO THE FOLLOWING TO THE EXTENT AFFECTING
SUCH PARTICIPANT:  (I) INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN
CONSENT OF SUCH LENDER, (II) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR LC
DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON, OR REDUCE ANY FEES PAYABLE
HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY,
(III) POSTPONE THE DATE FIXED FOR ANY PAYMENT OF ANY PRINCIPAL OF, OR INTEREST
ON, ANY LOAN OR LC DISBURSEMENT OR INTEREST THEREON OR ANY FEES HEREUNDER OR
REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE
SCHEDULED DATE FOR THE TERMINATION OR REDUCTION OF ANY COMMITMENT, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY, (IV) CHANGE SECTION 2.21(B) OR
(C) IN A MANNER THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED
THEREBY, WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (V) CHANGE ANY OF THE
PROVISIONS OF THIS SECTION OR THE DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER
PROVISION HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS WHICH ARE
REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY
DETERMINATION OR GRANT ANY CONSENT


 


75

--------------------------------------------------------------------------------



 


HEREUNDER, WITHOUT THE CONSENT OF EACH LENDER; (VI) RELEASE ANY GUARANTOR OR
LIMIT THE LIABILITY OF ANY SUCH GUARANTOR UNDER ANY GUARANTY AGREEMENT WITHOUT
THE WRITTEN CONSENT OF EACH LENDER EXCEPT TO THE EXTENT SUCH RELEASE IS
EXPRESSLY PROVIDED UNDER THE TERMS OF THE GUARANTY AGREEMENT; OR (VII) RELEASE
ALL OR SUBSTANTIALLY ALL COLLATERAL (IF ANY) SECURING ANY OF THE OBLIGATIONS. 
SUBJECT TO PARAGRAPH (E) OF THIS SECTION, THE BORROWER AGREES THAT EACH
PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.18, 2.19 AND 2.20 TO
THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY
ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION.  TO THE EXTENT PERMITTED
BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 10.7
AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO
SECTION 10.7 AS THOUGH IT WERE A LENDER.


 


(E)           A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT
UNDER SECTION 2.18 AND SECTION 2.20 THAN THE APPLICABLE LENDER WOULD HAVE BEEN
ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT,
UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE
BORROWER’S PRIOR WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER
IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.20 UNLESS
THE BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH
PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION
2.20(E) AS THOUGH IT WERE A LENDER.


 


(F)            ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST
IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS
OF SUCH LENDER, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR
ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER
AS A PARTY HERETO.


 


SECTION 10.5.        GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.


 


(A)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF NEW YORK.


 


(B)           THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT OF THE NORTHERN DISTRICT OF GEORGIA, AND OF ANY STATE COURT OF
THE STATE OF GEORGIA LOCATED IN FULTON COUNTY AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
GEORGIA STATE COURT OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR


 


76

--------------------------------------------------------------------------------



 


ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.


 


(C)           THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING DESCRIBED IN PARAGRAPH (B) OF THIS SECTION AND BROUGHT IN
ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


 


(D)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.1.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


SECTION 10.6.        WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


 


SECTION 10.7.        RIGHT OF SETOFF.  IN ADDITION TO ANY RIGHTS NOW OR
HEREAFTER GRANTED UNDER APPLICABLE LAW AND NOT BY WAY OF LIMITATION OF ANY SUCH
RIGHTS, EACH LENDER AND THE ISSUING BANK SHALL HAVE THE RIGHT, AT ANY TIME OR
FROM TIME TO TIME UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, WITHOUT PRIOR NOTICE TO THE BORROWER, ANY SUCH NOTICE BEING EXPRESSLY
WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW, TO SET OFF AND
APPLY AGAINST ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR
FINAL) OF THE BORROWER AT ANY TIME HELD OR OTHER OBLIGATIONS AT ANY TIME OWING
BY SUCH LENDER AND THE ISSUING BANK TO OR FOR THE CREDIT OR THE ACCOUNT OF THE
BORROWER AGAINST ANY AND ALL OBLIGATIONS HELD BY SUCH LENDER OR THE ISSUING
BANK, AS THE CASE MAY BE, IRRESPECTIVE OF WHETHER SUCH LENDER OR THE ISSUING
BANK SHALL HAVE MADE DEMAND HEREUNDER AND ALTHOUGH SUCH OBLIGATIONS MAY BE
UNMATURED.  EACH LENDER AND THE ISSUING BANK AGREE PROMPTLY TO NOTIFY THE
ADMINISTRATIVE AGENT AND THE BORROWER AFTER ANY SUCH SET-OFF AND ANY APPLICATION
MADE BY SUCH LENDER AND THE ISSUING BANK, AS THE CASE MAY BE; PROVIDED, THAT THE
FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND
APPLICATION.


 

77

--------------------------------------------------------------------------------


 


SECTION 10.8.        COUNTERPARTS; INTEGRATION.  THIS AGREEMENT MAY BE EXECUTED
BY ONE OR MORE OF THE PARTIES TO THIS AGREEMENT ON ANY NUMBER OF SEPARATE
COUNTERPARTS (INCLUDING BY TELECOPY), AND ALL OF SAID COUNTERPARTS TAKEN
TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME INSTRUMENT.  THIS
AGREEMENT, THE FEE LETTER, THE OTHER LOAN DOCUMENTS, AND ANY SEPARATE LETTER
AGREEMENT(S) RELATING TO ANY FEES PAYABLE TO THE ADMINISTRATIVE AGENT CONSTITUTE
THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND THERETO REGARDING THE SUBJECT
MATTERS HEREOF AND THEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, REGARDING SUCH SUBJECT MATTERS.


 


SECTION 10.9.        SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE BORROWER HEREIN AND IN THE CERTIFICATES OR OTHER
INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT TO THIS AGREEMENT SHALL BE
CONSIDERED TO HAVE BEEN RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE MAKING OF ANY LOANS
AND ISSUANCE OF ANY LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE BY
ANY SUCH OTHER PARTY OR ON ITS BEHALF AND NOTWITHSTANDING THAT THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY HAVE HAD NOTICE OR
KNOWLEDGE OF ANY DEFAULT OR INCORRECT REPRESENTATION OR WARRANTY AT THE TIME ANY
CREDIT IS EXTENDED HEREUNDER, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS
LONG AS THE PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY
OTHER AMOUNT PAYABLE UNDER THIS AGREEMENT IS OUTSTANDING AND UNPAID OR ANY
LETTER OF CREDIT IS OUTSTANDING AND SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED
OR TERMINATED.  THE PROVISIONS OF SECTIONS 2.18, 2.19, 2.20 AND 10.3 AND ARTICLE
9 SHALL SURVIVE AND REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF THE
LOANS, THE EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT AND THE
COMMITMENTS OR THE TERMINATION OF THIS AGREEMENT OR ANY PROVISION HEREOF.  ALL
REPRESENTATIONS AND WARRANTIES MADE HEREIN, IN THE CERTIFICATES, REPORTS,
NOTICES, AND OTHER DOCUMENTS DELIVERED PURSUANT TO THIS AGREEMENT SHALL SURVIVE
THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND
THE MAKING OF THE LOANS AND THE ISSUANCE OF THE LETTERS OF CREDIT.


 


SECTION 10.10.      SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE IN ANY JURISDICTION,
SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH ILLEGALITY,
INVALIDITY OR UNENFORCEABILITY WITHOUT AFFECTING THE LEGALITY, VALIDITY OR
ENFORCEABILITY OF THE REMAINING PROVISIONS HEREOF OR THEREOF; AND THE
ILLEGALITY, INVALIDITY OR UNENFORCEABILITY OF A PARTICULAR PROVISION IN A
PARTICULAR JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH
PROVISION IN ANY OTHER JURISDICTION.


 


SECTION 10.11.      CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND EACH LENDER AGREES TO TAKE NORMAL AND REASONABLE PRECAUTIONS TO
MAINTAIN THE CONFIDENTIALITY OF ANY INFORMATION DESIGNATED IN WRITING AS
CONFIDENTIAL AND PROVIDED TO IT BY THE BORROWER OR ANY SUBSIDIARY, EXCEPT THAT
SUCH INFORMATION MAY BE DISCLOSED (I) TO ANY RELATED PARTY OF THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY SUCH LENDER, INCLUDING WITHOUT LIMITATION
ACCOUNTANTS, LEGAL COUNSEL AND OTHER ADVISORS, (II) TO THE EXTENT REQUIRED BY
APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS,
(III) TO THE EXTENT REQUESTED BY ANY REGULATORY AGENCY OR AUTHORITY, (IV) TO THE
EXTENT THAT SUCH INFORMATION BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT
OF A BREACH OF THIS SECTION, OR WHICH BECOMES AVAILABLE TO THE ADMINISTRATIVE
AGENT, THE ISSUING BANK, ANY LENDER OR ANY RELATED PARTY OF ANY OF THE FOREGOING


 

78

--------------------------------------------------------------------------------


 


ON A NON-CONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE BORROWER, (V) IN
CONNECTION WITH THE EXERCISE OF ANY REMEDY HEREUNDER OR ANY SUIT, ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR THE ENFORCEMENT OF RIGHTS HEREUNDER,
AND (IX) SUBJECT TO PROVISIONS SUBSTANTIALLY SIMILAR TO THIS SECTION 10.11, TO
ANY ACTUAL OR PROSPECTIVE ASSIGNEE OR PARTICIPANT, OR (VI) WITH THE CONSENT OF
THE BORROWER.  ANY PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY OF ANY
INFORMATION AS PROVIDED FOR IN THIS SECTION SHALL BE CONSIDERED TO HAVE COMPLIED
WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE SAME DEGREE OF
CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD
ACCORD ITS OWN CONFIDENTIAL INFORMATION.


 


SECTION 10.12.      INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN,
TOGETHER WITH ALL FEES, CHARGES AND OTHER AMOUNTS WHICH MAY BE TREATED AS
INTEREST ON SUCH LOAN UNDER APPLICABLE LAW (COLLECTIVELY, THE “CHARGES”), SHALL
EXCEED THE MAXIMUM LAWFUL RATE OF INTEREST (THE “MAXIMUM RATE”) WHICH MAY BE
CONTRACTED FOR, CHARGED, TAKEN, RECEIVED OR RESERVED BY A LENDER HOLDING SUCH
LOAN IN ACCORDANCE WITH APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT
OF SUCH LOAN HEREUNDER, TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF,
SHALL BE LIMITED TO THE MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND
CHARGES THAT WOULD HAVE BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT
PAYABLE AS A RESULT OF THE OPERATION OF THIS SECTION SHALL BE CUMULATED AND THE
INTEREST AND CHARGES PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR PERIODS
SHALL BE INCREASED (BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH
CUMULATED AMOUNT, TOGETHER WITH INTEREST THEREON AT THE FEDERAL FUNDS RATE TO
THE DATE OF REPAYMENT, SHALL HAVE BEEN RECEIVED BY SUCH LENDER.


 


SECTION 10.13.      WAIVER OF EFFECT OF CORPORATE SEAL.  THE BORROWER REPRESENTS
AND WARRANTS THAT NEITHER IT NOR ANY OTHER LOAN PARTY IS REQUIRED TO AFFIX ITS
CORPORATE SEAL TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT PURSUANT TO ANY
REQUIREMENT OF LAW OR REGULATION, AGREES THAT THIS AGREEMENT IS DELIVERED BY
BORROWER UNDER SEAL AND WAIVES ANY SHORTENING OF THE STATUTE OF LIMITATIONS THAT
MAY RESULT FROM NOT AFFIXING THE CORPORATE SEAL TO THIS AGREEMENT OR SUCH OTHER
LOAN DOCUMENTS.


 

(remainder of page left intentionally blank)

 

79

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

WATSON WYATT & COMPANY

 

 

 

 

 

By:

 

 

 

 

Michael J. O’Boyle

 

 

Treasurer

 

 

 

 

 

SUNTRUST BANK

 

as Administrative Agent, as Issuing Bank, as
Swingline Lender and as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Revolving Commitment: $20,000,000

 

 

 

LC Commitment:

 

 

 

Swingline Commitment:

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:  

 

 

 

 

 

 

Revolving Commitment: $10,000,000

 

2

--------------------------------------------------------------------------------


 

 

MANUFACTURERS AND TRADERS TRUST
COMPANY

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:  

 

 

 

 

 

 

Revolving Commitment: $10,000,000

 

3

--------------------------------------------------------------------------------


 

 

US BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

 

Name: 

 

 

 

Title:    

 

 

 

 

 

 

Revolving Commitment: $10,000,000

 

4

--------------------------------------------------------------------------------


 

Schedule I

 

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

 

 

Pricing

 

Total Debt/

 

Applicable Percentage

 

 

 

 

 

Level

 

EBITDA

 

LIBOR

 

Base Rate

 

Commitment Fee

 

LOC Fee

 

I

 

>1.5:1.0

 

1.75

%

0.25

%

0.35

%

1.75

%

II

 

<1.5:1.0 but >1.0:1.0

 

1.50

%

0.00

%

0.30

%

1.50

%

III

 

<1.0:1.0 but >0.5:1.0

 

1.25

%

0.00

%

0.25

%

1.25

%

IV

 

<0.5:1.0

 

1.00

%

0.00

%

0.20

%

1.00

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.5

 

ENVIRONMENTAL MATTERS

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.14

 

SUBSIDIARIES

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1

 

OUTSTANDING INDEBTEDNESS

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2

 

EXISTING LIENS

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.4

 

EXISTING INVESTMENTS

 

--------------------------------------------------------------------------------